Exhibit 10.1

Execution Version

 

 

 

 

CREDIT AGREEMENT

among

LATTICE SEMICONDUCTOR CORPORATION,

THE SUBSIDIARY GUARANTORS FROM TIME TO TIME PARTY HERETO,

THE VARIOUS LENDERS FROM TIME TO TIME PARTY HERETO

and

JEFFERIES FINANCE LLC,

as ADMINISTRATIVE AGENT

 

 

Dated as of March 10, 2015

 

 

JEFFERIES FINANCE LLC

and

HSBC SECURITIES (USA) INC.,

as LEAD ARRANGERS and BOOK RUNNERS,

JEFFERIES FINANCE LLC,

as SYNDICATION AGENT,

and

HSBC SECURITIES (USA) INC.

and

ING CAPITAL LLC,

as CO-DOCUMENTATION AGENTS

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

 

SECTION 1.

  

Definitions and Accounting Terms.

     1   

1.01.

  

Defined Terms

     1   

1.02.

  

Other Definitional Provisions

     35   

SECTION 2.

  

Amount and Terms of Credit.

     35   

2.01.

  

The Term Loan Commitments

     35   

2.02.

  

Minimum Amount of Each Borrowing

     36   

2.03.

  

Notice of Borrowing

     36   

2.04.

  

Disbursement of Funds

     37   

2.05.

  

Term Notes

     37   

2.06.

  

Conversions

     38   

2.07.

  

Pro Rata Borrowings

     38   

2.08.

  

Interest

     38   

2.09.

  

Interest Periods

     39   

2.10.

  

Increased Costs, Illegality, etc

     40   

2.11.

  

Compensation

     42   

2.12.

  

Change of Lending Office

     42   

2.13.

  

Replacement of Lenders

     42   

2.14.

  

Incremental Term Loan Commitments

     43   

2.15.

  

Extension of Term Loans

     46   

2.16.

  

Dutch Auction Repurchases

     48   

2.17.

  

Refinancing Amendments

     50   

SECTION 3.

  

Fees; Reductions of Term Loan Commitments.

     51   

3.01.

  

Fees

     51   

3.02.

  

Mandatory Reduction of Term Loan Commitments

     51   

SECTION 4.

  

Prepayments; Payments; Taxes.

     52   

4.01.

  

Voluntary Prepayments

     52   

4.02.

  

Mandatory Repayments

     53   

4.03.

  

Method and Place of Payment

     58   

4.04.

  

Taxes

     58   

SECTION 5.

  

Conditions Precedent to Term Loans on the Closing Date.

     61   

5.01.

  

This Agreement; Term Notes

     61   

5.02.

  

Notice of Borrowing

     61   

5.03.

  

Representations and Warranties

     61   

5.04.

  

Officer’s Certificate

     62   

5.05.

  

Opinions of Counsel

     62   

5.06.

  

Company Documents; Proceedings; etc

     62   

5.07.

  

Minimum Cash; Consummation of Acquisition

     62   

5.08.

  

Existing Indebtedness

     63   

5.09.

  

Material Adverse Change

     63   

5.10.

  

Guaranty and Collateral Agreement

     63   

 

i



--------------------------------------------------------------------------------

5.11.

Mortgage; Title Insurance; Survey; Landlord Waivers; etc

  64   

5.12.

Financial Statements; Pro Forma Balance Sheet; Projections

  65   

5.13.

Solvency Certificate; Insurance Certificates

  65   

5.14.

Fees, etc

  65   

5.15.

Patriot Act

  66   

SECTION 6.

Conditions Precedent to All Incremental Term Loans after the Closing Date.

  66   

6.01.

No Default; Representations and Warranties

  66   

6.02.

Notice of Borrowing

  66   

SECTION 7.

Representations, Warranties and Agreements.

  67   

7.01.

Company Status

  67   

7.02.

Power and Authority

  67   

7.03.

No Violation

  67   

7.04.

Approvals

  68   

7.05.

Financial Statements; Financial Condition; Undisclosed Liabilities; Projections

  68   

7.06.

Litigation

  69   

7.07.

True and Complete Disclosure

  69   

7.08.

Use of Proceeds; Margin Regulations

  70   

7.09.

Tax Returns and Payments

  70   

7.10.

Compliance with ERISA

  70   

7.11.

Security Documents

  71   

7.12.

Properties

  72   

7.13.

[Reserved]

  72   

7.14.

Subsidiaries

  72   

7.15.

Compliance with Statutes, etc

  72   

7.16.

Investment Company Act, etc

  72   

7.17.

Insurance

  73   

7.18.

Environmental Matters

  73   

7.19.

Employment and Labor Relations

  73   

7.20.

Intellectual Property, etc

  73   

7.21.

Indebtedness

  74   

7.22.

Anti-Terrorism Law; OFAC; FCPA

  74   

SECTION 8.

Affirmative Covenants

  75   

8.01.

Information Covenants

  75   

8.02.

Books, Records and Inspections; Annual Lender Meetings

  77   

8.03.

Maintenance of Property; Insurance

  78   

8.04.

Existence; Franchises

  78   

8.05.

Compliance with Statutes, etc

  79   

8.06.

Compliance with Environmental Laws

  79   

8.07.

ERISA

  79   

8.08.

End of Fiscal Years

  80   

8.09.

Performance of Obligations

  80   

8.10.

Payment of Taxes

  80   

8.11.

Use of Proceeds

  80   

8.12.

Additional Security; Further Assurances; etc

  80   

8.13.

Designation of Unrestricted Subsidiaries

  81   

8.14.

Certain Matters Relating to Target

  82   

 

ii



--------------------------------------------------------------------------------

8.15.

Permitted Acquisitions

  82   

8.16.

Ratings

  83   

8.17.

Post Closing Obligations

  83   

SECTION 9.

Negative Covenants.

  83   

9.01.

Liens

  83   

9.02.

Consolidation, Merger, Purchase or Sale of Assets, etc

  87   

9.03.

Dividends

  89   

9.04.

Indebtedness

  90   

9.05.

Advances, Investments and Loans

  93   

9.06.

Transactions with Affiliates

  97   

9.07.

[Reserved]

  97   

9.08.

[Reserved]

  97   

9.09.

[Reserved]

  97   

9.10.

Modifications of Acquisition Documents, Certificate of Incorporation, By-Laws
and Certain Other Agreements; Limitations on Voluntary Payments, etc

  98   

9.11.

Limitation on Certain Restrictions on Subsidiaries

  99   

9.12.

Limitation on Issuance of Equity Interests

  100   

9.13.

Business; etc

  100   

9.14.

Limitation on Creation of Subsidiaries

  100   

9.15.

Anti-Terrorism Law; Anti-Money Laundering; Embargoed Person

  101   

SECTION 10.

Events of Default.

  102   

10.01.

Payments

  102   

10.02.

Representations, etc

  102   

10.03.

Covenants

  102   

10.04.

Default Under Other Agreements

  103   

10.05.

Bankruptcy, etc

  103   

10.06.

ERISA

  103   

10.07.

Security Documents

  104   

10.08.

Guaranty

  104   

10.09.

Judgments

  104   

10.10.

Change of Control

  104   

10.11.

RCF Intercreditor Agreement

  104   

SECTION 11.

The Administrative Agent.

  105   

11.01.

Appointment

  105   

11.02.

Nature of Duties

  105   

11.03.

Lack of Reliance on the Administrative Agent

  106   

11.04.

Certain Rights of the Administrative Agent

  106   

11.05.

Reliance

  106   

11.06.

Indemnification

  106   

11.07.

The Administrative Agent in its Individual Capacity

  107   

11.08.

Holders

  107   

11.09.

Resignation by the Administrative Agent

  107   

11.10.

Collateral Matters

  108   

11.11.

Delivery of Information

  108   

11.12.

Withholding

  109   

11.13.

The Administrative Agent May File Proof of Claims

  109   

 

iii



--------------------------------------------------------------------------------

SECTION 12.

Miscellaneous.

  109   

12.01.

Payment of Expenses, etc

  109   

12.02.

Right of Setoff

  111   

12.03.

Notices

  111   

12.04.

Benefit of Agreement; Assignments; Participations

  112   

12.05.

No Waiver; Remedies Cumulative

  114   

12.06.

Payments Pro Rata

  114   

12.07.

Calculations; Computations

  115   

12.08.

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

  115   

12.09.

Counterparts

  116   

12.10.

[Reserved]

  116   

12.11.

Headings Descriptive

  116   

12.12.

Amendment or Waiver; etc

  116   

12.13.

Survival

  119   

12.14.

Domicile of Term Loans

  119   

12.15.

Register

  119   

12.16.

Confidentiality

  119   

12.17.

[Reserved]

  120   

12.18.

Patriot Act

  120   

12.19.

Interest Rate Limitation

  120   

12.20.

Lender Action

  121   

12.21.

Absence of Fiduciary Duties

  121   

12.22.

OTHER LIENS ON COLLATERAL; TERMS OF RCF INTERCREDITOR AGREEMENT; ETC

  121   

 

SCHEDULES SCHEDULE 1.01 Term Loan Commitments SCHEDULE 7.06 Litigation SCHEDULE
7.10 Plans SCHEDULE 7.12 Real Property SCHEDULE 7.14 Subsidiaries SCHEDULE 7.17
Insurance SCHEDULE 7.20 Intellectual Property Matters SCHEDULE 7.21 Existing
Indebtedness SCHEDULE 8.17 Post-Closing Obligations SCHEDULE 9.01 Existing Liens
SCHEDULE 9.05 Existing Investments SCHEDULE 9.05(ix) Post-Closing Consolidation
Matters EXHIBITS EXHIBIT A-1 Form of Notice of Borrowing EXHIBIT A-2 Form of
Notice of Conversion/Continuation EXHIBIT B-1 Form of Term Note EXHIBIT B-2 Form
of Incremental Term Note EXHIBIT B-3 Form of Extended Term Note EXHIBIT C Form
of Incremental Term Loan Commitment Agreement EXHIBIT D-1 Form of U.S. Tax
Compliance Certificate

 

iv



--------------------------------------------------------------------------------

EXHIBIT D-2 Form of U.S. Tax Compliance Certificate EXHIBIT D-3 Form of U.S. Tax
Compliance Certificate EXHIBIT D-4 Form of U.S. Tax Compliance Certificate
EXHIBIT E [Reserved] EXHIBIT F Form of Officers’ Certificate EXHIBIT G Form of
Guaranty and Collateral Agreement EXHIBIT H Form of Solvency Certificate EXHIBIT
I Form of Compliance Certificate EXHIBIT J Form of Assignment and Acceptance
Agreement EXHIBIT K Form of Intercompany Note

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of March 10, 2015 among LATTICE SEMICONDUCTOR
CORPORATION, a Delaware corporation (the “Borrower”), the Subsidiary Guarantors
party hereto from time to time, the Lenders party hereto from time to time and
JEFFERIES FINANCE LLC, as Administrative Agent. All capitalized terms used
herein and defined in Section 1.01 are used herein as therein defined.

W I T N E S S E T H:

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the term loan facilities
provided for herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Definitions and Accounting Terms.

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Borrower or (y) 100% of the Equity Interests of any such Person, which Person
shall, as a result of the acquisition of such Equity Interests, become a
Wholly-Owned Restricted Subsidiary of the Borrower (or shall be merged with and
into the Borrower or another Wholly-Owned Restricted Subsidiary of the Borrower,
provided that, in the case of any merger involving (x) the Borrower, the
Borrower shall be the surviving or continuing Person and (y) involving a
Subsidiary Guarantor, a Subsidiary Guarantor shall be the surviving or
continuing Person).

“Acquisition” shall mean the Borrower’s acquisition, through MergerCo, of 100%
of the issued and outstanding Equity Interests of the Target in accordance with
the terms and conditions of the Acquisition Agreement.

“Acquisition Agreement” shall mean the Merger Agreement, dated as of January 26,
2015, among the Borrower, MergerCo and the Target, together with the annexes,
schedules, exhibits and attachments thereto, in each case, as the same may be
amended, modified and/or supplemented from time to time, in accordance with the
terms hereof and thereof.

“Acquisition Documents” shall mean the Acquisition Agreement, the plan of
arrangement referred to therein and all other agreements and documents relating
to the Acquisition, in each case, as amended, modified and/or supplemented from
time to time in accordance with the terms hereof and thereof.

“Additional Security Documents” shall have the meaning provided in Section 8.12.

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus the sum of the amount of all net non-cash charges
(including, without limitation, depreciation, amortization, deferred tax
expense, non-cash interest expense and stock-based compensation expenses) and
net non-cash losses which were included in arriving at Consolidated Net Income
for such period, less the amount of all net non-cash gains and non-cash credits
which were included in arriving at Consolidated Net Income for such period.



--------------------------------------------------------------------------------

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets (but excluding therefrom all cash and Cash Equivalents) less
Consolidated Current Liabilities at such time.

“Administrative Agent” shall mean Jefferies Finance LLC, in its capacity as
Administrative Agent for the Lenders hereunder and under the other Credit
Documents, and shall include any successor to the Administrative Agent appointed
pursuant to Section 11.09.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of the Borrower or any Subsidiary
thereof. For purposes of this Agreement, Jefferies LLC and its Affiliates shall
be deemed Affiliates of Jefferies Finance LLC.

“Aggregate Consideration” shall mean, with respect to any Permitted Acquisition,
the sum (without duplication) of (i) the aggregate amount of all cash paid (or
to be paid) by the Borrower or any of its Restricted Subsidiaries in connection
with such Permitted Acquisition (including, without limitation, payments of fees
and costs and expenses in connection therewith) and all contingent cash purchase
price, earn-out, non-compete and other similar cash obligations of the Borrower
and its Restricted Subsidiaries incurred and reasonably expected to be incurred
in connection therewith (as determined in good faith by the Borrower), (ii) the
aggregate principal amount of all Indebtedness assumed, incurred, refinanced
and/or issued in connection with such Permitted Acquisition to the extent
permitted by Section 9.04, and (iii) the Fair Market Value of all other
consideration payable in connection with such Permitted Acquisition (excluding,
for purposes of this clause (iii), the Fair Market Value of any Borrower Common
Stock and/or Qualified Preferred Stock issued (or to be issued) as consideration
in connection with such Permitted Acquisition).

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

“Anti-Terrorism Laws” shall have the meaning provided in Section 7.22.

“Applicable Excess Cash Flow Percentage” shall mean, with respect to any Excess
Cash Flow Payment Date, 75%; provided that so long as no Default or Event of
Default is then in existence, if the Total Leverage Ratio for the Test Period
ended on the last day of the relevant Excess Cash Flow Payment Period (as set
forth in the officer’s certificate delivered (or required to be delivered) with
respect to such Test Period pursuant to Section 8.01(e)) is (i) less than
1.50:1.00 but greater than or equal to 1.25:1.00, then the Applicable Excess
Cash Flow Percentage shall instead be 50%, (ii) less than 1.25:1.00 but greater
than or equal to 1.00:1.00, then the Applicable Excess Cash Flow Percentage
shall instead by 25%, or (ii) less than 1.00:1.00, then the Applicable Excess
Cash Flow Percentage shall instead be 0%.

“Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of Base Rate Loans, 3.25% and (ii) in the case of LIBOR Loans, 4.25%.

“Approved Fund” shall mean any person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or investing in bank and other
commercial loans and similar

 

2



--------------------------------------------------------------------------------

extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Restricted Subsidiaries to any Person (including by way of
redemption by such Person) other than to Borrower or a Wholly-Owned Restricted
Subsidiary of the Borrower of any asset (including, without limitation, any
capital stock or other securities of, or Equity Interests in, another Person),
but (x) excluding sales of inventory in the ordinary course of business and
sales, transfers or other dispositions of assets pursuant to Sections 9.02(ii),
(vi), (vii), (viii), (ix), (x), (xii), (xiv), (xv) and (xvii) and (y) any other
sale, transfer or disposition (for such purpose, treating any series of related
sales, transfers or dispositions as a single such transaction) that generates
Net Sale Proceeds of less than $1,000,000.

“Assignment and Acceptance Agreement” shall mean an Assignment and Acceptance
Agreement substantially in the form of Exhibit J (appropriately completed) with
such amendments as may be approved by the Administrative Agent.

“Auction” shall have the meaning provided in Section 2.16(a).

“Auction Manager” shall have the meaning provided in Section 2.16(a).

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the board of directors of the
Borrower to deliver such notices pursuant to this Agreement, (ii) delivering
financial information and officer’s certificates pursuant to this Agreement, the
chief financial officer, the corporate controller, the treasurer or the
principal accounting officer of the Borrower, and (iii) any other matter in
connection with this Agreement or any other Credit Document, any officer (or a
person or persons so designated by any two officers) of the Borrower.

“Bankruptcy Code” shall have the meaning provided in Section 10.05.

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% per annum in excess of the overnight Federal Funds
Rate at such time, (iii) the LIBO Rate for a LIBOR Loan denominated in dollars
with a one-month interest period commencing on such day plus 1.00% and
(iv) 2.00% per annum. For purposes of this definition, the LIBO Rate shall be
determined using the LIBO Rate as otherwise determined by the Administrative
Agent in accordance with the definition of LIBO Rate, except that (x) if a given
day is a Business Day, such determination shall be made on such day (rather than
two Business Days prior to the commencement of an Interest Period) or (y) if a
given day is not a Business Day, the LIBO Rate for such day shall be the rate
determined by the Administrative Agent pursuant to preceding clause (x) for the
most recent Business Day preceding such day. Any change in the Base Rate due to
a change in the Prime Lending Rate, the Federal Funds Rate or such LIBO Rate
shall be effective as of the opening of business on the day of such change in
the Prime Lending Rate, the Federal Funds Rate or such LIBO Rate, respectively.

“Base Rate Loan” shall mean each Term Loan designated or deemed designated as
such by the Borrower at the time of the incurrence thereof or conversion
thereto.

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower Common Stock” shall have the meaning provided in Section 7.13.

 

3



--------------------------------------------------------------------------------

“Borrower Model” means that certain financial model prepared by the Borrower
relating to the Transactions and delivered to the Administrative Agent on
February 10, 2015.

“Borrowing” shall mean the borrowing of one Type of Term Loan of a single
Tranche from all the Lenders having Term Loan Commitments (or outstanding Term
Loans) of the respective Tranche on a given date (or resulting from a conversion
or conversions on such date) having in the case of LIBOR Loans the same Interest
Period, provided that (x) Base Rate Loans incurred pursuant to Section 2.10(b)
shall be considered part of the related Borrowing of LIBOR Loans and (y) any
Incremental Term Loans incurred pursuant to Section 2.01(c) that are being added
to a then existing Tranche of Term Loans pursuant to Section 2.14(c) shall be
considered part of the related Borrowing of the then outstanding Tranche of Term
Loans to which such Incremental Term Loans are added.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to (x) all notices and determinations in connection with, and payments
of principal and interest on, LIBOR Loans and (y) all determinations of the Base
Rate pursuant to clause (iii) of the definition of “Base Rate”, any day which is
a Business Day described in clause (i) above and which is also a day for trading
by and between banks in U.S. dollar deposits in the London interbank market.

“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Significant Asset Sale, any Significant Investment, any incurrence or issuance
of Incremental Term Loans or Specified Permitted Indebtedness or any other event
expressly required to be calculated on a Pro Forma Basis pursuant to the terms
of this Agreement, the Test Period most recently ended prior to the date of such
Permitted Acquisition, Significant Asset Sale, Significant Investment,
incurrence or issuance of Incremental Term Loans or Specified Permitted
Indebtedness or other event for which financial statements have been delivered
to the Lenders pursuant to Section 8.01(a) or (b), as applicable; provided that,
with respect to any event required to be calculated on a Pro Forma Basis that
occurs prior to the date on which financial statements have been (or are
required to be) delivered pursuant to Section 8.01(a) for the fiscal quarter
ending closest to March 31, 2015, the “Calculation Period” shall be the period
of four consecutive fiscal quarters of the Borrower ending closest to
December 31, 2014 (taken as one accounting period), with Consolidated EBITDA
(prior to giving pro forma effect to the applicable event required to be
calculated on a Pro Forma Basis) being as set forth in the definition of “Test
Period”.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of all Capitalized Lease Obligations incurred by such
Person.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iii) Dollar denominated
time deposits, certificates of deposit and bankers acceptances of any Lender or
any commercial bank having, or which is the principal

 

4



--------------------------------------------------------------------------------

banking subsidiary of a bank holding company having, a long-term unsecured debt
rating of at least “A” or the equivalent thereof from S&P or “A2” or the
equivalent thereof from Moody’s with maturities of not more than one year from
the date of acquisition by such Person, (iv) repurchase obligations with a term
of not more than seven days for underlying securities of the types described in
clause (i) above entered into with any bank meeting the qualifications specified
in clause (iii) above, (v) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P 1 or the equivalent thereof by Moody’s and in each case maturing not
more than one year after the date of acquisition by such Person,
(vi) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (i), (ii), (iii),
(iv), and (v) above, and (vii) in the case of any Foreign Subsidiary only,
substantially similar investments of the type described in clauses (i), (ii),
(iii), and (vi) above denominated in foreign currencies and from similarly
capitalized and rated foreign banks in the jurisdiction in which such Foreign
Subsidiary is organized.

“Change of Control” shall mean (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) is or shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of 30% or more on a fully diluted basis of the
economic or voting interests in the Borrower’s capital stock or (ii) a “change
of control” or similar event shall occur as provided in any Specified Permitted
Indebtedness or Qualified Preferred Stock (or, in either case, the documentation
governing the same).

“Claims” shall have the meaning provided in the definition of “Environmental
Claims”.

“Closing Date” shall mean the date on which the initial Borrowing of Term Loans
occurs hereunder.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all GCA
Collateral and all Mortgaged Properties.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated February 2015 prepared by or on behalf of the Borrower in
connection with the Transaction and delivered to the Administrative Agent and
the Lenders prior to the Closing Date.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of the Borrower and its Restricted Subsidiaries at such time determined
in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Borrower and its Restricted Subsidiaries at such time
determined in accordance with GAAP, but excluding the current portion of any
Indebtedness under this Agreement and the current portion of any other long-term
Indebtedness which would otherwise be included therein.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (x) any extraordinary gains or any
extraordinary losses, (y) any non-cash income or non-cash gains and (z) any
gains or losses from sales of assets other than inventory sold in the ordinary
course of business) adjusted by (A) adding thereto (in each case to the extent
deducted in determining Consolidated Net Income for such period), without
duplication, the amount of:

(i) total interest expense (inclusive of amortization of deferred financing fees
and other original issue discount and banking fees, charges and commissions
(e.g., letter of credit fees and commitment fees)) of the Borrower and its
Restricted Subsidiaries determined on a consolidated basis for such period;

(ii) provision for federal, state, local and foreign taxes based on income and
foreign withholding taxes for the Borrower and its Restricted Subsidiaries
determined on a consolidated basis for such period;

(iii) all depreciation and amortization expense of the Borrower and its
Restricted Subsidiaries determined on a consolidated basis for such period;

(iv) the amount of all fees and expenses incurred prior to June 30, 2015 in
connection with the Transactions;

(v) non-cash compensation expense arising from the issuance of stock, options to
purchase stock, and stock appreciation rights to officers, directors, employees
or consultants of the Borrower or any of its Restricted Subsidiaries for such
period;

(vi) reasonable and customary costs and expenses incurred for such period in
connection with Permitted Acquisitions and Investments permitted under Sections
9.05(xx) and (xxi), whether or not such Permitted Acquisition or Investment is
consummated;

(vii) non-cash purchase accounting adjustments for such period;

(viii) reasonable and customary costs and expenses incurred for such period in
connection with the issuance, prepayment or amendment or refinancing of
Indebtedness permitted hereunder or the issuance of Equity Interests, whether or
not such transaction is consummated;

(ix) the amount of all other non-cash charges of the Borrower and its Restricted
Subsidiaries determined on a consolidated basis for such period;

(x) (a) any non-recurring losses or expenses (net of any non-recurring gains)
and (b) cost savings, other operating improvements and synergies in connection
with acquisitions, dispositions, restructurings and similar initiatives, net of
the amount of actual cost savings, operating improvements and synergies realized
during such Test Period or Calculation Period, as applicable, from such actions;
provided that (I) such cost savings, operating improvements and synergies are
reasonably identifiable, factually supportable and directly related to such
actions, (II) such actions have been taken and the benefits resulting therefrom
are reasonably anticipated by the Borrower to be realized within 12 months and
(III) the aggregate adjustment pursuant to

 

6



--------------------------------------------------------------------------------

this clause (x) so permitted in any Test Period or Calculation Period, as
applicable, shall not exceed 15% of Consolidated EBITDA for such Test Period or
Calculation Period, as applicable (determined before giving effect to any
adjustment thereto pursuant to this clause (x)); and

(xi) cost savings, other operating improvements and synergies in connection with
the Acquisition and any non-recurring costs or expenses associated with the
implementation of the foregoing, in each case, as set forth on the Borrower
Model; and

(B) subtracting therefrom (to the extent not otherwise deducted in determining
Consolidated Net Income for such period) the amount of all cash payments or cash
charges made (or incurred) by the Borrower or any of its Restricted Subsidiaries
for such period on account of any non-cash charges added back to Consolidated
EBITDA pursuant to preceding subclause (A)(ix) in a previous period. For the
avoidance of doubt, it is understood and agreed that, to the extent any amounts
are excluded from Consolidated Net Income by virtue of the proviso to the
definition thereof contained herein, any add backs to Consolidated Net Income in
determining Consolidated EBITDA as provided above shall be limited (or denied)
in a fashion consistent with the proviso to the definition of Consolidated Net
Income contained herein. For purposes of this definition, the term
“non-recurring” shall mean (i) any one-time costs incurred in connection with a
Permitted Acquisition or a Significant Investment and (ii) any other expense,
loss or gain as of any date that is not reasonably likely to recur within the
two years following the date of occurrence of such expense, loss or gain;
provided that, without limiting the pro forma adjustments permitted to be made
pursuant to clause (iii) of the definition of Pro Forma Basis, if (in the case
of this subclause (ii)) there is an expense, loss or gain similar to such
expense, loss or gain within the two years preceding such date, such expense,
loss or gain shall not be deemed non-recurring.

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Borrower and its Restricted
Subsidiaries (on a consolidated basis) as would be required to be reflected as
debt or Capitalized Lease Obligations on the liability side of a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries in accordance with
GAAP, (ii) subject to the proviso hereof (to the extent applicable), all
Indebtedness of the Borrower and its Restricted Subsidiaries of the type
described in clauses (ii), (vii) and (viii) of the definition of Indebtedness
and (iii) all Contingent Obligations of the Borrower and its Restricted
Subsidiaries in respect of Indebtedness of any third Person of the type referred
to in preceding clauses (i) and (ii); provided that, notwithstanding the
foregoing, (x) the aggregate amount available to be drawn (i.e., unfunded
amounts) under all letters of credit, bankers’ acceptances, bank guaranties,
surety bonds and similar obligations issued for the account of the Borrower or
any of its Restricted Subsidiaries (but excluding, for avoidance of doubt, all
unpaid drawings or other matured monetary obligations owing in respect of such
letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar obligations) shall not be included in any determination of “Consolidated
Indebtedness” and (y) the amount of Indebtedness in respect of the Interest Rate
Protection Agreements and Other Hedging Agreements shall be at any time the
unrealized net loss position, if any, of the Borrower and/or its Restricted
Subsidiaries thereunder on a marked-to-market basis determined no more than one
month prior to such time.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Restricted Subsidiaries determined on a consolidated
basis for such period (taken as a single accounting period) in accordance with
GAAP, provided that the following items shall be excluded in computing
Consolidated Net Income (without duplication):

(i) the net income of any other Person which is not a Restricted Subsidiary of
the Borrower (including, for the avoidance of doubt, any Unrestricted
Subsidiary) or is accounted for by the Borrower by the equity method of
accounting shall be included only to the extent of the payment of cash dividends
or cash distributions by such other Person to Borrower or a Restricted
Subsidiary thereof during such period;

 

7



--------------------------------------------------------------------------------

(ii) the net loss of any other Person which is not a Restricted Subsidiary of
the Borrower or is accounted for by the Borrower by the equity method of
accounting shall be included only to the extent of the payment of cash
Investments by the Borrower or a Restricted Subsidiary thereof to such other
Person during such period;

(iii) the net income (or loss) of any Restricted Subsidiary of the Borrower in
which a Person or Persons other than the Borrower and its Wholly-Owned
Restricted Subsidiaries has an Equity Interest or Equity Interests to the extent
of such Equity Interests held by Persons other than the Borrower and its
Wholly-Owned Restricted Subsidiaries in such Restricted Subsidiary;

(iv) except for determinations expressly required to be made on a Pro Forma
Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary or all or substantially all of the property or
assets of such Person are acquired by a Restricted Subsidiary; and

(v) the net income of any Restricted Subsidiary to the extent that the
declaration or payment of cash dividends or similar cash distributions by such
Restricted Subsidiary of such net income is not at the time permitted by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Restricted Subsidiary.

“Consortia Subsidiaries” shall mean, the special purpose Subsidiaries of the
Borrower existing primarily to perform customary agency, fiduciary and/or
marketing related functions in respect of intellectual property consortia (but
only for so long as such Subsidiaries act solely in such capacities). On the
Closing Date, the Consortia Subsidiaries shall consist solely of HDMI Licensing,
LLC, a Delaware limited liability company, MHL, LLC, a Delaware limited
liability company, and WirelessHD, LLC, a Delaware limited liability company.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (each, a
“primary obligation”) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
such Person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (x) for the purchase or payment of any such
primary obligation or (y) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

8



--------------------------------------------------------------------------------

“Controlled Foreign Corporation” shall have the meaning given to such term in
Section 957 of the Code.

“Credit Agreement Refinancing Indebtedness” shall mean Indebtedness issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in conversion of or exchange for, or to extend, renew,
replace or refinance, in whole or part, existing Term Loans hereunder (and/or
any successive Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”);
provided that (i) such extending, renewing or refinancing Indebtedness is in an
original aggregate principal amount not greater than the aggregate principal
amount of the Refinanced Debt plus unpaid accrued interest and premium thereon,
any committed or undrawn and other reasonable amounts paid and underwriting
discounts, fees, commissions and expenses associated with such Refinancing
Indebtedness, (ii) such Indebtedness shall not have a shorter Weighted Average
Life to Maturity than the Refinanced Debt (or in the case of Credit Agreement
Refinancing Indebtedness that is secured on a junior basis to the Term Loans
(including any Permitted Second Lien Refinancing Debt), or that is unsecured, a
Weighted Average Life to Maturity that is shorter than the date which is 180
days after the latest Maturity Date of the then outstanding Term Loans) and
(iii) unless such Credit Agreement Refinancing Indebtedness is incurred by means
of extension, renewal, conversion or exchange without resulting in Net Cash
Proceeds, such Refinanced Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid as set forth in Section 4.02(b).

“Credit Documents” shall mean this Agreement, the Guaranty and Collateral
Agreement and, after the execution and delivery thereof pursuant to the terms of
this Agreement, each Term Note, each other Security Document, each Incremental
Term Loan Agreement, each Refinancing Amendment and the RCF Intercreditor
Agreement.

“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.

“Cumulative Amount” shall mean, on any date of determination (the “Reference
Date”), the sum of (without duplication):

(i) $5,000,000; plus

(ii) the portion of Excess Cash Flow, determined on a cumulative basis for all
Excess Cash Flow Payment Periods, that was not required to be applied to prepay
Term Loans pursuant to Section 4.02(d); plus

(iii) an amount determined on a cumulative basis equal to the Net Equity
Proceeds from the issuance of Equity Interests of the Borrower (including
Preferred Equity, but only to the extent constituting Qualified Preferred
Equity), other than to the extent constituting any amount previously applied for
a purpose other than use in the Cumulative Amount; plus

(iv) an amount determined on a cumulative basis equal to the Net Cash Proceeds
of sales of Investments previously made pursuant to Section 9.05(xxi) using the
Cumulative Amount up to a maximum amount of such original Investment; plus

(v) the aggregate amount of Dividends, profits, returns or similar amounts
received in cash or Cash Equivalents on Investments previously made pursuant to
Section 9.05(xxi) of this Agreement using the Cumulative Amount up to a maximum
amount of such original Investment; plus

(vi) the aggregate amount of Declined Proceeds; minus

 

9



--------------------------------------------------------------------------------

the aggregate amount of (i) Investments made pursuant to Section 9.05(xxi) using
the Cumulative Amount, (ii) Dividends made pursuant to Section 9.03(x) using the
Cumulative Amount and (iii) prepayments of Specified Permitted Indebtedness made
pursuant to Section 9.10(iv) using the Cumulative Amount, in each case during
the period from and including the Business Day immediately following the Closing
Date through and including the Reference Date (without taking account of the
intended usage of the Cumulative Amount on such Reference Date).

“Declined Proceeds” shall have the meaning provided in Section 4.02(i).

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its capital stock or
any other Equity Interests outstanding on or after the Closing Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Restricted Subsidiaries to purchase
or otherwise acquire for a consideration any shares of any class of the capital
stock or any other Equity Interests of such Person outstanding on or after the
Closing Date.

“Documents” shall mean, collectively, (i) the Credit Documents and (ii) the
Acquisition Documents.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State thereof or the
District of Columbia.

“Earn-Out Obligations” shall mean those certain unsecured obligations of the
Borrower or any of its Restricted Subsidiaries arising in connection with any
Permitted Acquisition or Investment made pursuant to Section 9.05(xx) or
(xxi) to the seller of the respective Acquired Entity or Business or other
Person and the payment of which is dependent on the future earnings or
performance of such Acquired Entity or Business or other Person and contained in
the agreement relating to such Permitted Acquisition or Investment; provided
that all Earn-Out Obligations shall be subordinated to the Obligations hereunder
on terms reasonably satisfactory to the Administrative Agent.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act) other than (i) any natural Person or (ii) any direct competitor
of the Borrower identified in writing to the Administrative Agent prior to the
Closing Date or in a compliance certificate provided for in Sections 8.01(e)
(provided that such identifications may not apply retroactively, including to
disqualify any person that has previously acquired an assignment or
participation interest in any Term Loans), but in any event excluding the
Borrower and its Subsidiaries and Affiliates (other than, solely with respect to
the Borrower, pursuant to Section 2.16).

 

10



--------------------------------------------------------------------------------

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation or liability arising under Environmental
Law or related to any permit issued, or any approval given, under any
Environmental Law (hereafter, “Claims”), including, without limitation, (a) any
and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health, safety or the environment due to the presence of
Hazardous Materials.

“Environmental Law” shall mean any applicable federal, state, local or foreign
law (including principles of common law), rule, regulation, ordinance, code,
directive, judgment, order or agreement, now or hereafter in effect and in each
case as amended, and any judicial or administrative interpretation thereof,
relating to the protection of the environment, or of human health (as it relates
to the exposure to Hazardous Materials) or to the presence, Release or
threatened Release, or the generation, manufacture, use, transportation,
treatment, storage, disposal or recycling of Hazardous Materials, or the
arrangement for any such activities.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest (it being understood that Equity
Interests shall not include outstanding debt instruments that are convertible
into, or exchangeable for, capital stock until such time as a conversion or
exchange therefore occurs).

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” shall mean any person that would be deemed at any relevant
time to be a single employer or otherwise aggregated with the Borrower or any of
its Subsidiaries under Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” shall mean any one or more of the following:

(a) any Reportable Event;

(b) the filing of a notice of intent to terminate any Plan, if such termination
would require material additional contributions in order to be considered a
standard termination within the meaning of Section 4041(b) of ERISA, or the
filing under Section 4041(c) of ERISA of a notice of intent to terminate any
Plan or the termination of any Plan under Section 4041(c) of ERISA;

(c) the institution of proceedings by the PBGC, or the occurrence of any event
or condition that would reasonably be expected to constitute grounds, under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan;

(d) the failure to make a required contribution to any Plan that would result in
the imposition of a lien or other encumbrance or the provision of security under
Section 430 of the Code or Section 303 or 4068 of ERISA, or the arising of such
a lien or encumbrance; there being or arising any “unpaid minimum required
contribution” (as defined or otherwise set forth in Section 4971 of the Code or
Part 3 of Subtitle B of Title I of ERISA), whether or not waived; the

 

11



--------------------------------------------------------------------------------

filing of any request for or receipt of a minimum funding waiver under
Section 412 of the Code with respect to any Plan; or the failure of any Company
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan;

(e) engaging in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA with respect to any Plan or any
other benefit plan intended to be an employee stock ownership plan as defined in
Section 4975(e)(7) of the Code;

(f) the incurrence by Borrower or any of its Restricted Subsidiaries or an ERISA
Affiliate of any liability with respect to the complete or partial withdrawal of
the Borrower or any of its Restricted Subsidiaries or any ERISA Affiliate from a
Multiemployer Plan, the reorganization or insolvency under Title IV of ERISA of
any Multiemployer Plan; or the receipt by the Borrower or any of its Restricted
Subsidiaries or any ERISA Affiliate, of any notice, or the receipt by any
Multiemployer Plan from any of the Borrower, any of its Restricted Subsidiaries
or any ERISA Affiliate of any notice, that a Multiemployer Plan is in endangered
or critical status under Section 305 of ERISA; or

(g) a determination that any Plan is, or is expected to be, in “at risk” status
(as defined in Section 430 of the Code or Section 303 of ERISA);

(h) the imposition of liability on Borrower or any ERISA Affiliate pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA;

(i) a Foreign Plan Event; or

(j) the Borrower, any of its Restricted Subsidiaries or an ERISA Affiliate
incurring any liability under Title IV of ERISA with respect to any Plan (other
than premiums due and not delinquent under Section 4007 of ERISA).

“Event of Default” shall have the meaning provided in Section 10.

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period and
(ii) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, minus (b) the sum of, without
duplication, (i) the aggregate amount of all Capital Expenditures made by the
Borrower and its Restricted Subsidiaries during such period (other than Capital
Expenditures to the extent financed with equity proceeds, Equity Interests,
capital contributions, Asset Sale proceeds, insurance proceeds or Indebtedness
(other than revolving Indebtedness)), (ii) the aggregate amount of permanent
principal payments of Indebtedness for borrowed money of the Borrower and its
Restricted Subsidiaries and the permanent repayment of the principal component
of Capitalized Lease Obligations of the Borrower and its Restricted Subsidiaries
during such period (other than (1) repayments made with the proceeds of Asset
Sales, sales or issuances of Equity Interests, capital contributions, insurance
or Indebtedness, (2) repayments made pursuant to Section 9.10(iv) utilizing the
Cumulative Amount, (3) repayments in respect of any revolving credit facility
(including any Permitted Revolving Credit Facility) to the extent that there is
not an equivalent permanent reduction in the commitments thereunder and
(4) payments of Term Loans and/or other Obligations; provided that repayments of
Term Loans shall be deducted in determining Excess Cash Flow to the extent such
repayments were (A) required as a result of a Scheduled Term Loan Repayment
pursuant to Section 4.02(a) or (B) made in connection with a repurchase of Term
Loans pursuant to Section 2.16; provided that any such deduction in the case of
this subclause (B) shall be limited to the amount of cash actually used to make
such Term Loan repurchase), (iii) the increase, if any,

 

12



--------------------------------------------------------------------------------

in Adjusted Consolidated Working Capital from the first day to the last day of
such period and (iv) the aggregate amount of all cash payments made during such
period (x) in respect of Investments made pursuant to Section 9.05(xx) (other
than any intercompany investments among or between the Borrower and its
Restricted Subsidiaries) and Permitted Acquisitions and (y) to purchase or enter
into Interest Rate Protection Agreements and Other Hedging Agreements permitted
hereunder to the extent not reflected in the computation of Adjusted
Consolidated Net Income (other than, in the case of preceding subclause (x) or
(y), any such payments to the extent financed with equity proceeds, capital
contributions, Asset Sale proceeds, insurance proceeds or Indebtedness).

“Excess Cash Flow Payment Date” shall mean the date occurring 95 days after the
last day of each Fiscal Year of the Borrower (commencing with the Fiscal Year of
the Borrower ending closest to December 31, 2015).

“Excess Cash Flow Payment Period” shall mean (i) with respect to the repayment
required on the first Excess Cash Flow Payment Date, the period from the Closing
Date to the last day of the Borrower’s Fiscal Year ending closest to
December 31, 2015 (taken as one accounting period), and (ii) with respect to the
repayment required on each successive Excess Cash Flow Payment Date, the
immediately preceding Fiscal Year of the Borrower.

“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor,
(x) as it relates to all or a portion of the Guaranty of such Subsidiary
Guarantor hereunder, any Swap Obligation if, and to the extent that, such Swap
Obligation (or any Guaranty in respect thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Subsidiary Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the Guaranty of such
Subsidiary Guarantor becomes effective with respect to such Swap Obligation or
(y) as it relates to all or a portion of the grant by such Subsidiary Guarantor
of a security interest, any Swap Obligation if, and to the extent that, such
Swap Obligation (or such security interest in respect thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Subsidiary Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
security interest of such Subsidiary Guarantor becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guaranty or
security interest is or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the Term
Loans pursuant to a law in effect on the date on which (i) such Lender acquires
such interest in the Term Loans (other than pursuant to an assignment request by
the Borrower under Section 2.13) or (ii) such Lender changes its lending office,
except in each case to the

 

13



--------------------------------------------------------------------------------

extent that, pursuant to Section 4.04, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 4.04(f), and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Executive Order” shall have the meaning provided in Section 7.22.

“Existing Indebtedness” shall have the meaning provided in Section 5.08.

“Extended Term Loans” shall have the meaning provided in Section 2.15(a).

“Extended Term Note” shall have the meaning provided in Section 2.05(a).

“Extending Term Lender” shall have the meaning provided in Section 2.15(a)(ii).

“Extension” shall have the meaning provided in Section 2.15(a).

“Extension Offer” shall have the meaning provided in Section 2.15(a).

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the board of
directors or other governing body or, pursuant to a specific delegation of
authority by such board of directors or governing body, a designated senior
executive officer of the Borrower or the Subsidiary of the Borrower selling such
asset.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the foregoing.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations (rounded upwards, if necessary to
the next 1/100th of 1%) for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 3.01.

“Fiscal Year” shall mean the fiscal year of the Borrower ending on the Saturday
closest to December 31st of each calendar year.

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.

 

14



--------------------------------------------------------------------------------

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, defined benefit retirement income or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code.

“Foreign Plan Event” shall mean, with respect to any Foreign Plan, (i) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable legal requirement, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (ii) the failure of the Borrower
or any Subsidiary to make the required contributions or payments, under any
applicable legal requirement, on or before the due date for such contributions
or payments, (iii) the receipt by the Borrower or any Subsidiary of a notice
from a Governmental Authority relating to the intention to terminate such
Foreign Plan or to appoint a trustee or similar official to administer such
Foreign Plan, or alleging the insolvency of such Foreign Plan, or (iv) the
incurrence of any liability by the Borrower or any Subsidiary under applicable
legal requirements on account of the complete or partial termination of such
Foreign Plan or the complete or partial withdrawal of any participating employer
therein.

“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.

“GCA Collateral” shall mean all “Collateral” as defined in the Guaranty and
Collateral Agreement.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Guaranty” shall mean the guaranty of the Subsidiary Guarantors pursuant to
Article II of the Guaranty and Collateral Agreement.

“Guaranty and Collateral Agreement” shall have the meaning provided in
Section 5.10(a).

“Hazardous Materials” shall mean any chemicals, materials, wastes, pollutants,
contaminants or substances in any form that is prohibited, limited or regulated
pursuant to any Environmental Law, including without limitation any petroleum or
petroleum products, radioactive materials, asbestos, urea formaldehyde,
polychlorinated biphenyls, and radon gas.

“Immaterial Subsidiary” shall mean any Subsidiary of the Borrower with total
assets with an aggregate Fair Market Value of less than $1,000,000; provided
that the total assets of all Immaterial Subsidiaries shall in no event exceed
2.5% of the consolidated total assets of the Borrower and its Subsidiaries as of
the most recently ended Test Period. On the Closing Date, Fairview LLC, a
Delaware limited liability company, shall be designated as an Immaterial
Subsidiary.

“Incremental Term Loan” shall have the meaning provided in Section 2.01(c).

 

15



--------------------------------------------------------------------------------

“Incremental Term Loan Borrowing Date” shall mean, with respect to each Tranche
of Incremental Term Loans, each date on which Incremental Term Loans of such
Tranche are incurred pursuant to Section 2.01(c) and as otherwise permitted by
Section 2.14.

“Incremental Term Loan Commitment” shall mean, for each Lender, any commitment
to make Incremental Term Loans provided by such Lender pursuant to Section 2.14,
in such amount as agreed to by such Lender in the respective Incremental Term
Loan Commitment Agreement.

“Incremental Term Loan Commitment Agreement” shall mean each Incremental Term
Loan Commitment Agreement in the form of Exhibit C (appropriately completed)
executed in accordance with Section 2.14.

“Incremental Term Loan Commitment Requirements” shall mean, with respect to any
provision of Incremental Term Loan Commitments on an Incremental Term Loan
Borrowing Date, the satisfaction of each of the following conditions on any such
date: (i) no Default or Event of Default then exists or would result therefrom
(for purposes of such determination, assuming the relevant Incremental Term
Loans in an aggregate principal amount equal to the full amount of Incremental
Term Loan Commitments then provided had been incurred, and the proceeds of such
Incremental Term Loans had been applied, on any such date) and all of the
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects at such time (it being
understood that (x) any representation and warranty that is qualified by
“materiality”, “Material Adverse Effect” or similar language shall be required
to be true and correct in all respects and (y) any representation and warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects (or all respects, as the case may be) as of
such earlier date); (ii) the delivery by the Borrower to the Administrative
Agent on or prior to such date of an officer’s certificate executed by an
Authorized Officer of the Borrower certifying as to compliance with preceding
clause (i); (iii) the delivery by the Borrower to the Administrative Agent of an
opinion or opinions, in form and substance reasonably satisfactory to the
Administrative Agent, from counsel to the Credit Parties reasonably satisfactory
to the Administrative Agent and dated such date, covering such of the matters
set forth in the opinions of counsel delivered to the Administrative Agent on
the Closing Date pursuant to Section 5.05 as may be reasonably requested by the
Administrative Agent, and such other matters incident to the transactions
contemplated thereby as the Administrative Agent may reasonably request;
(iv) the delivery by the Borrower to the Administrative Agent of such officers’
certificates, board of director resolutions and evidence of good standing as the
Administrative Agent shall reasonably request; and (v) the completion by the
Borrower and the other Credit Parties by such date of such other actions as the
Administrative Agent may reasonably request in connection with such Incremental
Term Loan Commitments.

“Incremental Term Loan Lender” shall have the meaning provided in
Section 2.14(b).

“Incremental Term Loan Maturity Date” shall mean, for any Tranche of Incremental
Term Loans, the final maturity date set forth for such Tranche of Incremental
Term Loans in the respective Incremental Term Loan Commitment Agreement,
provided that the final maturity date for all Incremental Term Loans of a given
Tranche shall be the same date.

“Incremental Term Note” shall have the meaning provided in Section 2.05(a).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) the maximum amount available to be drawn or
paid under all letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations issued for the account of such Person
and all

 

16



--------------------------------------------------------------------------------

unpaid drawings and unreimbursed payments in respect of such letters of credit,
bankers’ acceptances, bank guaranties, surety and appeal bonds and similar
obligations, (iii) all indebtedness of the types described in clauses (i), (ii),
(iv), (v), (vi), (vii) or (viii) of this definition secured by any Lien on any
property owned by such Person, whether or not such indebtedness has been assumed
by such Person (provided that, if the Person has not assumed or otherwise become
liable in respect of such indebtedness, such indebtedness shall be deemed to be
in an amount equal to the Fair Market Value of the property to which such Lien
relates or the amount of indebtedness secured by the property, whichever is
less), (iv) all Capitalized Lease Obligations of such Person, (v) all
obligations of such Person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (vi) all Contingent Obligations of such Person with respect to
Indebtedness described in preceding clauses (i), (ii), (iii), (iv), and (v) and
succeeding clauses (vii) and (viii), (vii) all obligations under any Interest
Rate Protection Agreement, any Other Hedging Agreement or under any similar type
of agreement and (viii) all Off-Balance Sheet Liabilities of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is directly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding the foregoing, Indebtedness shall not include trade
payables, accounts payable, contract termination fees, accrued expenses and
deferred tax and other credits incurred by any Person, in each case in
accordance with customary practices and in the ordinary course of business of
such Person.

“Indemnified Person” shall have the meaning provided in Section 12.01(a).

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of a
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Intercompany Loans” shall have the meaning provided in Section 9.05(viii).

“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans,
duly executed and delivered substantially in the form of Exhibit K (or such
other form as shall be reasonably satisfactory to the Administrative Agent),
with blanks completed in conformity herewith.

“Interest Determination Date” shall mean, with respect to any LIBOR Loan, the
second Business Day prior to the commencement of any Interest Period relating to
such LIBOR Loan.

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Investments” shall have the meaning provided in Section 9.05.

“IP Rights” shall mean any and all statutory and/or common law rights throughout
the world in, or arising out of, any Intellectual Property (as defined in the
Guaranty and Collateral Agreement).

“IRS” shall mean the United States Internal Revenue Service.

 

17



--------------------------------------------------------------------------------

“Lead Arrangers” shall mean Jefferies Finance LLC and HSBC Securities (USA)
Inc., in their capacities as Lead Arrangers and Book Runners, and any successors
thereto.

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall mean each financial institution listed on Schedule 1.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.13, 2.14,
2.17 or 12.04(b).

“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender or the failure of such Lender (which has
not been cured) to make available its portion of any Borrowing, (ii) such Lender
having been deemed insolvent or having become the subject of a bankruptcy or
insolvency proceeding or a takeover by a regulatory authority, other than via an
Undisclosed Administration, after the Closing Date, or (iii) such Lender having
notified the Administrative Agent and/or any Credit Party (x) that it does not
intend to comply with its obligations under Section 2.01 in circumstances where
such non-compliance would constitute a breach of such Lender’s obligations under
such Section or (y) of the events described in preceding clause (ii); provided
that, the term “Lender Default” shall also include, as to any Lender, any
Affiliate of such Lender that has “control” (within the meaning provided in the
definition of “Affiliate”) of such Lender having been deemed insolvent or having
become the subject of a bankruptcy or insolvency proceeding or a takeover by a
regulatory authority after the Closing Date.

“LIBO Rate” shall mean, with respect to any Borrowing of LIBOR Loans for any
Interest Period, the higher of (i) (a) the rate per annum equal to the
arithmetic mean (rounded to the nearest 1/100th of 1%) of the offered rates for
deposits in Dollars with a term comparable to such Interest Period that appears
on Reuters Screen LIBOR01 (or such other page as may replace such page on such
service for the purpose of displaying the rates at which Dollar deposits are
offered by leading banks in the London interbank deposit market as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London,
England time, on the second full Business Day preceding the first day of such
Interest Period; provided, however, that (x) if no comparable term for an
Interest Period is available, the LIBOR Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (y) if Reuters Screen LIBOR01 shall at
any time no longer exist, the “LIBO Rate” shall be, with respect to each day
during each Interest Period pertaining to LIBOR Borrowings comprising part of
the same Borrowing, the rate per annum equal to the rate at which the
Administrative Agent is offered deposits in Dollars at approximately 11:00 a.m.,
London, England time, two Business Days prior to the first day of such Interest
Period in the London interbank market for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to its portion of the amount of such LIBOR Borrowing to be
outstanding during such Interest Period, divided by (b) 1 minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D), and (ii) 1.00% per
annum. For purposes hereof, “Reuters Screen LIBOR01” shall mean the display
designated on the Reuters 3000 Xtra Page (or such other page as may replace such
page on such service for the purpose of displaying the rates at which Dollar
deposits are offered by leading banks in the London interbank deposit market).

“LIBOR Loan” shall mean each Term Loan designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto.

 

18



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Term Loan Commitments with respect thereto were
terminated.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, operations, property, assets, liabilities or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole or (ii) a
material adverse effect (x) on the rights or remedies of the Lenders, the
Administrative Agent or the Collateral Agent hereunder or under any other Credit
Document or (y) on the ability of the Borrower or the Credit Parties taken as a
whole to perform their obligations to the Lenders, the Administrative Agent or
the Collateral Agent hereunder or under any other Credit Document.

“Maturity Date” shall mean, with respect to the relevant Tranche of Term Loans,
the Term Loan Maturity Date or each Incremental Term Loan Maturity Date, as the
case may be; provided that, with respect to any Tranche of Extended Term Loans,
the Maturity Date with respect thereto shall instead be the final maturity date
as specified in the applicable Extension Offer accepted by the respective
Lender; provided further that with respect to any Tranche of Other Term Loans,
the Maturity Date with respect thereto shall instead be the final maturity date
as specified in the applicable Refinancing Amendment.

“Maximum Incremental Term Loan Commitment Amount” shall mean, at any date of
determination, an amount equal to (a) $65,000,000 plus (b) an unlimited amount
of Incremental Term Loans, provided that in the case of clause (b), on a Pro
Forma Basis immediately after giving effect to the incurrence of such
Incremental Term Loans (and after giving effect to any Permitted Acquisition
consummated in connection therewith), the Total Leverage Ratio for the
respective Calculation Period shall not exceed 2.10:1.00.

“Maximum Rate” shall have the meaning provided in Section 12.19.

“MergerCo” shall mean Cayabyab Merger Company, a Delaware corporation, and a
Wholly-Owned Subsidiary of the Borrower.

“Minimum Borrowing Amount” shall mean $5,000,000.

“Minimum Liquidity Condition” shall mean that the sum of (x) the aggregate
amount of cash and Cash Equivalents (other than Restricted Cash) of the Borrower
and its Restricted Subsidiaries at such time plus (y) the aggregate amount of
unutilized commitments under any Permitted Revolving Facility at such time (but
only to the extent that loans may be incurred at such time thereunder up to the
amount of such unutilized commitments) shall equal or exceed $10,000,000.

“Minimum Tranche Amount” shall have the meaning provided in Section 2.15(b).

 

19



--------------------------------------------------------------------------------

“MNPI” shall mean material non-public information with respect to the Borrower
or its Subsidiaries, or their respective securities.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, debenture
or similar security instrument.

“Mortgage Policy” shall mean a lender’s title insurance policy (Form 2006).

“Mortgaged Property” shall mean any Real Property owned or, to the extent
required by Section 8.12, leased by the Borrower or any Subsidiary Guarantor
which is encumbered (or required to be encumbered) by a Mortgage pursuant to the
terms hereof.

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) the Borrower or any of its Subsidiaries
or with respect to which the Borrower or any of its Subsidiaries has any
liability (including on account of an ERISA Affiliate).

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Cash Proceeds” shall mean, for any event requiring a repayment of Term
Loans pursuant to Section 4.02(b) or (e), the gross cash proceeds (including any
cash received by way of deferred payment pursuant to a promissory note,
receivable or otherwise, but only as and when received) received from such
event, net of reasonable transaction costs (including, as applicable, any
underwriting, brokerage or other customary commissions and reasonable legal,
advisory and other fees and expenses associated therewith) received from any
such event and, in the case of a Recovery Event, net of the amount of such gross
cash proceeds required to be used to permanently repay any Indebtedness (other
than Indebtedness secured pursuant to the Security Documents) which is secured
by the respective property or assets destroyed, damaged or taken underlying such
Recovery Event.

“Net Equity Proceeds” shall mean, with respect to each sale or issuance by the
Borrower of its Equity Interests permitted to be issued by it under this
Agreement after the Closing Date (other than any sales or issuances to any
Subsidiary of the Borrower or to any employee, director, officer or consultant
of the Borrower or any of its Subsidiaries), the cash proceeds received by the
Borrower therefrom (net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith).

“Net Equity Proceeds Amount” shall mean, at any time, an amount equal to the
aggregate Net Equity Proceeds received by the Borrower after the Closing Date
which are used solely to fund a Permitted Acquisition pursuant to
Section 8.15(a)(vii), with the Net Equity Proceeds Amount to be immediately
reduced by (i) the amount of any such Permitted Acquisitions made with Net
Equity Proceeds and (ii) the amount of Net Equity Proceeds included in
calculating the Cumulative Amount.

“Net Sale Proceeds” shall mean for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of:

(i) reasonable transaction costs (including, without limitation, any
underwriting, brokerage or other customary selling commissions, reasonable
legal, advisory and other fees and expenses (including title and recording
expenses), associated therewith and sales, VAT and transfer taxes arising
therefrom);

 

20



--------------------------------------------------------------------------------

(ii) payments of unassumed liabilities relating to the assets sold or otherwise
disposed of at the time of, or within 45 days after, the date of such sale or
other disposition;

(iii) the amount of such gross cash proceeds required to be used to permanently
repay any Indebtedness (other than Indebtedness secured pursuant to the Security
Documents) which is secured by the respective assets which were sold or
otherwise disposed of; and

(iv) the estimated net marginal increase in income taxes which will be payable
by the Borrower’s consolidated group or any Restricted Subsidiary of the
Borrower with respect to the Fiscal Year of the Borrower in which the sale or
other disposition occurs as a result of such sale or other disposition;

provided, however, that such gross proceeds shall not include any portion of
such gross cash proceeds which the Borrower determines in good faith should be
reserved for post-closing adjustments (to the extent the Borrower delivers to
the Administrative Agent a certificate signed by an Authorized Officer of the
Borrower as to such determination), it being understood and agreed that on the
day that all such post-closing adjustments have been determined (which shall not
be later than six months following the date of the respective asset sale), the
amount (if any) by which the reserved amount in respect of such sale or
disposition exceeds the actual post-closing adjustments payable by the Borrower
or any of its Restricted Subsidiaries shall constitute Net Sale Proceeds on such
date received by the Borrower and/or any of its Restricted Subsidiaries from
such sale or other disposition.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

“Notice Office” shall mean the office of the Administrative Agent located at 520
Madison Avenue, New York, New York 10022, Attention: Account Officer – Lattice
Semiconductor Corporation, or such other office or person as the Administrative
Agent may hereafter designate in writing as such to the other parties hereto.

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document, including, without limitation, all amounts in respect of
any principal, premium, interest, penalties, fees, expenses, indemnifications,
reimbursements, damages and other liabilities (including any interest, fees and
expenses accruing subsequent to the filing of a petition in bankruptcy,
reorganization or similar proceeding at the rate provided for in this Agreement,
whether or not such interest, fees or expenses is an allowed claim under any
such proceeding or under applicable state, federal or foreign law), and
guarantees of the foregoing amounts; provided that in no event shall Obligations
include any Excluded Swap Obligations.

“OFAC” shall have the meaning provided in Section 7.22(a)(v).

 

21



--------------------------------------------------------------------------------

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Term Loan or Credit
Document).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

“Other Taxes” shall mean all present or future stamp, excise, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Credit Document.

“Other Term Loan Commitments” shall mean term loan commitments to make Other
Term Loans hereunder that result from a Refinancing Amendment.

“Other Term Loan Lender” shall mean a Lender with an outstanding Other Term Loan
of or with an Other Term Loan Commitment.

“Other Term Loans” shall mean Term Loans that result from a Refinancing
Amendment or an Incremental Amendment.

“Participant Register” shall have the meaning provided in Section 12.04(e).

“Patriot Act” shall have the meaning provided in Section 12.18.

“Payment Office” shall mean the office of the Administrative Agent located at
520 Madison Avenue, New York, New York 10022 or such other office within the
United States as the Administrative Agent may hereafter designate in writing as
such to the other parties hereto.

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation.

“Permitted Acquired Debt” shall have the meaning provided in Section 9.04(vii).

“Permitted Acquisition” shall mean the acquisition by the Borrower or a
Wholly-Owned Restricted Subsidiary of the Borrower of an Acquired Entity or
Business (including by way of merger of such Acquired Entity or Business with
and into the Borrower (so long as the Borrower is the surviving Person) or a
Wholly-Owned Restricted Subsidiary of the Borrower (so long as a Wholly-Owned
Restricted Subsidiary of the Borrower is the surviving Person and, if either
such Person is a Subsidiary Guarantor, such surviving Person also shall be a
Subsidiary Guarantor)), provided that (in each case):

(A) the consideration paid or to be paid by the Borrower or such Wholly-Owned
Restricted Subsidiary consists solely of cash, Borrower Common Stock, Qualified
Preferred Stock, the issuance or incurrence of Indebtedness otherwise permitted
by Section 9.04 and the assumption/acquisition of any Indebtedness (calculated
at face value) which is permitted to remain outstanding in accordance with the
requirements of Section 9.04;

 

22



--------------------------------------------------------------------------------

(B) in the case of the acquisition of 100% of the Equity Interests of any
Acquired Entity or Business (including by way of merger), such Acquired Entity
or Business shall own no Equity Interests of any other Person unless either
(x) if such other Person is a Wholly-Owned Subsidiary of such Acquired Entity or
Business or (y) if such Acquired Entity or Business owns Equity Interests in any
other Person which is not a Wholly-Owned Subsidiary of such Acquired Entity or
Business, (1) such other Person shall not have been created or established in
contemplation of, or for purposes of consummating, such Permitted Acquisition
and (2) such Acquired Entity or Business and/or its Wholly-Owned Subsidiaries
own at least 90% of the total value of all the assets owned by such Acquired
Entity or Business and its Subsidiaries (for purposes of such determination,
excluding the value of the Equity Interests of Persons that are not Wholly-Owned
Subsidiaries and which are held by such Acquired Entity or Business and its
Wholly-Owned Subsidiaries);

(C) the Acquired Entity or Business acquired pursuant to the respective
Permitted Acquisition is in a business permitted by Section 9.13;

(D) the Board of Directors (or equivalent governing body) of the respective
Acquired Entity or Business shall have approved such Permitted Acquisition and
such Permitted Acquisition shall not be in connection with a “hostile takeover”
or proxy fight or similar transaction;

(E) such Permitted Acquisition and all transactions related thereto are in all
material respects consummated in accordance with applicable laws; and

(F) all requirements of Sections 8.15, 9.02 and 9.14 applicable to Permitted
Acquisitions are satisfied or complied with, as applicable. Notwithstanding
anything to the contrary contained in the immediately preceding sentence, an
acquisition which does not otherwise meet the requirements set forth above in
the definition of “Permitted Acquisition” shall constitute a Permitted
Acquisition if, and to the extent, the Required Lenders agree in writing, prior
to the consummation thereof, that such acquisition shall constitute a Permitted
Acquisition for purposes of this Agreement.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property,
(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due, (ii) easements, right-of-way, restrictions, encroachments and other
similar charges or encumbrances, and minor title deficiencies, in each case not
securing Indebtedness, not individually or in the aggregate materially
interfering with the conduct of the business of the Borrower or any of its
Restricted Subsidiaries and not individually or in the aggregate materially
impairing the value or marketability of such Mortgaged Property, and (iii) such
additional exceptions to title (other than those described in clauses (i) and
(ii)) as are set forth in the Mortgage Policy delivered with respect thereto,
all of which exceptions must be acceptable to the Administrative Agent in its
reasonable discretion.

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of senior secured term loans; provided that
(a) such Indebtedness is secured by the Collateral on a pari passu basis with
the Obligations in respect of the Term Loans and is not secured by any property
or assets of the Borrower or any Restricted Subsidiary other than the Collateral
securing the Obligations, (b) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of any Tranche of Term Loans, (c) such
Indebtedness does not mature prior to the

 

23



--------------------------------------------------------------------------------

latest Maturity Date (determined immediately prior to the time such Indebtedness
is incurred), (d) such Indebtedness is not guaranteed by any Subsidiaries other
than the Subsidiary Guarantors, (e) the terms and conditions of such
Indebtedness (including with respect to amortization, covenants, defaults,
remedies, guaranty provisions and security/collateral provisions, but excluding
interest rates, fees, optional prepayment and redemption provisions) shall in
the aggregate, be substantially the same as to, or otherwise less favorable to,
the Lenders providing such Indebtedness than those applicable to the then
outstanding Tranche of Term Loans being so refinanced, except to the extent such
covenants and other terms apply solely to any period after the latest Maturity
Date at the time such Indebtedness is incurred and (f) an agent or other
representative acting on behalf of the holders of such Indebtedness shall have
become party an intercreditor agreement in form and substance reasonably
satisfactory to the Administrative Agent (which may be entered into without the
consent of the Lenders).

“Permitted Liens” shall have the meaning provided in Section 9.01.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the Borrower
or any of its Restricted Subsidiaries issued or given in exchange for, or the
proceeds of which are used to, extend, refinance, renew, replace or refund any
Existing Indebtedness listed on Schedule 7.21, Permitted Acquired Debt, or any
Indebtedness issued to so extend, refinance, renew, replace, substitute or
refund any such Indebtedness, so long as (a) such Indebtedness has a weighted
average life to maturity greater than or equal to the weighted average life to
maturity of the Indebtedness being extended, refinanced, renewed, replaced or
refunded, (b) such extension, refinancing, renewal, replacement or refunding
does not (i) increase the amount of such Indebtedness outstanding immediately
prior to such extension, refinancing, renewal, replacement or refunding (plus
accrued and unpaid interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs and fees, commissions and expenses
incurred in connection with such extension, renewal, refinancing, replacement or
refunding), unless (for the avoidance of doubt) such increase is otherwise
expressly permitted under a separate subclause of Section 9.04 or (ii) add
guarantors, obligors or security from that which applied to such Indebtedness
being extended, refinanced, renewed, replacement or refunding, and (c) such
Indebtedness has substantially the same (or, from the perspective of the
Lenders, more favorable) subordination provisions, if any, as applied to the
Indebtedness being extended, renewed, refinanced, replaced or refunded.

“Permitted Revolving Credit Facility” shall mean any revolving credit facility
of the Borrower, as such revolving credit facility may be amended, restated,
modified and/or supplemented from time to time in accordance with the terms
hereof and thereof; provided that (i) no such revolving credit facility (or the
obligations thereunder) shall be guaranteed by any Person other than a
Subsidiary Guarantor, (ii) no such revolving credit facility (or the obligations
thereunder) shall be secured by any assets of any Person other than Collateral
securing the Obligations and such security may rank pari passu with (but not
senior to) the respective Liens created pursuant to the Security Documents and
shall be subject to the terms of the RCF Intercreditor Agreement, (iii) no such
revolving credit facility shall be subject to any scheduled amortization,
scheduled commitment reduction, mandatory redemption or commitment reduction,
mandatory repayment or mandatory prepayment or similar payment or have a final
maturity date, in either case prior to the latest Maturity Date then in effect
on the effective date of such revolving credit facility (other than, in each
case, mandatory prepayments to the extent the extensions of credit under such
revolving credit facility exceed the commitments thereunder, acceleration rights
and rights to terminate commitments after an event of default thereunder) and
(iv) the terms of such revolving credit facility (including, without limitation,
all covenants, defaults, guaranties, collateral and remedies, but excluding
interest rate and customary fees), taken as a whole, are no more restrictive or
onerous in any material respect than the terms applicable to the Borrower and
its Restricted Subsidiaries under this Agreement and the other Credit Documents,
provided that such revolving credit facility shall be permitted to have one
“springing” maintenance covenant based on availability of such revolving credit

 

24



--------------------------------------------------------------------------------

facility; provided further that a certificate of an Authorized Officer of the
Borrower delivered to the Administrative Agent in good faith at least ten
(10) Business Days (or such shorter period as the Administrative Agent may
reasonably agree) prior to the effective date of such revolving credit facility,
together with a reasonably detailed description of the material terms and
conditions of such revolving credit facility or the then most current drafts of
the documentation relating thereto, certifying that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
of this clause (iv) shall be conclusive evidence that such terms and conditions
satisfy such foregoing requirement.

“Permitted Revolving Credit Facility Documents” shall mean, on and after the
execution and delivery thereof, each loan agreement, guaranty, security
document, note and other document relating to the Permitted Revolving Credit
Facility, as the same may be amended, modified and/or supplemented from time to
time in accordance with the terms hereof and thereof.

“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by the Borrower in the form of one or more series of second lien
secured term loans; provided that (a) such Indebtedness is secured by the
Collateral on a second lien, subordinated basis to the Obligations in respect of
the Term Loans and the obligations in respect of any Permitted First Priority
Refinancing Debt and is not secured by any property or assets of the Borrower or
any Restricted Subsidiary other than the Collateral securing the Obligations,
(b) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of any Tranche of Term Loans, (c) such Indebtedness does not mature or
have scheduled amortization or payments of principal prior to the date that is
180 days after the Final Maturity Date (determined immediately prior to the time
such Indebtedness is incurred), (d) such Indebtedness is not guaranteed by any
Subsidiaries other than the Subsidiary Guarantors, (e) the terms and conditions
of such Indebtedness (including with respect to amortization, covenants,
defaults, remedies, guaranty provisions and security/collateral provisions, but
excluding interest rates, fees, optional prepayment and redemption provisions)
shall in the aggregate, be substantially the same as to, or otherwise less
favorable to, the Lenders providing such Indebtedness than those applicable to
the then outstanding Tranche of Term Loans being so refinanced, except to the
extent such covenants and other terms apply solely to any period after the date
that is 180 days after the latest Maturity Date at the time such Indebtedness is
incurred and (f) an agent or other representative acting on behalf of the
holders of such Indebtedness shall have become party an intercreditor agreement
in form and substance reasonably satisfactory to the Administrative Agent (which
may be entered into without the consent of the Lenders).

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Borrower in the form of one or more series of senior unsecured
term loans; provided that (a) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of any Tranche of Term Loans, (b) such
Indebtedness does not mature or have scheduled amortization or payments of
principal prior to the date that is 180 days after the latest Maturity Date
(determined immediately prior to the time such Indebtedness is incurred),
(c) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors, (d) the terms and conditions of such Indebtedness
(including with respect to amortization, covenants, defaults, remedies, guaranty
provisions and security/collateral provisions, if any, but excluding interest
rates, fees, optional prepayment and redemption provisions) shall in the
aggregate, be substantially the same as to, or otherwise less favorable to, the
Lenders providing such Indebtedness than those applicable to the then
outstanding Tranche of Term Loans being so refinanced, except to the extent such
covenants and other terms apply solely to any period after the date that is 180
days after the latest Maturity Date at the time such Indebtedness is incurred
and (e) such Indebtedness is not secured by any Lien or any property or assets
of the Borrower or any Restricted Subsidiary.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

 

25



--------------------------------------------------------------------------------

“Plan” shall mean an “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA maintained or contributed to
by the Borrower or any of its Subsidiaries or with respect to which the Borrower
or any of its Subsidiaries has any liability (including on account of an ERISA
affiliate).

“Preferred Equity”, as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock.

“Prime Lending Rate” shall mean, for any day, the prime rate published in The
Wall Street Journal for such day; provided that if The Wall Street Journal
ceases to publish for any reason such rate of interest, “Prime Lending Rate”
shall mean the prime lending rate as set forth on the Bloomberg page PRIMBB
Index (or successor page) for such day (or such other service as determined by
the Administrative Agent from time to time for purposes of providing quotations
of prime lending interest rates). The Prime Lending Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer by the Administrative Agent, which may make commercial loans or other
loans at rates of interest at, above or below the Prime Lending Rate.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with the Total Leverage Ratio hereunder, the calculation thereof after giving
effect on a pro forma basis to the following: (w) the incurrence of any
Indebtedness (other than revolving Indebtedness, except to the extent same is
incurred to refinance other outstanding Indebtedness or to finance a Permitted
Acquisition or a Significant Investment) after the first day of the relevant
Calculation Period or Test Period, as the case may be, as if such Indebtedness
had been incurred (and the proceeds thereof applied) on the first day of such
Test Period or Calculation Period, as the case may be, (x) the permanent
repayment of any Indebtedness (other than revolving Indebtedness, except to the
extent accompanied by a corresponding permanent commitment reduction) after the
first day of the relevant Test Period or Calculation Period, as the case may be,
as if such Indebtedness had been retired or repaid on the first day of such Test
Period or Calculation Period, as the case may be, (y) any Permitted Acquisition,
any Significant Investment or any Significant Asset Sale then being consummated
as well as any other Permitted Acquisition, any other Significant Investment or
any other Significant Asset Sale if consummated after the first day of the
relevant Test Period or Calculation Period, as the case may be, and on or prior
to the date of the respective Permitted Acquisition, Significant Investment or
Significant Asset Sale, as the case may be, then being effected and (z) any
designation of a Restricted Subsidiary as an Unrestricted Subsidiary or
designation of an Unrestricted Subsidiary as a Restricted Subsidiary as if such
designation or re-designation occurred on the first day of such Test Period or
Calculation Period, as the case may be, with the following rules to apply in
connection therewith:

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance Permitted Acquisitions or Significant Investments) incurred or issued
after the first day of the relevant Test Period or Calculation Period (whether
incurred to finance a Permitted Acquisition, to refinance Indebtedness or
otherwise) shall be deemed to have been incurred or issued (and the proceeds
thereof applied) on the first day of such Test Period or Calculation Period, as
the case may be, and remain outstanding through the date of determination (and
thereafter, in the case of projections pursuant to Section 8.15) and (y) (other
than revolving Indebtedness, except to the extent accompanied by a corresponding
permanent commitment reduction) permanently retired or redeemed after the first
day of the relevant Test Period or Calculation Period, as the case may be,

 

26



--------------------------------------------------------------------------------

shall be deemed to have been retired or redeemed on the first day of such Test
Period or Calculation Period, as the case may be, and remain retired through the
date of determination (and thereafter, in the case of projections pursuant to
Section 8.15);

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions;

(iii) in making any determination of Consolidated EBITDA on a Pro Forma Basis,
in each case without duplication and subject to the limitations set forth in
clause (x) of the definition of Consolidated EBTIDA, (x) pro forma effect shall
be given to any Permitted Acquisition, any Significant Investment or any
Significant Asset Sale if effected during the respective Calculation Period or
Test Period and including any use of proceeds thereof and repayments or changes
thereto (and thereafter, in the case of projections pursuant to Section 8.15) as
if same had occurred on the first day of the respective Calculation Period or
Test Period, as the case may be, and (y) in the case of any Permitted
Acquisition, effect shall be given to any pro forma adjustments that are
appropriate, in the reasonable determination of an Authorized Officer of the
Borrower, to reflect the cost savings, other operating improvements and
synergies that are factually supportable and identifiable and projected in good
faith to be realized as a result of such Permitted Acquisition (including the
termination or discontinuance of activities constituting such business) (in each
case, calculated on a pro forma basis as though such cost savings and other
operating improvements and synergies had been realized at the beginning of such
Calculation Period or Test Period, as applicable), net of actual benefits
realized during such period from such actions to the extent already included in
Consolidated EBITDA for such period; provided that (I) such cost savings,
operating improvements and synergies are factually supportable and reasonably
anticipated to result from such actions, (II) such actions have been taken and
the benefits resulting therefrom are reasonably anticipated by the Borrower to
be realized within 12 months and (III) the aggregate adjustment pursuant to this
clause (y) so permitted in any Test Period or Calculation Period, as applicable,
shall not exceed 15% of Consolidated EBITDA for such Test Period or Calculation
Period, as applicable (determined before giving effect to any adjustment thereto
pursuant to this clause (y)).

“Projections” shall mean the financial projections that are contained in the
Confidential Information Memorandum.

“Qualified Preferred Stock” shall mean any Preferred Equity of the Borrower so
long as the terms of any such Preferred Equity (and the terms of any Equity
Interests into which such Preferred Equity is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof) (x) do
not provide for any mandatory put, redemption, repayment, sinking fund or other
similar mandatory event prior to the one year anniversary of the latest Maturity
Date then in effect, (y) do not require the cash payment of dividends or
distributions that would otherwise be prohibited by the terms of this Agreement
or any other agreement or contract of the Borrower or any of its Restricted
Subsidiaries and (z) are otherwise reasonably satisfactory to the Administrative
Agent.

 

27



--------------------------------------------------------------------------------

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Closing Date; provided that the first
Quarterly Payment Date following the Closing Date shall be the last Business Day
of June 2015.

“RCF Intercreditor Agreement” shall have the meaning provided in
Section 9.01(xviii).

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Refinanced Debt” shall have the meaning provided in the definition of “Credit
Agreement Refinancing Indebtedness”.

“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Lender and/or new Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.17.

“Recipient” shall mean (a) the Administrative Agent, and (b) any Lender, as
applicable.

“Recovery Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Restricted Subsidiaries of any cash insurance proceeds or
cash condemnation awards payable (i) by reason of theft, loss, physical
destruction, damage, taking or any other similar event with respect to any
property or assets of the Borrower or any of its Restricted Subsidiaries and
(ii) under any policy of insurance required to be maintained under Section 8.03
(other than on account of any (x) business interruption insurance policy,
(y) directors’ or officers’ (or similar) liability insurance policy or (z) any
other liability insurance policy).

“Register” shall have the meaning provided in Section 12.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Release” shall mean disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring, seeping, or
migrating into, through or upon any land or water or air, or otherwise entering
into the environment.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

 

28



--------------------------------------------------------------------------------

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan other than those events as to which the 30-day notice
period is waived under applicable regulations.

“Repricing Event” shall mean (i) any prepayment or repayment of Term Loans with
the proceeds of, or any conversion of Term Loans into, any new or replacement
tranche of term loans bearing interest with an “effective yield” (taking into
account, for example, upfront fees, interest rate spreads, interest rate
benchmark floors and original issue discount) less than the “effective yield”
applicable to the Term Loans (as such comparative yields are determined by the
Administrative Agent in its commercially reasonable judgment) and (ii) any
amendment or other modification or waiver to this Agreement which effectively
reduces the “effective yield” (as determined by the Administrative Agent in its
commercially reasonable judgment) applicable to the Term Loans (in each case,
with original issue discount and upfront fees, which shall be deemed to
constitute like amounts of original issue discount, being equated to interest
margins in a manner consistent with generally accepted financial practice based
on an assumed four-year life to maturity). Any such determination by the
Administrative Agent as contemplated by preceding clauses (i) and (ii) shall be
conclusive and binding on the Borrower and all Lenders holding Term Loans,
absent manifest error. The Administrative Agent shall not have any liability to
any Person with respect to such determination.

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loans at such time represents at least a majority of the
sum of all outstanding Term Loans of Non-Defaulting Lenders.

“Response” shall have the meaning provided in Section 8.01(h)(iv).

“Restricted Cash” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents (i) appear (or would be required to appear) as “restricted” on a
consolidated balance sheet of the Borrower or of any such Restricted Subsidiary
(unless such appearance is related to the Credit Documents or the Liens created
thereunder), (ii) are subject to any Liens in favor of any Person other than
(x) the Collateral for the benefit of the Secured Creditors and (y) the agents
and lenders under the Permitted Revolving Credit Facility or (iii) are not
otherwise generally available for use by the Borrower or such Restricted
Subsidiary.

“Restricted Subsidiary” shall mean any Subsidiary that is not an Unrestricted
Subsidiary.

“Returns” shall have the meaning provided in Section 7.09.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

“Scheduled Term Loan Repayment” shall have the meaning provided in
Section 4.02(a)(i).

“Scheduled Term Loan Repayment Date” shall have the meaning provided in
Section 4.02(a)(i).

“SEC” shall have the meaning provided in Section 8.01(g).

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

 

29



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Document” shall mean and include each of the Guaranty and Collateral
Agreement, each Mortgage and, after the execution and delivery thereof, each
Additional Security Document and any other documents granting (or purporting to
grant) a Lien upon the assets or property of a Credit Party as security for
payment of the Obligations.

“Shanghai Property” shall mean the Real Property of the Borrower located at 16th
floor, Shen Tong Infoport Plaza, 55 West Huaihai Road, Shanghai, 200030, P.R.
China.

“Significant Asset Sale” shall mean each Asset Sale (or series of related Asset
Sales) which generates Net Sale Proceeds of at least $1,000,000.

“Significant Investment” shall mean each Investment or series of related
Investments of at least $1,000,000 made pursuant to Section 9.05(xx) or (xxi).

“Specified Acquisition Agreement Representations” shall mean those
representations and warranties made by the Target in the Acquisition Agreement
as are material to the interests of the Lenders or the Administrative Agent, but
only to the extent that the Borrower or its applicable Affiliate has the right
to terminate its obligations under the Acquisition Agreement or to decline to
consummate the Acquisition as a result of a breach of such representations and
warranties (as determined without giving effect to any waiver, amendment or
modification thereto).

“Specified Permitted Debt Document” shall mean, on and after the execution and
delivery thereof, each note, indenture, purchase agreement, loan agreement,
guaranty and other document relating to each incurrence or issuance of Specified
Permitted Indebtedness, as the same may be amended, modified and/or supplemented
from time to time in accordance with the terms hereof and thereof.

“Specified Permitted Indebtedness” shall mean any unsecured Indebtedness of the
Borrower, which may be guaranteed on an unsecured basis by one or more
Subsidiary Guarantors, all of the terms and conditions of which satisfy the
requirements of Section 9.04(xiv), as such Indebtedness may be amended, modified
and/or supplemented from time to time in accordance with the terms hereof and
thereof.

“Specified Representations” shall mean the representations and warranties set
forth in Sections 7.01(i), 7.02 (as it relates to the Credit Documents only),
7.03(i) and (iii) (in each case, as it relates to the execution, delivery,
performance and compliance with the Credit Documents only), 7.05(c), 7.08(d),
7.11, 7.16(i) and 7.22.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

30



--------------------------------------------------------------------------------

“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Borrower
designated as a “Subsidiary Guarantor” on Schedule 7.14 which has executed the
Guaranty and Collateral Agreement or has become a party thereto by executing a
joinder or other counterpart thereto, whether existing on the Closing Date or
established, created or acquired after the Closing Date, unless and until such
time as the respective Domestic Subsidiary is released from all of its
obligations under the Guaranty in accordance with the terms and provisions
thereof. For the avoidance of doubt, the Subsidiary Guarantors shall not include
any Immaterial Subsidiaries, any Consortia Subsidiaries, any Unrestricted
Subsidiaries or any Domestic Subsidiaries of Controlled Foreign Corporations.

“Swap Obligation” shall mean, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Syndication Date” shall mean the earlier of (x) the date 90 days after the
Closing Date and (y) that date upon which a “Successful Syndication” (as such
term is defined in the Amended and Restated Fee Letter, dated February 9, 2015,
by and between the Borrower, Jefferies Finance LLC, HSBC Bank USA, N.A. and HSBC
Securities (USA) Inc., as amended, supplemented or otherwise modified from time
to time) is achieved.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Target” shall mean Silicon Image, Inc., a Delaware corporation.

“Target Material Adverse Effect” shall mean any fact, circumstance, event,
change, development, occurrence or effect that, individually or when taken
together with all other such facts, circumstances, events, changes,
developments, occurrences or effects that exist on or prior to the date of
determination of the occurrence of the Target Material Adverse Effect, is or is
reasonably likely to be or become materially adverse to the business, assets
(including intangible assets), liabilities, operations, condition (financial or
otherwise) or results of operations of the Company and its Subsidiaries, taken
together as a whole; provided, however, that, for purposes of clause (i), none
of the following, individually or in the aggregate, shall be deemed to be or
constitute a Target Material Adverse Effect, or be taken into account when
determining whether a Target Material Adverse Effect has occurred, is reasonably
likely to occur, or would reasonably be expected to occur:

(i) any general economic, financial, political or business conditions, or credit
or capital market conditions in the United States or elsewhere in the world (or
changes in such conditions), to the extent that such changes do not have a
disproportionate impact on the Company and its Subsidiaries, taken as a whole,
as compared to other participants in the industries in which the Company and its
Subsidiaries conduct their businesses;

(ii) any conditions in the industry or industries in which the Company or its
Subsidiaries conducts business (or changes in such conditions, including changes
in the use, adoption or non-adoption of industry standards), to the extent that
such changes do not have a disproportionate impact on the Company and its
Subsidiaries, taken as a whole, as compared to other participants in the
industries in which the Company and its Subsidiaries conduct their businesses;

(iii) any changes after the date hereof in Laws or GAAP or the interpretations
thereof applicable to the Company or any of its Subsidiaries (in which case only
the disproportionate portion of such impact may be taken into account in
determining whether a Target Material Adverse Effect has occurred);

 

31



--------------------------------------------------------------------------------

(iv) any changes in trading price of Company Shares or the trading volume of
Company Shares or any failure to meet internal or published projections,
estimates, or forecasts for revenue, bookings, earning or other financial
performance or results of operations for any period and any resulting analyst
downgrade of the Company’s securities; provided that the underlying causes of
such decline, change or failure, may be considered in determining whether there
was a Target Material Adverse Effect;

(v) any event, change, development or occurrence to the extent resulting from
the execution, announcement or pendency or consummation of this Agreement or the
transactions contemplated herein (including the Offer and the Merger) (including
the identity of Parent), including any Legal Proceedings, departures of officers
or employees, changes in relationships with suppliers, licensees, licensors or
customers or other business relations to the extent resulting therefrom;

(vi) any event, change, development or occurrence to the extent resulting from
any action required to be taken by the Company pursuant to this Agreement or at
the written request of Parent;

(vii) any event, change, development or occurrence to the extent resulting from
any force majeure event, including earthquakes, hurricanes, tsunamis, tornadoes,
floods, mudslides, wild fires, epidemics, quarantine restrictions or other
natural disasters or weather conditions in the United States or elsewhere in the
world, to the extent that such changes do not have a disproportionate impact on
the Company and its Subsidiaries, taken as a whole, as compared to other
participants in the industries in which the Company and its Subsidiaries conduct
their businesses;

(viii) any national or international political conditions, acts of war (whether
or not declared), the commencement, continuation or escalation of a war, acts of
armed hostility, sabotage or terrorism or other international or national
calamity or any material worsening of such conditions threatened or existing as
of January 26, 2015, to the extent such changes do not adversely affect the
Company and the Company Subsidiaries, taken as a whole, in a disproportionate
manner relative to other similarly situated participants in the industries in
which the Company and the Company Subsidiaries operate; and

(ix) any stockholder class action litigation, derivative or similar litigation
arising out of or in connection with or relating to this Agreement and the
transactions contemplated hereby, including allegations of a breach of fiduciary
duty, including by members of the Company Board or any Company officer or
alleged misrepresentation in public disclosure.

For purposes of the foregoing definition of Target Material Adverse Effect,
capitalized terms used therein shall have the meanings assigned to such terms in
the Acquisition Agreement.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax, penalties or similar liabilities applicable thereto.

 

32



--------------------------------------------------------------------------------

“Term Loan” shall have the meaning provided in Section 2.01(b). Unless context
requires otherwise, Term Loans shall include all Incremental Term Loans, all
Extended Term Loans and all Other Term Loans.

“Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01 directly below the column entitled
“Term Loan Commitment,” as the same may be terminated pursuant to Section 3.02
or Section 10. Unless context requires otherwise, Term Loan Commitments shall
include all Incremental Term Loan Commitments, all Extended Term Loan
Commitments and all Other Term Loan Commitments.

“Term Loan Maturity Date” shall mean March 10, 2021.

“Term Loan Percentage” of a Tranche of Term Loans shall mean, at any time, a
fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of all Term Loans of such Tranche at such
time and the denominator of which is equal to the aggregate outstanding
principal amount of all Term Loans of all Tranches at such time

“Term Note” shall have the meaning provided in Section 2.05(a).

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower then last ended, in each case taken as one accounting period; provided
that in the case of any Test Period which includes the fiscal quarter ending
closest to March 31, 2015 and any fiscal quarter prior thereto, the rules set
forth in the immediately succeeding sentence shall apply; provided, further,
that in the case of determinations of the Total Leverage Ratio pursuant to this
Agreement, such further adjustments (if any) as described in the proviso to the
definition of “Total Leverage Ratio” contained herein shall be made to the
extent applicable. If the respective Test Period (i) includes the fiscal quarter
of the Borrower ended on or around March 31, 2014, Consolidated EBITDA for such
fiscal quarter shall be deemed to be $39,453,000, (ii) includes the fiscal
quarter of the Borrower ended on or around June 30, 2014, Consolidated EBITDA
for such fiscal quarter shall be deemed to be $37,286,000, (iii) includes the
fiscal quarter of the Borrower ended on or around September 30, 2014,
Consolidated EBITDA for such fiscal quarter shall be deemed to be $37,407,000,
(iv) includes the fiscal quarter of the Borrower ended on or around December 31,
2014, Consolidated EBITDA for such fiscal quarter shall be deemed to be
$34,630,000 and (v) includes the fiscal quarter of the Borrower ending closest
to March 31, 2015, Consolidated EBITDA shall be deemed to be the Consolidated
EBITDA for such fiscal quarter calculated on a Pro Forma Basis as if the
Transactions had occurred on March 30, 2014; provided that further adjustments
may be made on Pro Forma Basis to the amounts specified above to the extent
provided herein.

“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Indebtedness of the Borrower and its Restricted Subsidiaries on
such date to (y) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the Test Period most recently ended on or prior to such date;
provided that (i) for purposes of any calculation of the Total Leverage Ratio
pursuant to this Agreement, Consolidated EBITDA shall be determined on a Pro
Forma Basis in accordance with clause (iii) of the definition of “Pro Forma
Basis” contained herein and (ii) for purposes of determining the Incremental
Term Loan Commitment Requirements and any calculation of the Total Leverage
Ratio pursuant to the definition of “Maximum Incremental Term Loan Commitment
Amount” and Sections 8.15(a), 9.03(x), 9.04(xiv) and 9.10(iv) only, Consolidated
Indebtedness shall be determined on a Pro Forma Basis in accordance with the
requirements of the definition of “Pro Forma Basis” contained herein.

 

33



--------------------------------------------------------------------------------

“Tranche” shall mean the respective facility and commitments utilized in making
Term Loans hereunder. In addition, and notwithstanding the foregoing, any
Incremental Term Loans extended after the Closing Date shall, except to the
extent provided in Section 2.14(c), be made pursuant to one or more additional
Tranches of Term Loans which shall be designated pursuant to the respective
Incremental Term Loan Commitment Agreement in accordance with the relevant
requirements specified in Section 2.14. Furthermore, after giving effect to an
Extension pursuant to Section 2.15, any Extended Term Loans shall constitute a
separate Tranche of Term Loans from which they were converted. Any Other Term
Loans made after the Closing Date shall be made pursuant to one or more
additional Tranches of Term Loans which shall be designated pursuant to the
respective Refinancing Amendment in accordance with the relevant requirements
specified in Section 2.17.

“Transaction” shall mean, collectively, (i) the consummation of the Acquisition
and the other transactions contemplated by the Acquisition Documents, (ii) the
execution, delivery and performance by each Credit Party of the Credit Documents
to which it is a party, (iii) the incurrence of Term Loans on the Closing Date
and the use of proceeds thereof and (iv) the payment of all fees and expenses in
connection with the foregoing.

“Type” shall mean the type of Term Loan determined with regard to the interest
option applicable thereto, i.e., whether a Base Rate Loan or a LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction if applicable law requires
that such appointment not be disclosed.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets (excluding any accrued
but unpaid contributions).

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean any Subsidiary designated by the Borrower
as an Unrestricted Subsidiary pursuant to Section 8.13 subsequent to the Closing
Date.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning provided to such term
in Section 4.04(f).

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, at any date, the quotient obtained by dividing (a) the sum of the
products of (i) the number of years (calculated to the nearest one-twelfth) from
the date of determination to the date of each successive scheduled principal
payment (including payment at maturity) of such Indebtedness multiplied by
(ii) the amount of such payment; by (b) the sum of all such payments.

 

34



--------------------------------------------------------------------------------

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary.

“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Restricted Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Borrower with respect to the preceding clauses (i) and (ii), director’s
qualifying shares and/or other nominal amount of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).

“Withholding Agent” shall mean the Credit Parties and the Administrative Agent.

1.02. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Credit Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.01 shall have the respective meanings given to
them under GAAP, (ii) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) unless the context otherwise requires, the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, Equity Interests, securities, revenues, accounts,
leasehold interests and contract rights, (v) the word “will” shall be construed
to have the same meaning and effect as the word “shall”, and (vi) unless the
context otherwise requires, any reference herein (A) to any Person shall be
construed to include such Person’s successors and assigns and (B) to the
Borrower or any other Credit Party shall be construed to include the Borrower or
such Credit Party as debtor and debtor-in-possession and any receiver or trustee
for the Borrower or any other Credit Party, as the case may be, in any
insolvency or liquidation proceeding.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. Amount and Terms of Credit.

2.01. The Term Loan Commitments. (a) [Reserved].

 

35



--------------------------------------------------------------------------------

(b) Subject to and upon the terms and conditions set forth herein, each Lender
with a Term Loan Commitment severally agrees to make a term loan or term loans
(each, a “Term Loan” and, collectively, the “Term Loans”) to the Borrower, which
Term Loans (i) shall be incurred pursuant to a single drawing on the Closing
Date, (ii) shall be denominated in Dollars, (iii) except as hereinafter
provided, shall, at the option of the Borrower, be incurred and maintained as,
and/or converted into, Base Rate Loans or LIBOR Loans, provided that, except as
otherwise specifically provided in Section 2.10(b), all Term Loans comprising
the same Borrowing shall at all times be of the same Type, and (iv) shall be
made by each such Lender in that aggregate principal amount which does not
exceed the Term Loan Commitment of such Lender on the Closing Date. Once repaid,
Term Loans incurred hereunder may not be reborrowed.

(c) Subject to and upon the terms and conditions set forth herein, each Lender
with an Incremental Term Loan Commitment for a given Tranche of Incremental Term
Loans severally agrees to make a term loan or term loans (each, an “Incremental
Term Loan” and, collectively, the “Incremental Term Loans”) to the Borrower,
which Incremental Term Loans (i) shall be incurred pursuant to a single drawing
of such Tranche on the applicable Incremental Term Loan Borrowing Date,
(ii) shall be denominated in Dollars, (iii) except as hereinafter provided,
shall, at the option of the Borrower, be incurred and maintained as, and/or
converted into, Base Rate Loans or LIBOR Loans, provided that, except as
otherwise specifically provided in Section 2.10(b), all Incremental Term Loans
of a given Tranche made as part of the same Borrowing shall at all times consist
of Incremental Term Loans of the same Type, and (iv) shall not exceed for any
such Incremental Term Loan Lender at any time of any incurrence thereof, the
Incremental Term Loan Commitment of such Incremental Term Loan Lender for such
Tranche on the respective Incremental Term Loan Borrowing Date. Once repaid,
Incremental Term Loans incurred hereunder may not be reborrowed.

2.02. Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Term Loans under a respective Tranche shall not be less than the
Minimum Borrowing Amount applicable to such Tranche. More than one Borrowing may
occur on the same date, but at no time shall there be outstanding more than
eight (8) Borrowings of LIBOR Loans in the aggregate for all Tranches of Term
Loans (or such greater number as may be acceptable to the Administrative Agent
in its sole discretion).

2.03. Notice of Borrowing. (a) Whenever the Borrower desires to incur (x) LIBOR
Loans hereunder, the Borrower shall give the Administrative Agent at the Notice
Office at least three (3) Business Days’ prior notice of each LIBOR Loan to be
incurred hereunder and (y) Base Rate Loans hereunder, the Borrower shall give
the Administrative Agent at the Notice Office at least one Business Day’s prior
notice of each Base Rate Loan to be incurred hereunder, provided that (in each
case) any such notice shall be deemed to have been given on a certain day only
if given before 1:00 P.M. (New York City time) on such day. Each such notice
(each, a “Notice of Borrowing”), except as otherwise expressly provided in
Section 2.10, shall be irrevocable and shall be in writing, or by telephone
promptly confirmed in writing, in the form of Exhibit A-1, appropriately
completed to specify: (i) the aggregate principal amount of the Term Loans to be
incurred pursuant to such Borrowing, (ii) the date of such Borrowing (which
shall be a Business Day), (iii) if the Term Loans being incurred pursuant to
such Borrowing shall constitute Incremental Term Loans, the specific Tranche
thereof and (iv) whether the Term Loans being incurred pursuant to such
Borrowing are to be initially maintained as Base Rate Loans or, to the extent
permitted hereunder, LIBOR Loans and, if LIBOR Loans, the initial Interest
Period to be applicable thereto. The Administrative Agent shall promptly give
each Lender which is required to make Term Loans of the Tranche specified in the
respective Notice of Borrowing, notice of such proposed Borrowing, of such
Lender’s proportionate share thereof and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.

 

36



--------------------------------------------------------------------------------

(b) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Term Loans, the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing or prepayment, as the case may be, believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower, prior to receipt of written confirmation. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice of such Borrowing or prepayment of Term
Loans, as the case may be, absent manifest error.

2.04. Disbursement of Funds. No later than 1:00 P.M. (New York City time) on the
date specified in each Notice of Borrowing, each Lender with a Term Loan
Commitment of the respective Tranche will make available its pro rata portion
(determined in accordance with Section 2.07) of each such Borrowing requested to
be made on such date. All such amounts will be made available in Dollars and in
immediately available funds at the Payment Office, and the Administrative Agent
will make available to the Borrower at the Payment Office, or to such other
account as the Borrower may specify in writing prior to the Closing Date, the
aggregate of the amounts so made available by the Lenders. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent also shall be entitled to recover on demand from
such Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the overnight Federal Funds
Rate for the first three (3) days and at the interest rate otherwise applicable
to such Term Loans for each day thereafter and (ii) if recovered from the
Borrower, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 2.08. Nothing in this Section 2.04 shall be
deemed to relieve any Lender from its obligation to make Term Loans hereunder or
to prejudice any rights which the Borrower may have against any Lender as a
result of any failure by such Lender to make Term Loans hereunder.

2.05. Term Notes. (a) The Borrower’s obligation to pay the principal of, and
interest on, the Term Loans made by each Lender shall be evidenced in the
Register maintained by the Administrative Agent pursuant to Section 12.15 and
shall, if requested by such Lender, also be evidenced (i) in the case of Term
Loans made on the Closing Date, by a promissory note duly executed and delivered
by the Borrower substantially in the form of Exhibit B-1, with blanks
appropriately completed in conformity herewith (each, a “Term Note” and,
collectively, the “Term Notes”), (ii) in the case of Incremental Term Loans, by
a promissory note duly executed and delivered by the Borrower substantially in
the form of Exhibit B-2, with blanks appropriately completed in conformity
herewith (each, an “Incremental Term Note” and, collectively, the “Incremental
Term Notes”) and (ii) in the case of Extended Term Loans, by a promissory note
duly executed and delivered by the Borrower substantially in the form of Exhibit
B-3, with blanks appropriately completed in conformity herewith (each, an
“Extended Term Note”).

(b) Each Lender will note on its internal records the amount of each Term Loan
made by it and each payment in respect thereof and prior to any transfer of any
of its Term Notes will

 

37



--------------------------------------------------------------------------------

endorse on the reverse side thereof the outstanding principal amount of Term
Loans evidenced thereby. Failure to make any such notation or any error in such
notation shall not affect the Borrower’s obligations in respect of such Term
Loans.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Term Notes shall only be delivered
to Lenders which at any time specifically request the delivery of such Term
Notes. No failure of any Lender to request or obtain a Term Note evidencing its
Term Loans to the Borrower shall affect or in any manner impair the obligations
of the Borrower to pay the Term Loans (and all related Obligations) incurred by
the Borrower which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to the various Credit Documents. Any
Lender which does not have a Term Note evidencing its outstanding Term Loans
shall in no event be required to make the notations otherwise described in
preceding clause (b). At any time when any Lender requests the delivery of a
Term Note to evidence any of its Term Loans, the Borrower shall promptly execute
and deliver to the respective Lender the requested Term Note in the appropriate
amount or amounts to evidence such Term Loans.

2.06. Conversions. The Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of Term Loans made pursuant to one or more
Borrowings (so long as of the same Tranche) of one or more Types of Term Loans
into a Borrowing (of the same Tranche) of another Type of Term Loan, provided
that, (i) except as otherwise provided in Section 2.10(b), LIBOR Loans may be
converted into Base Rate Loans only on the last day of an Interest Period
applicable to the Term Loans being converted and no such partial conversion of
LIBOR Loans shall reduce the outstanding principal amount of such LIBOR Loans
made pursuant to a single Borrowing to less than the Minimum Borrowing Amount
applicable thereto, (ii) unless the Required Lenders otherwise agree, Base Rate
Loans may only be converted into LIBOR Loans if no Default or Event of Default
is in existence on the date of the conversion, and (iii) no conversion pursuant
to this Section 2.06 shall result in a greater number of Borrowings of LIBOR
Loans than is permitted under Section 2.02. Each such conversion shall be
effected by the Borrower by giving the Administrative Agent at the Notice Office
prior to 1:00 P.M. (New York City time) at least (x) in the case of conversions
of Base Rate Loans into LIBOR Loans, three (3) Business Days’ prior notice and
(y) in the case of conversions of LIBOR Loans into Base Rate Loans, one
(1) Business Day’s prior notice (each, a “Notice of Conversion/Continuation”),
in each case in the form of Exhibit A-2, appropriately completed to specify the
Term Loans to be so converted, the Borrowing or Borrowings pursuant to which
such Term Loans were incurred and, if to be converted into LIBOR Loans, the
Interest Period to be initially applicable thereto. The Administrative Agent
shall give each Lender prompt notice of any such proposed conversion affecting
any of its Term Loans.

2.07. Pro Rata Borrowings. All Borrowings of Term Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of their Term Loan
Commitments. It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Term Loans hereunder and
that each Lender shall be obligated to make the Term Loans provided to be made
by it hereunder, regardless of the failure of any other Lender to make its Term
Loans hereunder.

2.08. Interest. (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Base Rate Loan from the date of Borrowing thereof until
the earlier of (i) the maturity thereof (whether by acceleration or otherwise)
and (ii) the conversion of such Base Rate Loan to a LIBOR Loan pursuant to
Sections 2.06 or 2.09, as applicable, at a rate per annum which shall be equal
to the sum of the relevant Applicable Margin plus the Base Rate, each as in
effect from time to time.

 

38



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each LIBOR Loan from the date of Borrowing thereof until the earlier
of (i) the maturity thereof (whether by acceleration or otherwise) and (ii) the
conversion of such LIBOR Loan to a Base Rate Loan pursuant to Sections 2.06,
2.09 or 2.10, as applicable, at a rate per annum which shall, during each
Interest Period applicable thereto, be equal to the sum of the relevant
Applicable Margin as in effect from time to time during such Interest Period
plus the LIBO Rate for such Interest Period.

(c) Notwithstanding anything to the contrary above, (i) upon the occurrence and
during the continuance of an Event of Default, each Term Loan shall bear
interest at a rate per annum equal to the rate which is 2.0% in excess of the
rate otherwise applicable to Base Rate Loans of the respective Tranche of Term
Loans from time to time and (ii) without duplication of any amounts payable
under preceding clause (i), (x) overdue principal or overdue fees under
Section 3.01(c) and, to the extent permitted by law, overdue interest in respect
of each Term Loan, shall bear interest at a rate per annum equal to the rate
which is 2.0% in excess of the rate otherwise applicable to Base Rate Loans of
the respective Tranche of Term Loans from time to time and (y) all overdue
amounts payable hereunder and under any other Credit Document shall bear
interest at a rate per annum equal to the rate which is 2.0% in excess of the
rate applicable to Term Loans that are maintained as Base Rate Loans from time
to time. Interest that accrues under this Section 2.08(c) shall be payable on
demand.

(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of any repayment or prepayment in full of all outstanding Base
Rate Loans of any Tranche, and (z) at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand, and (ii) in respect of each
LIBOR Loan, (x) on the last day of each Interest Period applicable thereto and,
in the case of an Interest Period in excess of three months, on each date
occurring at three month intervals after the first day of such Interest Period,
and (y) on the date of any repayment or prepayment (on the amount repaid or
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBOR Loans and shall promptly notify the Borrower and the Lenders thereof. Each
such determination shall, absent manifest error, be final and conclusive and
binding on all parties hereto.

2.09. Interest Periods. At the time the Borrower gives any Notice of Borrowing
or Notice of Conversion/Continuation in respect of the making of, or conversion
into, any LIBOR Loan (in the case of the initial Interest Period applicable
thereto) or prior to 11:00 A.M. (New York City time) on the third Business Day
prior to the expiration of an Interest Period applicable to such LIBOR Loan (in
the case of any subsequent Interest Period), the Borrower shall have the right
to elect the interest period (each, an “Interest Period”) applicable to such
LIBOR Loan, which Interest Period shall, at the option of the Borrower, be (x) a
one, two, three or six month period or (y) if agreed by the Administrative Agent
in its sole discretion, such other period not to exceed one-month, provided that
(in each case):

(i) all LIBOR Loans comprising a Borrowing shall at all times have the same
Interest Period;

(ii) the initial Interest Period for any LIBOR Loan shall commence on the date
of Borrowing of such LIBOR Loan (including the date of any conversion thereto
from a Base Rate Loan) and each Interest Period occurring thereafter in respect
of such LIBOR Loan shall commence on the day on which the next preceding
Interest Period applicable thereto expires;

 

39



--------------------------------------------------------------------------------

(iii) if any Interest Period for a LIBOR Loan begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;

(iv) if any Interest Period for a LIBOR Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBOR Loan would otherwise expire on a day which is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day;

(v) unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when a Default or an Event of Default is then in existence;
and

(vi) no Interest Period in respect of any Borrowing of any Tranche of Term Loans
shall be selected which extends beyond the Maturity Date for such Tranche of
Term Loans.

If by 11:00 A.M. (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of LIBOR Loans, the
Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such LIBOR Loans as provided above, the Borrower
shall be deemed to have elected to convert such LIBOR Loans into Base Rate Loans
effective as of the expiration date of such current Interest Period.

2.10. Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause
(i) below, may be made only by the Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the London interbank market, adequate
and fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of LIBO Rate; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loan
because of (x) any change since the Closing Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, including: (A) any such change subjecting any
Recipient to any Taxes (other than (i) Indemnified Taxes, (ii) Taxes described
in clauses (b), (c), and (d) of the definition of Excluded Taxes, and
(iii) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto or (B) a change in official reserve
requirements, but, in all events, excluding reserves required under Regulation D
to the extent included in the computation of the LIBO Rate and/or (y) other
circumstances arising since the Closing Date affecting such Lender, the London
interbank market or the position of such Lender in such market (including that
the LIBO Rate with respect to such LIBOR Loan does not adequately and fairly
reflect the cost to such Lender of funding such LIBOR Loan); or

(iii) at any time, that the making or continuance of any LIBOR Loan has been
made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Closing Date which materially and adversely
affects the London interbank market;

 

40



--------------------------------------------------------------------------------

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBOR Loans shall no longer be
available until such time as the Administrative Agent withdraws such notice
(which notice the Administrative Agent agrees to withdraw promptly upon a
determination that the condition or situation which gave rise to such notice no
longer exists), and any Notice of Borrowing or Notice of Conversion/Continuation
given by the Borrower with respect to LIBOR Loans which have not yet been
incurred (including by way of conversion) shall be deemed rescinded by the
Borrower, (y) in the case of clause (ii) above, the Borrower agrees to pay to
such Lender, upon such Lender’s written request therefor, such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole reasonable
discretion shall determine) as shall be required to compensate such Lender for
such increased costs or reductions in amounts received or receivable hereunder
(a written notice as to the additional amounts owed to such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lender shall, absent manifest error, be final and conclusive
and binding on all the parties hereto; provided that such Lender need not be
required to disclose any price sensitive or confidential information or any such
information to the extent prohibited by applicable law or regulation) and (z) in
the case of clause (iii) above, the Borrower shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by law.

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii), the Borrower may, and in the case of a LIBOR Loan
affected by the circumstances described in Section 2.10(a)(iii), the Borrower
shall, either (x) if the affected LIBOR Loan is then being made initially or
pursuant to a conversion, cancel such Borrowing by giving the Administrative
Agent telephonic notice (confirmed in writing) on the same date that the
Borrower was notified by the affected Lender or the Administrative Agent
pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected LIBOR Loan is
then outstanding, upon at least three Business Days’ written notice to the
Administrative Agent, require the affected Lender to convert such LIBOR Loan
into a Base Rate Loan, provided that, if more than one Lender is affected at any
time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).

(c) If any Lender determines that after the Closing Date the introduction of or
any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy or liquidity requirements, or any change in
interpretation or administration thereof by the NAIC or any Governmental
Authority, central bank or comparable agency, will have the effect of increasing
the amount of capital or liquidity required or expected to be maintained by such
Lender or any corporation controlling such Lender based on the existence of such
Lender’s Term Loan Commitments hereunder or its obligations hereunder, then the
Borrower agrees to pay to such Lender, upon its written demand therefor, such
additional amounts as shall be required to compensate such Lender or such other
corporation for the increased cost to such Lender or such other corporation or
the reduction in the rate of return to such Lender or such other corporation as
a result of such increase of capital or liquidity. In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable, provided that such
Lender’s determination of compensation owing under this Section 2.10(c) shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto. Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to the Borrower, which notice shall show in

 

41



--------------------------------------------------------------------------------

reasonable detail the basis for calculation of such additional amounts; provided
that such Lender need not be required to disclose any price sensitive or
confidential information or any such information to the extent prohibited by
applicable law or regulation.

(d) Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a change after the Closing Date in a requirement of
law or government rule, regulation or order, regardless of the date enacted,
adopted, issued or implemented (including for purposes of this Section 2.10).

(e) Notwithstanding anything to the contrary in this Section 2.10, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.10 for
any amounts incurred more than 180 days prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such 180-day period shall be extended to include the period of such
retroactive effect.

2.11. Compensation. The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its LIBOR Loans but excluding loss of anticipated profits)
which such Lender may sustain: (i) if for any reason (other than a default by
such Lender or the Administrative Agent) a Borrowing of, or conversion from or
into, LIBOR Loans does not occur on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation (whether or not withdrawn by the
Borrower or deemed withdrawn pursuant to Section 2.10(a)); (ii) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 4.01, Section 4.02 or as a result of an acceleration of the Term Loans
pursuant to Section 10) or conversion of any of its LIBOR Loans occurs on a date
which is not the last day of an Interest Period with respect thereto; (iii) if
any prepayment of any of its LIBOR Loans is not made on any date specified in a
notice of prepayment given by the Borrower; or (iv) as a consequence of (x) any
other default by the Borrower to repay LIBOR Loans when required by the terms of
this Agreement or any Term Note held by such Lender or (y) any election made
pursuant to Section 2.10(b).

2.12. Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c) or Section 4.04 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Term
Loans affected by such event, provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this Section 2.12
shall affect or postpone any of the obligations of the Borrower or the right of
any Lender provided in Sections 2.10 and 4.04.

2.13. Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c) or Section 4.04 with respect to
any Lender which results in such Lender charging to the Borrower increased costs
in excess of those being generally charged by the other Lenders or (z) in the
case of a refusal by a Lender to consent to a proposed change, waiver, discharge
or termination with respect to this Agreement which has been approved by the
Required Lenders as (and to the extent) provided in

 

42



--------------------------------------------------------------------------------

Section 12.12(b), the Borrower shall have the right, in accordance with
Section 12.04(b), if no Default or Event of Default then exists or would exist
after giving effect to such replacement, to replace such Lender (the “Replaced
Lender”) with one or more other Eligible Transferees, none of whom shall
constitute a Defaulting Lender at the time of such replacement (collectively,
the “Replacement Lender”) and each of which shall be reasonably acceptable to
the Administrative Agent; provided that:

(a) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Acceptance
Agreements pursuant to Section 12.04(b) (and with all fees payable pursuant to
said Section 12.04(b) to be paid by the Replacement Lender and/or the Replaced
Lender (as may be agreed to at such time by and among the Borrower, the
Replacement Lender and the Replaced Lender)) pursuant to which the Replacement
Lender shall acquire all of the Term Loan Commitments and outstanding Term Loans
of the Replaced Lender and, in connection therewith, shall pay to the Replaced
Lender in respect thereof an amount equal to the sum of (A) an amount equal to
the principal of, and all accrued interest on, all outstanding Term Loans of the
respective Replaced Lender, and (B) an amount equal to all accrued, but
theretofore unpaid, Fees (if any) owing to the Replaced Lender pursuant to
Section 3.01; and

(b) all obligations of the Borrower then owing to the Replaced Lender (other
than those specifically described in clause (a) above in respect of which the
assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11) shall be paid in full
to such Replaced Lender concurrently with such replacement.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and is authorized (which authorization is coupled with an
interest) to execute an Assignment and Acceptance Agreement on behalf of such
Replaced Lender, and any such Assignment and Acceptance Agreement so executed by
the Administrative Agent and the Replacement Lender shall be effective for
purposes of this Section 2.13 and Section 12.04. Upon the execution of the
respective Assignment and Acceptance Agreement, the payment of amounts referred
to in clauses (a) and (b) above, recordation of the assignment on the Register
by the Administrative Agent pursuant to Section 12.15 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Term Note or Term Notes executed by the Borrower, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 4.04, 11.06,
12.01 and 12.06), which shall survive as to such Replaced Lender.

2.14. Incremental Term Loan Commitments. (a) The Borrower shall have the right
(in consultation and coordination with the Administrative Agent) to request, at
any time after the Syndication Date, that one or more Lenders (and/or one or
more other Persons which are Eligible Transferees and which will become Lenders)
provide Incremental Term Loan Commitments to the Borrower and, subject to the
terms and conditions contained in this Agreement and in the respective
Incremental Term Loan Commitment Agreement, make Incremental Term Loans pursuant
thereto; it being understood and agreed, however, that (i) no Lender shall be
obligated to provide an Incremental Term Loan Commitment as a result of any such
request by the Borrower, and until such time, if any, as such Lender has agreed
in its sole discretion to provide an Incremental Term Loan Commitment and
executed and delivered to the Administrative Agent and the Borrower an
Incremental Term Loan Commitment Agreement as provided in clause (b) of this
Section 2.14, such Lender shall not be obligated to fund any Incremental Term
Loans, (ii) any Lender (including any Eligible Transferee who will become a
Lender) may so provide an Incremental Term Loan Commitment without the consent
of any other Lender, (iii) each Tranche of Incremental Term Loan Commitments,
and all Incremental Term Loans to be made pursuant thereto, shall

 

43



--------------------------------------------------------------------------------

be denominated in Dollars, (iv) the amount of each Tranche of Incremental Term
Loan Commitments (whether constituting a new Tranche of Incremental Term Loans
or being added to (and thereafter constituting a part of) a then outstanding
Tranche of Term Loans) shall be in a minimum aggregate amount for all Lenders
which provide an Incremental Term Loan Commitment under such Tranche of
Incremental Term Loans (including Eligible Transferees who will become Lenders)
of at least $5,000,000 (or such lower amount as may be acceptable to the
Administrative Agent) and in integral multiples of $1,000,000 in excess thereof
(or such other integral multiple as may be acceptable to the Administrative
Agent), (v) the aggregate amount of all Incremental Term Loan Commitments
provided pursuant to this Section 2.14 and the aggregate principal amount of all
Incremental Term Loans to be made pursuant thereto shall not exceed the Maximum
Incremental Term Loan Commitment Amount at such time, (vi) the upfront fees,
original issue discount, and, if applicable, any unutilized commitment fees
and/or other fees, payable to each Incremental Term Loan Lender in respect of
each Incremental Term Loan Commitment shall be separately agreed to by the
Borrower and each such Incremental Term Loan Lender, (vii) except to the extent
permitted by Section 2.14(c), each Tranche of Incremental Term Loans shall
(A) have an Incremental Term Loan Maturity Date of no earlier than the Term Loan
Maturity Date, (B) have a Weighted Average Life to Maturity of no less than the
Weighted Average Life to Maturity as then in effect for the Term Loans and
(C) be subject to the Applicable Margins as are set forth in the Incremental
Term Loan Commitment Agreement governing such Tranche of Incremental Term Loans;
provided that, if the Applicable Margins for such Tranche of Incremental Term
Loans (which, for such purposes only, shall be deemed to include all up front or
similar fees or original issue discount (amortized over the shorter of (x) the
life of such Tranche of Incremental Term Loans and (y) four years) payable to
all Incremental Term Loan Lenders providing such Tranche of Incremental Term
Loans and any LIBO Rate floor or Base Rate floor applicable to such Incremental
Term Loans, but exclusive of any arrangement, structuring or other fees payable
in connection therewith that are not shared with all Incremental Term Loan
Lenders providing such Tranche of Incremental Term Loans) determined as of the
initial funding date for such Tranche of Incremental Term Loans exceeds the
Applicable Margins (which, for such purposes only, shall be deemed to include
all up-front or similar fees or original issue discount (amortized over four
years) originally payable to all Lenders providing the Term Loans or any
Incremental Term Loans theretofore incurred and any LIBO Rate floor or Base Rate
floor applicable to the Term Loans or such Incremental Term Loans) relating to
the Term Loans and then outstanding by more than 0.50%, then the Applicable
Margins relating to the Term Loans and then outstanding shall be adjusted to be
equal to the Applicable Margins (determined as provided above) relating to such
Tranche of Incremental Term Loans minus 0.50%, (viii) the proceeds of all
Incremental Term Loans shall be used only for the purposes permitted by
Section 7.08(b), (ix) each Incremental Term Loan Commitment Agreement shall
specifically designate the Tranche or Tranches of the Incremental Term Loan
Commitments being provided thereunder (which Tranche shall be a new Tranche
unless the requirements of Section 2.14(c) are satisfied), (x) all Incremental
Term Loans (and all interest, fees and other amounts payable thereon) shall be
Obligations under this Agreement and the other applicable Credit Documents and
shall be secured by the Security Documents, and guaranteed under the Guaranty,
on a pari passu basis with all other Obligations secured by the Security
Documents and guaranteed under the Guaranty, and (xi) each Lender (including any
Eligible Transferee who will become a Lender) agreeing to provide an Incremental
Term Loan Commitment pursuant to an Incremental Term Loan Commitment Agreement
shall, subject to the satisfaction of the relevant conditions set forth in this
Agreement, make Incremental Term Loans under the Tranche specified in such
Incremental Term Loan Commitment Agreement as provided in Section 2.01(c) and
such Incremental Term Loans shall thereafter be deemed to be Incremental Term
Loans under such Tranche for all purposes of this Agreement and the other
applicable Credit Documents.

(b) At the time of the provision of Incremental Term Loan Commitments pursuant
to this Section 2.14, the Borrower, each other Credit Party, the Administrative
Agent and each such Lender or other Eligible Transferee which agrees to provide
an Incremental Term Loan Commitment (each, an

 

44



--------------------------------------------------------------------------------

“Incremental Term Loan Lender”) shall execute and deliver to the Administrative
Agent an Incremental Term Loan Commitment Agreement, with the effectiveness of
the Incremental Term Loan Commitments provided therein (and the making of the
respective Incremental Term Loans thereunder) to occur on the date set forth in
such Incremental Term Loan Commitment Agreement, which date in any event shall
be no earlier than the date on which (w) all fees required to be paid in
connection therewith at the time of such effectiveness shall have been paid
(including, without limitation, any agreed upon up-front or arrangement fees
owing to the Administrative Agent (or any Affiliate thereof)), (x) all
Incremental Term Loan Commitment Requirements are satisfied, (y) all other
conditions set forth in this Section 2.14 shall have been satisfied, and (z) all
other conditions precedent that may be set forth in such Incremental Term Loan
Commitment Agreement shall have been satisfied. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Term
Loan Commitment Agreement, and at such time, (i) Schedule 1.01 shall be deemed
modified to reflect the Incremental Term Loan Commitments of the affected
Lenders and (ii) to the extent requested by any Incremental Term Loan Lender,
Incremental Term Notes will be issued, at the Borrower’s expense, to such
Incremental Term Loan Lender in conformity with the requirements of
Section 2.05.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.14, the Incremental Term Loan Commitments provided by an Incremental
Term Loan Lender or Incremental Term Loan Lenders, as the case may be, pursuant
to each Incremental Term Loan Commitment Agreement shall constitute a new
Tranche, which shall be separate and distinct from the existing Tranches
pursuant to this Agreement (with a designation which may be made in letters
(i.e., A, B, C, etc.), numbers (1, 2, 3, etc.) or a combination thereof (i.e.,
A-1, A-2, A-3, B-1, B-2, B-3, C-1, C-2, C-3, etc.)), provided that, with the
consent of the Administrative Agent, the parties to a given Incremental Term
Loan Commitment Agreement may specify therein that the respective Incremental
Term Loans made pursuant thereto shall constitute part of, and be added to, a
then outstanding Tranche of Term Loans so long as the following requirements are
satisfied:

(i) the Incremental Term Loans to be made pursuant to such Incremental Term Loan
Commitment Agreement shall have the same Maturity Date and shall have the same
Applicable Margins as the Tranche of Term Loans to which the new Incremental
Term Loans are being added; provided, however, if the up-front fees and/or
original issue discount (amortized over the shorter of (x) the life of such
Tranche of Incremental Term Loans and (y) four years) payable to each
Incremental Term Loan Lender providing such Tranche of Incremental Term Loans
exceeds the up-front fees and/or original issue discount (amortized over the
shorter of (x) the life of such Tranche of Term Loans and (y) four years)
originally payable to the Lenders that provided the Tranche of Term Loans to
which such Incremental Term Loans are to be added by more than 0.50%, then the
Applicable Margins for such Tranche of Term Loans shall be increased as, and to
the extent, necessary to eliminate any such deficiency in excess of 0.50%;

(ii) the new Incremental Term Loans to be made pursuant to such Incremental Term
Loan Commitment Agreement shall have the same Scheduled Term Loan Repayment
Dates as then remain with respect to the Tranche of Term Loans to which such new
Incremental Term Loans are being added (with the amount of each Scheduled Term
Loan Repayment applicable to such new Incremental Term Loans to be the same (on
a proportionate basis) as is theretofore applicable to the Tranche of Term Loans
to which such new Incremental Term Loans are being added, thereby increasing the
amount of each then remaining Scheduled Term Loan Repayments of the respective
Tranche of Term Loans proportionately); and

(iii) on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the

 

45



--------------------------------------------------------------------------------

respective Tranche on a pro rata basis (based on the relative sizes of the
various outstanding Borrowings), so that each Lender will participate
proportionately in each then outstanding Borrowing of Term Loans of the
respective Tranche.

To the extent the provisions of preceding clause (iii) require that Lenders
making new Incremental Term Loans add such Incremental Term Loans to the then
outstanding Borrowings of LIBOR Loans of the respective Tranche of Term Loans,
it is acknowledged that the effect thereof may result in such new Incremental
Term Loans having short Interest Periods (i.e., an Interest Period that began
during an Interest Period then applicable to outstanding LIBOR Loans of the
respective Tranche and which will end on the last day of such Interest Period).
In connection therewith, the Borrower hereby agrees to compensate the Lenders
making the new Incremental Term Loans of the respective Tranche for funding
LIBOR Loans during an existing Interest Period on such basis as may be agreed by
the Borrower, the Administrative Agent and the respective Lender or Lenders as
may be provided in the respective Incremental Term Loan Commitment Agreement.

2.15. Extension of Term Loans. (a) Notwithstanding anything to the contrary in
this Agreement, subject to the terms of this Section 2.15, pursuant to one or
more offers (each, an “Extension Offer”) made from time to time by the Borrower
to all Lenders with Term Loans under the same Tranche with a like Maturity Date
on a pro rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans of such Tranche with a like Maturity Date) and on the same
terms to each such Lender, the Borrower is hereby permitted to consummate from
time to time following the Closing Date transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the Maturity
Date of each such Lender’s Term Loans of such Tranche and otherwise modify the
terms of such Term Loans pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Term Loans and/or modifying the amortization schedule in
respect of such Lender’s Term Loans) (each, an “Extension” and any Extended Term
Loans shall constitute a separate Tranche of Term Loans from the Tranche of Term
Loans from which they were converted), so long as the following terms are
satisfied:

(i) no Default or Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders;

(ii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Lender that agrees to an extension with respect to such Term
Loans (an “Extending Term Lender”) extended pursuant to any Extension (“Extended
Term Loans”) shall have the same terms as the Tranche of Term Loans subject to
such Extension Offer (except for covenants or other provisions contained therein
applicable only to periods after the then latest Maturity Date then in effect);

(iii) the final maturity date of any Extended Term Loans shall be no earlier
than the then latest Maturity Date then in effect hereunder and the amortization
schedule applicable to Extended Term Loans pursuant to Section 4.02(a) for
periods prior to the initial Maturity Date for the Tranche of Term Loans from
which they were converted may not be increased from the amounts in effect prior
to any such Extension;

(iv) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby;

 

46



--------------------------------------------------------------------------------

(v) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer;

(vi) if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) in respect of which Lenders with Term Loans shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of Term Loans offered to be extended by the Borrower pursuant to such Extension
Offer, then the Term Loans of such Lenders shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such
Extension Offer;

(vii) all documentation in respect of such Extension shall be consistent with
the foregoing, and all written communications by the Borrower generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and otherwise reasonably satisfactory to the Administrative
Agent;

(viii) the Minimum Tranche Amount shall be satisfied unless waived by the
Administrative Agent;

(ix) no more than two (2) Extensions may be effected in respect of Term Loans
(unless the Administrative Agent agrees to a higher number); and

(x) the Extension shall not become effective unless, on the proposed effective
date of the Extension, (x) the Borrower shall have delivered to the
Administrative Agent a certificate of an Authorized Officer of each Credit Party
dated the applicable date of the Extension and executed by an Authorized Officer
of such Credit Party certifying and attaching the resolutions adopted by such
Credit Party approving or consenting to such Extension, (y) (i) there shall
exist no Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the applicable date of such Extension (it being
understood and agreed that (a) any representation or warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date and (b) any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects (or all respects, as the case may be) only
as of such specified date) and (z) the Administrative Agent shall have received
a certificate to that effect dated the applicable date of such Extension and
executed by an Authorized Officer of the Borrower.

In connection with each Extension Offer, each relevant Lender, acting in its
sole and individual discretion, shall determine whether it wishes to participate
in the respective Extension contemplated by such Extension Offer. Any relevant
Lender that does not respond to an Extension Offer within the time period
contemplated by the applicable Extension Offer shall be deemed to have rejected
such Extension Offer. The election of any relevant Lender to agree to an
Extension shall not obligate any other Lender to so agree.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.15, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of this Agreement (including Section 4.01,
4.02, 12.02 or 12.06) and (ii) no Tranche of Extended Term Loans shall be in an
amount of less than $25,000,000 (the “Minimum Tranche Amount”) (or if less, the
remaining outstanding principal amount thereof) (or such lesser minimum amount

 

47



--------------------------------------------------------------------------------

reasonably approved by the Administrative Agent). The Administrative Agent and
the Lenders hereby consent to the Extensions and the other transactions
contemplated by this Section 2.15 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
on such terms as may be set forth in the relevant Extension Offer) and hereby
waive the requirements of any provision of this Agreement or any other Credit
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.15, provided that such consent shall not be
deemed to be an acceptance of an Extension Offer.

(c) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments to this Agreement and the other Credit Documents with the
Borrower (and the other applicable Credit Parties) as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in order to establish new Tranches, Loans or Commitments in respect of
Term Loans so extended and/or established and such technical and conforming
amendments as may be necessary in connection with the Extension and/or
establishment of such new Tranches, Loans or commitments related thereto in each
case on terms consistent with this Section 2.15. Without limiting the foregoing,
in connection with any Extensions, the respective Credit Parties shall (at their
expense) amend (and the Collateral Agent is hereby authorized to amend) any
Mortgage that has a Maturity Date prior to the then latest Maturity Date so that
such maturity date is extended to the then latest Maturity Date (or such later
date as may be advised by local counsel to the Administrative Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 15 Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.15.

2.16. Dutch Auction Repurchases. (a) Notwithstanding anything to the contrary
contained in this Agreement or any other Credit Document, the Borrower may, at
any time and from time to time after the Closing Date, conduct Dutch auctions in
order to purchase Term Loans (each, an “Auction” and each such Auction to be
managed exclusively by an investment bank of recognized standing selected by the
Borrower following consultation with the Administrative Agent in such capacity,
the “Auction Manager”), so long as the following conditions are satisfied:

(i) each Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this Section 2.16 and as otherwise established by the
Administrative Agent;

(ii) no Default or Event of Default shall have occurred and be continuing on the
date of the delivery of each Auction Notice and at the time of purchase of any
Term Loans in connection with any Auction;

(iii) the minimum principal amount (calculated on the face amount thereof) of
all Term Loans that the Borrower offers to purchase in any such Auction shall be
no less than $25,000,000 (unless another amount is agreed to by the
Administrative Agent) and the offered purchase price shall be at a discount to
par;

(iv) Term Loans may not be purchased with the proceeds of loans under any
Permitted Revolving Credit Facility or with the proceeds of loans under any
other revolving Indebtedness;

 

48



--------------------------------------------------------------------------------

(v) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by the Borrower shall automatically be cancelled and
retired by the Borrower on the settlement date of the relevant purchase (and may
not be resold);

(vi) no more than one (1) Auction may be ongoing at any one time;

(vii) no more than three (3) Auctions may be effected in any twelve month period
(unless a higher number is agreed to by the Administrative Agent);

(viii) each Auction shall be open and offered to all Lenders of the relevant
Tranche on a pro rata basis;

(ix) the Borrower represents and warrants that, as of the date of the delivery
of each Auction Notice and at the time of purchase of any Term Loans in
connection with any Auction, no Credit Party shall have any MNPI that both
(A) has not been previously disclosed in writing to the Administrative Agent and
the Lenders (other than because such Lender does not wish to receive such MNPI)
prior to such time and (B) would reasonably be expected to have a material
effect upon, or otherwise be material to, a Lender’s decision to participate in
the Auction;

(x) the Minimum Liquidity Condition has been satisfied at such time and
immediately after giving effect to the purchase of Term Loans pursuant to such
Auction; and

(xi) at the time of each purchase of Term Loans through an Auction, the Borrower
shall have delivered to the Auction Manager and the Administrative Agent an
officer’s certificate of an Authorized Officer of the Borrower certifying as to
compliance with preceding clauses (ii), (iv), (ix) and (x) (and containing the
calculations (in reasonable detail) required by preceding clauses (iv) and (x)).

(b) The Borrower must terminate an Auction if it fails to satisfy one or more of
the conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans pursuant to the
respective Auction. If the Borrower commences any Auction (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of the respective Auction have in fact been satisfied), and if
at such time of commencement the Borrower reasonably believes that all required
conditions set forth above which are required to be satisfied at the time of the
purchase of Term Loans pursuant to such Auction shall be satisfied, then the
Borrower shall have no liability to any Lender for any termination of the
respective Auction as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans pursuant to the
respective Auction, and any such failure shall not result in any Default or
Event of Default hereunder. With respect to all purchases of Term Loans made by
the Borrower pursuant to this Section 2.16, (x) the Borrower shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans up to, but not including (if paid prior to 12:00 Noon
(New York City time)) the settlement date of such purchase and (y) such
purchases (and the payments made by the Borrower and the cancellation of the
purchased Term Loans, in each case in connection therewith) shall not constitute
voluntary or mandatory payments or prepayments for purposes of this Agreement
(including Sections 4.01, 4.02, 12.02 or 12.06) (although the par principal
amount of Term Loans of the respective Tranche so purchased pursuant to this
Section 2.16 shall be applied to reduce the remaining Scheduled Repayments of
such Tranche of Term Loans of the applicable Lenders being repaid on a pro rata
basis).

 

49



--------------------------------------------------------------------------------

(c) The Administrative Agent and the Lenders hereby consent to the Auctions and
the other transactions contemplated by this Section 2.16 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 4.01, 4.02, 12.02 and 12.06 (it being understood and
acknowledged that purchases of the Term Loans by the Borrower contemplated by
this Section 2.16 shall not constitute Investments by the Borrower)) or any
other Credit Document that may otherwise prohibit or conflict with any Auction
or any other transaction contemplated by this Section 2.16 or result in a
Default or an Event of Default as a result of the Auction or purchase of Term
Loans pursuant to this Section 2.16. The Auction Manager acting in its capacity
as such hereunder shall be entitled to the benefits of the provisions of
Sections 11 and 12.01 mutatis mutandis as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.

2.17. Refinancing Amendments.

(a) At any time after the Closing Date, the Borrower may obtain, from any Lender
or, subject to the immediately succeeding sentence, any new lender, Credit
Agreement Refinancing Indebtedness in respect of all or any portion of the Term
Loans then outstanding under this Agreement (which for the avoidance of doubt
will be deemed to include any then outstanding Incremental Term Loans, Extended
Term Loans and Other Term Loans) in the form of Other Term Loans or Other Term
Loan Commitments, as applicable, in each case pursuant to a Refinancing
Amendment; provided that such Credit Agreement Refinancing Indebtedness (i) will
rank pari passu in right of payment and of security with, or at the option of
the Borrower, may be subordinated in right of payment and/or security (or be
unsecured) to the other Term Loans and Term Loan Commitments hereunder,
(ii) will have such pricing and optional redemption terms as may be agreed by
the Borrower and the Lenders thereof, (iii) the effective yield with respect to
each Tranche of Other Term Loans (whether in the form of interest rate margin,
upfront fees, original issue discount or otherwise) thereunder may be different
than the effective yield for the Term Loans of other Tranche or Tranches of Term
Loans and Term Loan Commitments, in each case, to the extent provided in the
applicable Refinancing Amendment, (iv) except as may be agreed to by the Lenders
and any new lenders providing such Credit Agreement Refinancing Indebtedness in
the respective Refinancing Amendment, each Tranche of Other Term Loans shall be
prepaid and repaid on a pro rata basis with all voluntary prepayments and
mandatory prepayments (but not amortization payments) of the other Tranches of
Term Loans (and the proceeds of any Credit Agreement Refinancing Indebtedness
shall be applied substantially concurrently with the incurrence thereof). For
the avoidance of doubt, any Lender or, with the consent of the Borrower and, to
the extent such consent would be required under Section 12.04 with respect to an
assignment of Term Loans to such person, the consent of the Administrative Agent
(which consent shall not be unreasonably withheld), any person that would be an
Eligible Transferee may provide Credit Agreement Refinancing Indebtedness.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
absence of a continuing Default or Event of Default and such other conditions,
if any, as may be agreed by the Borrower and the Lenders providing such Credit
Agreement Refinancing Indebtedness and set forth in a Refinancing Amendment and,
to the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Closing Date other than
changes to such legal opinion resulting from a change in law, change in fact or
change to counsel’s form of opinions reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or, if necessary,
such amendments to the Security Documents as may be reasonably requested by the
Collateral Agent (including mortgage amendments) in order to ensure that the
Credit Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Credit Documents. Any Other Term Loans converted from or exchanged
for any then-existing Term Loans may, to the extent provided in the applicable
Refinancing Amendment, be designated as an increase in any previously
established Other Term Loan.

 

50



--------------------------------------------------------------------------------

(c) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended (without any consent from any Lender) to the extent (but
only to the extent) necessary to (i) reflect the existence and terms of the
Credit Agreement Refinancing Indebtedness incurred pursuant thereto (including
any amendments necessary to treat the Term Loans and Term Loan Commitments
subject thereto as Other Term Loans and/or Other Term Loan Commitments) and
(ii) make such other changes to this Agreement and the other Loan Documents
consistent with the provisions and intent of Section 12.12(e). Additionally,
each of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment in connection with any Credit Agreement Refinancing
Indebtedness incurred pursuant to this Section 2.20 that is subordinated in
right of payment and/or lien priority, the Credit Parties and the Collateral
Agent will enter into intercreditor arrangements reasonably satisfactory to the
Administrative Agent without the consent of any Lender.

(d) Any Refinancing Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.17 and each
Lender hereby expressly authorizes the Administrative Agent to enter into any
such Refinancing Amendment, and this Section 2.17 shall supersede any provisions
in Section 12.06 or Section 12.12 to the contrary.

SECTION 3. Fees; Reductions of Term Loan Commitments.

3.01. Fees. (a) The Borrower agrees to pay to the Administrative Agent such fees
as may be agreed to in writing from time to time by the Borrower or any of its
Subsidiaries and the Administrative Agent.

(b) The Borrower agrees to pay to the Administrative Agent for distribution to
the respective Incremental Term Loan Lenders such fees as may be agreed to as
provided in Section 2.14.

(c) At the time of the effectiveness of any Repricing Event that is consummated
on or prior to the first anniversary of the Closing Date, the Borrower agrees to
pay to the Administrative Agent, for the ratable account of each Lender with
Term Loans that are either repaid, converted or subjected to a pricing reduction
in connection with such Repricing Event (including each Lender that withholds
its consent to such Repricing Event and is replaced as a Replaced Lender under
Section 2.13), a fee in an amount equal to 1.0% of (x) in the case of a
Repricing Event described in clause (i) of the definition thereof, the aggregate
principal amount of all Term Loans prepaid or converted in connection with such
Repricing Event and (y) in the case of a Repricing Event described in clause
(ii) of the definition thereof, the aggregate principal amount of all Term Loans
outstanding on such date that are subject to an effective pricing reduction
pursuant to such Repricing Event. Such fees shall be earned, due and payable
upon the date of the effectiveness of such Repricing Event.

3.02. Mandatory Reduction of Term Loan Commitments. (a) The Term Loan Commitment
of each Lender shall terminate in its entirety on July 27, 2015, unless the
Closing Date has occurred on or prior to such date.

(b) [Reserved].

 

51



--------------------------------------------------------------------------------

(c) The Other Term Loan Commitments of any Tranche resulting from a Refinancing
Amendment shall automatically terminate upon the conversion or refinancing, as
the case may be, of all or a portion of the relevant Term Loans as provided in
the relevant Refinancing Amendment.

(d) The Incremental Term Loan Commitment under a given Tranche shall terminate
in its entirety on the Incremental Term Loan Borrowing Date for such Tranche of
Incremental Term Loans (after giving effect to the incurrence of Incremental
Term Loans of such Tranche on such date).

SECTION 4. Prepayments; Payments; Taxes.

4.01. Voluntary Prepayments. (a) The Borrower shall have the right to prepay the
Term Loans, without premium or penalty (except as set forth in Section 2.11,
clause (vi) of this Section 4.01(a), any Incremental Term Loan Commitment
Agreement or any Extension Offer), in whole or in part at any time and from time
to time on the following terms and conditions: (i) the Borrower shall give the
Administrative Agent prior to 12:00 Noon (New York City time) at the Notice
Office (x) at least one (1) Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) of its intent to prepay Base Rate Loans
and (y) at least three (3) Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) of its intent to prepay LIBOR Loans, which
notice (in each case) shall specify whether Term Loans, Incremental Term Loans
under a given Tranche, Extended Term Loans under a given Tranche or Other Term
Loans under a given Tranche shall be prepaid, the amount of such prepayment and
the Types of Term Loans to be prepaid and, in the case of LIBOR Loans, the
specific Borrowing or Borrowings pursuant to which such LIBOR Loans were made,
and which notice the Administrative Agent shall promptly transmit to each of the
Lenders; (ii) each partial prepayment of Term Loans pursuant to this
Section 4.01(a) shall be in an aggregate principal amount of at least $1,000,000
(or such lesser amount as is acceptable to the Administrative Agent in any given
case); provided that if any partial prepayment of LIBOR Loans made pursuant to
any Borrowing shall reduce the outstanding principal amount of LIBOR Loans made
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
applicable thereto, then such Borrowing may not be continued as a Borrowing of
LIBOR Loans (and same shall automatically be converted into a Borrowing of Base
Rate Loans) and any election of an Interest Period with respect thereto given by
the Borrower shall have no force or effect; (iii) each prepayment pursuant to
this Section 4.01(a) in respect of any Term Loans made pursuant to a Borrowing
shall be applied pro rata among such Term Loans; (iv) except as otherwise
permitted by Section 2.15 with respect to any Tranche of Extended Term Loans or
as permitted in any Refinancing Amendment with respect to any Tranche of Other
Term Loans or pursuant to Section 2.16, each prepayment in respect of any
Tranche of Term Loans made pursuant to this Section 4.01(a) shall be allocated
among each of the outstanding Tranches of Term Loans on a pro rata basis, with
each Tranche of Term Loans to be allocated its Term Loan Percentage of the
amount of such prepayment; (v) except as otherwise permitted by Section 2.15
with respect to any Tranche of Extended Term Loans or as permitted in any
Refinancing Amendment with respect to any Tranche of Other Term Loans or
pursuant to Section 2.16, each prepayment of any Tranche of Term Loans pursuant
to this Section 4.01(a) shall be applied on a pro rata basis to the remaining
Scheduled Term Loan Repayments of such Tranche of Term Loans as directed by the
Borrower (or, in the absence of such direction, in the direct order of maturity
thereof) and (vi) any prepayment of Term Loans made on or prior to the six month
anniversary date of the Closing Date in connection with a Repricing Event shall
be accompanied by the payment of the fee described in Section 3.01(c).

(b) In the event of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 12.12(b), the Borrower may, upon five (5) Business Days’ prior
written notice to the Administrative Agent at the Notice Office (which notice
the

 

52



--------------------------------------------------------------------------------

Administrative Agent shall promptly transmit to each of the Lenders), repay all
Term Loans of such Lender (including all amounts, if any, owing pursuant to
Section 2.11), together with accrued and unpaid interest, Fees and all other
amounts then owing to such Lender in accordance with, and subject to the
requirements of, said Section 12.12(b), so long as the consents, if any,
required by Section 12.12(b) in connection with the repayment pursuant to this
clause (b) shall have been obtained. Each prepayment of any Tranche of Term
Loans pursuant to this Section 4.01(b) shall reduce the then remaining Scheduled
Term Loan Repayments of the respective Tranche of Term Loans on a pro rata basis
as directed by the Borrower (or, in the absence of such direction, in the direct
order of maturity thereof).

4.02. Mandatory Repayments.

(a) (i) Term Loans Made on the Closing Date. In addition to any other mandatory
repayments pursuant to this Section 4.02, on each date set forth below (each, a
“Scheduled Term Loan Repayment Date”), the Borrower shall be required to repay
that principal amount of Term Loans, to the extent then outstanding, as is set
forth opposite each such date below (each such repayment, as the same may be
(x) reduced as provided in Section 2.16, 4.01(a), 4.01(b) or 4.02(f) or
(y) increased as provided in Section 2.14(c), a “Scheduled Term Loan
Repayment”):

 

Scheduled Term Loan Repayment Date

   Amount  

The last Business Day of the Borrower’s fiscal quarter ending closest to
June 30, 2015

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2015

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2015

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
March 31, 2015

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
June 30, 2015

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2015

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2015

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
March 31, 2016

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
June 30, 2016

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2016

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2016

   $ 875,000   

 

53



--------------------------------------------------------------------------------

Scheduled Term Loan Repayment Date

  

Amount

 

The last Business Day of the Borrower’s fiscal quarter ending closest to
March 31, 2017

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
June 30, 2017

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2017

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2017

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
March 31, 2018

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
June 30, 2018

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2018

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2018

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
March 31, 2019

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
June 30, 2019

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2019

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2019

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
March 31, 2020

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
June 30, 2020

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
September 30, 2020

   $ 875,000   

The last Business Day of the Borrower’s fiscal quarter ending closest to
December 31, 2020

   $ 875,000   

Term Loan Maturity Date

    


 

The remaining outstanding


amount of Term Loans

  


  

 

54



--------------------------------------------------------------------------------

(ii) Incremental Term Loans. In addition to any other mandatory repayments
pursuant to this Section 4.02, the Borrower shall be required to make, with
respect to each Tranche of Incremental Term Loans, to the extent then
outstanding, scheduled amortization payments of such Tranche of Incremental Term
Loans on the dates and in the principal amounts set forth in the respective
Incremental Term Loan Commitment Agreement.

(iii) Extended Term Loans. In addition to any other mandatory repayments
pursuant to this Section 4.02, the Borrower shall be required to make, with
respect to each Tranche of Extended Term Loans, to the extent then outstanding,
scheduled amortization payments of such Tranche of Extended Term Loans on the
dates and in the principal amounts set forth in the respective Extension Offer.

(iv) Other Term Loans. In addition to any other mandatory repayments pursuant to
this Section 4.02, the Borrower shall be required to make, with respect to each
Tranche of Other Term Loans, to the extent then outstanding, scheduled
amortization payments of such Tranche of Other Term Loans on the dates and in
the principal amounts set forth in the respective Refinancing Amendment.

(b) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each date on or after the Closing Date upon which the Borrower or any of its
Restricted Subsidiaries receives any cash proceeds from any issuance or
incurrence by the Borrower or any of its Restricted Subsidiaries of Indebtedness
for borrowed money (other than Indebtedness for borrowed money permitted to be
incurred pursuant to Section 9.04 as in effect on the Closing Date), an amount
equal to 100% of the Net Cash Proceeds of the respective incurrence of
Indebtedness shall be applied on such date as a mandatory repayment in
accordance with the requirements of Sections 4.02(f) and (g).

(c) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each date on or after the Closing Date upon which the Borrower or any of its
Restricted Subsidiaries receives any cash proceeds from any Asset Sale, an
amount equal to 100% of the Net Sale Proceeds therefrom shall be applied on such
date as a mandatory repayment in accordance with the requirements of Sections
4.02(f) and (g); provided, however, that such Net Sale Proceeds shall not be
required to be so applied on such date so long as no Default or Event of Default
then exists and such Net Sale Proceeds shall be used to acquire assets (other
than inventory and working capital) used or to be used in the businesses
permitted pursuant to Section 9.13 (x) within 360 days following the date of
such Asset Sale or (y) if the Borrower or a Restricted Subsidiary thereof enters
into a legally binding commitment to use such Net Sale Proceeds before the
expiration of the 360-day period referred to in preceding clause (x), within
90 days after the end of such 360-day period; provided further that if all or
any portion of such Net Sale Proceeds not required to be so applied as provided
above in this Section 4.02(c) are not so reinvested within such 360-day period
(as such period may be extended as permitted above) (or, in either case, such
earlier date, if any, as the Borrower or the relevant Restricted Subsidiary
determines not to reinvest the Net Sale Proceeds from such Asset Sale as set
forth above), such remaining portion shall be applied on the last day of such
period (or such earlier date, as the case may be) as provided above in this
Section 4.02(c) without regard to the preceding proviso.

 

55



--------------------------------------------------------------------------------

(d) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each Excess Cash Flow Payment Date, an amount equal to the remainder of (if
positive) of (A) the Applicable Excess Cash Flow Percentage of the Excess Cash
Flow for the related Excess Cash Flow Payment Period minus (B) without
duplication of amounts previously deducted in calculating Excess Cash Flow for
such Excess Cash Flow Payment Period, the aggregate principal amount of
voluntary prepayments of Term Loans made pursuant to Section 4.01 (other than
any payments made pursuant to Section 2.16 or any Auction, except to the extent
of the amount of cash actually used to make such repurchases) during the
relevant Excess Cash Flow Payment Period to the extent (and only to the extent)
made with internally generated funds of the Borrower or any of its Restricted
Subsidiaries, shall be applied as a mandatory repayment in accordance with the
requirements of Sections 4.02(f) and (g).

(e) In addition to any other mandatory repayments pursuant to this Section 4.02,
on each date on or after the Closing Date upon which the Borrower or any of its
Restricted Subsidiaries receives any cash proceeds from any Recovery Event
(other than Recovery Events where the Net Cash Proceeds therefrom do not exceed
$1,000,000), an amount equal to 100% of the Net Cash Proceeds from such Recovery
Event shall be applied on such date as a mandatory repayment in accordance with
the requirements of Sections 4.02(f) and (g); provided, however, that such Net
Cash Proceeds shall not be required to be so applied on such date so long as no
Default or Event of Default then exists and the Borrower has (x) delivered a
certificate to the Administrative Agent on such date stating that such Net Cash
Proceeds shall be used to replace or restore any properties or assets in respect
of which such Net Cash Proceeds were paid within 360 days following the date of
the receipt of such Net Cash Proceeds (which certificate shall set forth the
estimates of the Net Cash Proceeds to be so expended) or (y) if the Borrower or
a Restricted Subsidiary thereof has entered into a legally binding commitment to
use such Net Cash Proceeds to replace or restore any properties or assets in
respect of which such Net Cash Proceeds were paid before the expiration of the
360-day period referred to in preceding clause (x), within 90 days after the end
of such 360-day period; provided further that if all or any portion of such Net
Cash Proceeds not required to be so applied pursuant to the preceding proviso
are not so used within 360 days after the date of the receipt of such Net Cash
Proceeds (as such date may be extended as permitted above)(or, in either case,
such earlier date, if any, as the Borrower or the relevant Restricted Subsidiary
determines not to reinvest the Net Cash Proceeds relating to such Recovery Event
as set forth above), such remaining portion shall be applied on the last day of
such period (or such earlier date, as the case may be) as provided above in this
Section 4.02(e) without regard to the immediately preceding proviso.

(f) Except as permitted in Section 2.15 with respect to any Tranche of Extended
Term Loans and except as permitted in any Refinancing Amendment with respect to
any Tranche of Other Term Loans, each amount required to be applied pursuant to
Sections 4.02(b), (c), (d) and (e) in accordance with this Section 4.02(f) shall
be applied to repay the outstanding principal amount of each Tranche of Term
Loans, with each Tranche of Term Loans to receive its Term Loan Percentage of
the amount of each such repayment. Except as permitted in Section 2.15 with
respect to any Tranche of Extended Term Loans and except as permitted in any
Refinancing Amendment with respect to any Tranche of Other Term Loans, each
repayment of any Tranche of Term Loans shall be applied (I) first, to reduce the
first eight immediately succeeding Scheduled Term Loan Repayments of the
respective Tranche of Term Loans (after giving effect to all prior reductions
thereto) as of the date of the respective payments pursuant to this
Section 4.02(f) in direct order of maturity and (II) second, to the extent in
excess thereof, on a pro rata basis to the remaining Scheduled Term Loan
Repayments of such Tranche of Term Loans (based upon the then remaining
principal amount of each such Scheduled Term Loan Repayment of the respective
Tranche after giving effect to all prior reductions thereto).

(g) With respect to each repayment of Term Loans required by this Section 4.02,
the Borrower may designate the Types of Term Loans of the respective Tranche
which are to be repaid and, in the case of LIBOR Loans, the specific Borrowing
or Borrowings of the respective Tranche pursuant to

 

56



--------------------------------------------------------------------------------

which such LIBOR Loans were made; provided that: (i) repayments of LIBOR Loans
pursuant to this Section 4.02 may only be made on the last day of an Interest
Period applicable thereto unless all LIBOR Loans of the respective Tranche with
Interest Periods ending on such date of required repayment and all Base Rate
Loans of the respective Tranche have been paid in full; (ii) if any repayment of
LIBOR Loans made pursuant to a single Borrowing shall reduce the outstanding
LIBOR Loans made pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount applicable thereto, such Borrowing shall be automatically
converted into a Borrowing of Base Rate Loans; and (iii) each repayment of any
Term Loans made pursuant to a Borrowing shall be applied pro rata among such
Term Loans. In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion.

(h) In addition to any other mandatory repayments pursuant to this Section 4.02,
all then outstanding Term Loans of a respective Tranche shall be repaid in full
on the respective Maturity Date for such Tranche of Term Loans.

(i) Notwithstanding the foregoing provisions of this Section 4.02, (i) in the
case of any mandatory prepayment of Term Loans, Lenders may waive by written
notice to Borrower and the Administrative Agent on or before the date on which
such mandatory prepayment would otherwise be required to be made hereunder the
right to receive the amount of such mandatory prepayment of Term Loans, (ii) if
any Lender or Lenders elect to waive the right to receive the amount of such
mandatory prepayment (any such waived amounts being referred to herein as the
“Declined Proceeds”), all of the amount that otherwise would have been applied
to mandatorily prepay Term Loans of such Lender or Lenders shall be offered by
Borrower to the remaining non-waiving Lender or Lenders on a pro rata basis,
based on the respective principal amounts of their outstanding Loans, (iii) if
and to the extent any such non-waiving Lender does not elect by written notice
to Borrower and the Administrative Agent within three Business Days following
the date on which the offer is made pursuant to clause (ii) above to accept such
offer, such Lender shall be deemed to have rejected such offer and (iv) to the
extent there are any prepayment amounts remaining after the foregoing
application, such amounts that are then held by the Administrative Agent shall
be paid promptly by the Administrative Agent to Borrower.

(j) Notwithstanding any other provisions of this Section 4.02, (i) to the extent
that any of or all the Net Sale Proceeds of any Asset Sale by a Restricted
Subsidiary giving rise to a prepayment pursuant to Section 4.02(c), Excess Cash
Flow pursuant to Section 4.02(d) or the Net Cash Proceeds of any Recovery Event
from a Restricted Subsidiary pursuant to Section 4.02(e), is prohibited or
delayed by applicable local law from being distributed or otherwise transferred
to Borrower, the portion of such Net Sale Proceeds, Excess Cash Flow or Net Cash
Proceeds so affected will not be required to be applied to repay Term Loans at
the times provided in Section 4.02(c), 4.02(d) or 4.02(e), as applicable, or
Borrower shall not be required to make a prepayment at the time provided in this
Section 4.02, as the case may be. Instead, such amounts may be retained by the
applicable Restricted Subsidiary so long, but only so long, as the applicable
local law will not permit such distribution or transfer (Borrower hereby
agreeing to cause the applicable Restricted Subsidiary to promptly take all
actions reasonably required by the applicable local law to permit such
distribution or transfer), and once such distribution or transfer of any of such
affected Net Sale Proceeds, Excess Cash Flow or Net Cash Proceeds is permitted
under the applicable local law, such distribution or transfer will be promptly
effected and such distributed or transferred Net Sale Proceeds, Excess Cash Flow
or Net Cash Proceeds will be promptly (and in any event not later than three
(3) Business Days after such distribution or transfer) applied (net of
additional taxes payable or reserved against as a result thereof) to the
prepayments pursuant to this Section 4.02 to the extent provided herein and
(ii) to the extent that Borrower has determined in good faith and as has been
agreed by the Administrative Agent (acting reasonably) that distribution or
other transfer of any of or all the Net Sale Proceeds of any Asset Sale, the Net
Cash Proceeds of any Recovery Event or Excess Cash Flow would have a material
adverse tax cost consequence (taking into account any foreign tax credit

 

57



--------------------------------------------------------------------------------

or benefit received in connection with such distribution or transfer and, for
the avoidance of doubt, consumption of any net operating loss shall be deemed to
be a material adverse tax consequence) with respect to such Net Sale Proceeds,
Excess Cash Flow or Net Cash Proceeds, the Net Sale Proceeds, Excess Cash Flow
or Net Cash Proceeds so affected may be retained by the applicable Restricted
Subsidiary, provided that, in the case of this clause (ii), on or before the
date on which any Net Sale Proceeds, Excess Cash Flow or Net Cash Proceeds
retained would otherwise have been required to be applied to reinvestments or
prepayments pursuant to Section 4.02(c), 4.02(d) or 4.02(e), as applicable,
(x) Borrower applies an amount equal to such Net Sale Proceeds, Excess Cash Flow
or Net Cash Proceeds to such reinvestments or prepayments as if such Net Sale
Proceeds, Excess Cash Flow or Net Cash Proceeds had been received by Borrower
rather than such Restricted Subsidiary, less the amount of additional taxes that
would have been payable or reserved against if such Net Sale Proceeds, Excess
Cash Flow or Net Cash Proceeds had been distributed or transferred (or, if less,
the Net Sale Proceeds, Excess Cash Flow or Net Cash Proceeds that would be
calculated if received by such Restricted Subsidiary) or (y) such Net Sale
Proceeds, Excess Cash Flow or Net Cash Proceeds are applied to the repayment of
Indebtedness of a Restricted Subsidiary; provided further that any such retained
amount shall not be utilized to increase the Cumulative Amount.

4.03. Method and Place of Payment. (a) Except as otherwise specifically provided
herein, all payments under this Agreement and under any Term Note shall be made
to the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 12:00 Noon (New York City time) on the date when due and
shall be made in Dollars in immediately available funds at the Payment Office.
Whenever any payment to be made hereunder or under any Term Note shall be stated
to be due on a day which is not a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable at the applicable rate during such
extension.

(b) All payments made by the Borrower hereunder and under any Term Note will be
made without setoff, counterclaim or other defense.

4.04. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law any Other Taxes, or at the option of the Administrative Agent timely
reimburse it for the payment of any Other Taxes.

(c) Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such

 

58



--------------------------------------------------------------------------------

Recipient and any reasonable expenses arising there from or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 4.04, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. (i) Any Recipient that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Recipient, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such
Recipient is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in clauses (ii)(A), (ii)(B), (ii)(C) and
(ii)(D) below) shall not be required if in the Recipient’s judgment such
completion, execution or submission would subject such Recipient to any material
cost or expense or would materially prejudice the legal or commercial position
of such Recipient.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), two executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

 

59



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is an entity treated as a partnership for U.S. federal income tax
purposes and one or more partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-4 on behalf of
each such partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form or documentation prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

 

60



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any Lender determines, in its sole
reasonable discretion, that it has received a refund of any Taxes as to which it
has been indemnified pursuant to this Section 4.04 (including by the payment of
additional amounts pursuant to this Section 4.04), it shall pay to the
appropriate Credit Party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, however,
that (w) any Lender may determine, in its sole discretion consistent with the
policies of such Lender, whether to seek a refund for any Taxes, (x) any Taxes
that are imposed on a Lender as a result of a disallowance or reduction of any
Tax refund with respect to which such Lender has made a payment to the Credit
Party pursuant to this Section 4.04(g) shall be treated as an Indemnified Tax
for which the Credit Party is obligated to indemnify such Lender pursuant to
this Section 4.04 without any exclusions or defenses, and (y) nothing in this
Section 4.04(g) shall require the Lender to disclose any confidential
information to a Credit Party (including, without limitation, its tax returns);
and (z) no Lender shall be required to pay any amounts pursuant to this
Section 4.04(g) at any time which a Default or Event of Default exists; provided
that any such refund that would be required to be paid to the applicable Credit
Party pursuant to this Section 4.04(g) that is retained by such Lender shall
instead be credited against the amount of Obligations otherwise owed to such
Lender.

(h) Survival. Each party’s obligations under this Section 4.04 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Term Loan
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

SECTION 5. Conditions Precedent to Term Loans on the Closing Date.

The obligation of each Lender to make Term Loans on the Closing Date is subject
at the time of the making of such Term Loans to the satisfaction of the
following conditions:

5.01. This Agreement; Term Notes. (i) The Borrower, the Administrative Agent and
each of the Lenders shall have signed a counterpart of this Agreement (whether
the same or different counterparts) and (ii) there shall have been delivered to
the Administrative Agent for the account of each of the Lenders that has
requested same the appropriate Term Note executed by the Borrower, in each case
in the amount, maturity and as otherwise provided herein.

5.02. Notice of Borrowing. Prior to the making of each Term Loan, the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.03(a).

5.03. Representations and Warranties. At the time of the making of each Term
Loan on the Closing Date and also after giving effect thereto, all Specified
Representations and all Specified Acquisition Agreement Representations shall be
true and correct in all material respects as of the Closing Date (it being
understood and agreed that (x) any such representation or warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on such date and (y) any such
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects (or all
respects, as the case may be) only as of such specified date).

 

61



--------------------------------------------------------------------------------

5.04. Officer’s Certificate. On the Closing Date, the Administrative Agent shall
have received a certificate, dated the Closing Date and signed on behalf of the
Borrower by the Chairman of the Board, the Chief Executive Officer, the Chief
Financial Officer, the President, the Corporate Controller or any Vice President
of the Borrower, certifying on behalf of the Borrower that all of the conditions
in Sections 5.03, 5.07 and 5.09 have been satisfied on such date.

5.05. Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received from Perkins Coie LLP, special counsel to the Credit Parties, an
opinion addressed to the Administrative Agent, the Collateral Agent and each of
the Lenders and dated the Closing Date in form and substance reasonably
satisfactory to the Administrative Agent.

5.06. Company Documents; Proceedings; etc. (a) On the Closing Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Closing Date, signed by the Chairman of the Board, the Chief Executive
Officer, the President, the Chief Financial Officer, the Corporate Controller or
any Vice President of such Credit Party, and attested to by the General Counsel,
the Secretary or any Assistant Secretary of such Credit Party, in the form of
Exhibit F with appropriate insertions, together with copies of the certificate
or articles of incorporation and by-laws (or other equivalent organizational
documents), as applicable, of such Credit Party and the resolutions of such
Credit Party referred to in such certificate, and each of the foregoing shall be
in form and substance reasonably acceptable to the Administrative Agent.

(b) On the Closing Date, the Administrative Agent shall have received all
information and copies of all records of Company proceedings, governmental
approvals, good standing certificates issued with respect to the jurisdiction of
organization of each Credit Party and bring-down telegrams or facsimiles, if
any, which the Administrative Agent reasonably may have requested in connection
therewith, such documents and papers where appropriate to be certified by proper
Company or Governmental Authorities.

5.07. Minimum Cash; Consummation of Acquisition. (a) On the Closing Date (and
prior to the incurrence of any Term Loans and consummation of the Acquisition on
such date), the Borrower and its Subsidiaries shall have available cash (other
than Restricted Cash) on hand, and such cash, together with the proceeds of the
Term Loans to be incurred on the Closing Date and cash on hand of Target, shall
be sufficient to consummate the Acquisition and to pay all fees, commissions and
expenses in connection with the Transaction that are due and payable on such
date.

(b) On the Closing Date, the Acquisition shall have been consummated (or,
concurrently with the incurrence of the Term Loans and the application of
proceeds thereof and of cash on hand of the Borrower and Target toward the
purchase price for the Acquisition, the Acquisition shall be consummated) in
accordance with the terms and conditions of the Acquisition Agreement. On the
Closing Date, (x) the Administrative Agent shall have received a true and
correct copy of the Acquisition Agreement, in each case certified as such by an
Authorized Officer of the Borrower, (y) since January 26, 2015, the Acquisition
Agreement shall not have been amended, modified or waived in any manner adverse
to the Lenders or the Lead Arrangers in their respective capacities as such
without the consent of the Lead Arrangers not to be unreasonably withheld,
delayed or conditioned (it being understood and agreed that (1) any decrease in
the consideration paid pursuant to the Acquisition Agreement by 15% or more
shall be deemed to be adverse to the interest of the Lenders and the Lead
Arrangers, (2) any increase in the consideration paid pursuant to the
Acquisition Agreement shall not be deemed adverse to the interest of the Lenders
and the Lead Arrangers so long as such increase is funded solely with an
increase in the available cash on hand of the Borrower, (3) any change to the
definition of “Target Material Adverse Effect” set forth in the Acquisition
Agreement shall be deemed to be adverse to the interests of the Lenders and the
Lead Arrangers, and (4) any modifications to any of the provisions in the
Acquisition

 

62



--------------------------------------------------------------------------------

Agreement relating to the Administrative Agent’s, the Collateral Agent’s, the
Lead Arrangers’ or any Lender’s liability, jurisdiction or status as a third
party beneficiary under the Acquisition Agreement shall be deemed to be adverse
to the interest of the Lenders and the Lead Arrangers), and (z) the Acquisition
Agreement shall be in full force and effect.

5.08. Existing Indebtedness. On the Closing Date and after giving effect to the
consummation of the Transaction, the Borrower and its Restricted Subsidiaries
shall have no outstanding Preferred Equity or material Indebtedness for borrowed
money, except for (i) Indebtedness under the Credit Documents and (ii) certain
other Indebtedness existing on the Closing Date as listed on Schedule 7.21 (with
the Indebtedness described in this subclause (ii) being herein called the
“Existing Indebtedness”).

5.09. Material Adverse Change. Since September 30, 2014, there shall not have
occurred any facts, conditions, changes, violations, circumstances, effects or
events constituting, or which could reasonably be expected to result in,
individually or in the aggregate, a Target Material Adverse Effect.

5.10. Guaranty and Collateral Agreement. (a) On the Closing Date, the Borrower
and each Subsidiary Guarantor shall have duly authorized, executed and delivered
a Guaranty and Collateral Agreement in the form of Exhibit G (as amended,
modified, restated and/or supplemented from time to time, the “Guaranty and
Collateral Agreement”) covering all of such Credit Party’s GCA Collateral,
together with (subject to clause (b) below):

(i) the delivery of proper financing statements (Form UCC-1 or the equivalent)
fully completed for filing under the UCC or other appropriate filing offices of
each jurisdiction as may be necessary or, in the reasonable opinion of the
Collateral Agent, desirable, to perfect the security interests purported to be
created by the Guaranty and Collateral Agreement in such GCA Collateral to the
extent that a security interest in such GCA Collateral may be perfected by such
a filing;

(ii) to the extent required by the Guaranty and Collateral Agreement, (x) any
certificates representing Pledged Stock (as defined in the Guaranty and
Collateral Agreement), together with executed and undated endorsements of
transfer and (y) any promissory notes, together with executed and undated
allonges;

(iii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name any Credit Party as debtor and that are filed in the
jurisdictions where the applicable financing statements referred to in clause
(i) above will be filed, together with copies of such other financing statements
that name any Credit Party as debtor in any such jurisdiction (none of which
shall cover any of the GCA Collateral except (x) to the extent evidencing
Permitted Liens or (y) those in respect of which the Collateral Agent shall have
received termination statements (Form UCC-3) (or the authority to file the same)
or such other termination statements as shall be required by local law fully
executed for filing); and

(iv) fully executed and completed Grants of Security Interest in Trademarks,
Patents and Copyrights in the respective forms attached to the Guaranty and
Collateral Agreement for filing in the United States Patent and Trademark Office
and the United States Copyright Office, as the case may be,

and the Guaranty and Collateral Agreement shall be in full force and effect.

 

63



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Section 5.10,
Section 5.11 or in Section 5.13(ii), to the extent that any Collateral is not or
cannot be provided or perfected (or any related required actions under
Section 5.11 or Section 5.13(ii) are not taken) on the Closing Date after the
Credit Parties’ use of commercially reasonable efforts to do so or without undue
burden or expense, the provision of such Collateral and the perfection thereof
(and the taking of the related required actions under Section 5.11 or
Section 5.13(ii)) shall not constitute a condition precedent to the making of
Term Loans under this Agreement on the Closing Date but shall instead be
required to be delivered (or taken) after the Closing Date in accordance with
the requirements of Section 8.12 (and within the time periods prescribed by on
Schedule 8.17), except that the foregoing provisions of this Section 5.10(b)
shall not apply to the provision and perfection (and it shall be a condition
precedent to the making of Term Loans under this Agreement on the Closing Date
that the Credit Parties have provided and delivered the necessary documents as
otherwise required under Section 5.10(a) to perfect) in any Collateral or the
provision of to the extent that the perfection thereof may be accomplished by
(i) the filing of a UCC-1 (or similar statement) under the UCC, (ii) the
delivery of stock certificates (and related stock powers) of the Domestic
Subsidiaries (other than any Domestic Subsidiary of a Controlled Foreign
Corporation) of the Borrower and, to the extent the Equity Interests represented
by such stock certificates are directly owned by a Credit Party, 65% of the
voting stock and 100% of the non-voting stock of the first tier Foreign
Subsidiaries of the Borrower that are Controlled Foreign Corporations or
(iii) the filings of the respective Grants of Security Interest in Trademarks,
Patents and Copyrights in the United States Patent and Trademark Office and the
United States Copyright Office.

5.11. Mortgage; Title Insurance; Survey; Landlord Waivers; etc. On the Closing
Date, the Collateral Agent shall have received:

(i) fully executed counterparts of Mortgages and corresponding UCC fixture
filings, in form and substance reasonably satisfactory to the Collateral Agent,
which Mortgages and UCC fixture filings shall cover each Real Property owned by
the Borrower or any Subsidiary Guarantor and designated as a “Mortgaged
Property” on Schedule 7.12, together with evidence that counterparts of such
Mortgages and UCC fixture filings have been delivered to the title insurance
company insuring the Lien of such Mortgage for recording;

(ii) a Mortgage Policy relating to each Mortgage of the Mortgaged Property
referred to above, issued by a title insurer reasonably satisfactory to the
Collateral Agent, in an insured amount reasonably satisfactory to the Collateral
Agent and insuring the Collateral Agent that the Mortgage on each such Mortgaged
Property is a valid and enforceable first priority mortgage lien on such
Mortgaged Property, free and clear of all defects and encumbrances except
Permitted Encumbrances, with each such Mortgage Policy (1) to be in form and
substance reasonably satisfactory to the Collateral Agent, (2) to include, to
the extent available in the applicable jurisdiction, supplemental endorsements
(including, without limitation, endorsements relating to future advances of
Incremental Term Loans under this Agreement, usury, first loss, tax parcel,
subdivision, zoning, contiguity, variable rate, doing business, public road
access, survey, environmental lien, mortgage tax and so-called comprehensive
coverage over covenants and restrictions and for any other matters that the
Collateral Agent in its discretion may reasonably request), (3) to not include
the “standard” title exceptions, a survey exception or an exception for
mechanics’ liens, and (4) to provide for affirmative insurance and such
reinsurance or coinsurance as the Collateral Agent in its discretion may
reasonably request;

(iii) to induce the title company to issue the Mortgage Policies referred to in
Section 5.11(ii) above, such affidavits, certificates, information and
instruments of indemnification (including, without limitation, a so-called “gap”
indemnification) as shall be required by the Title Company, together with
payment by the Borrower of all Mortgage Policy premiums, search and examination
charges, mortgage recording taxes, fees, charges, costs and expenses required
for the recording of such Mortgages and issuance of such Mortgage Policies;

 

64



--------------------------------------------------------------------------------

(iv) a survey of each Mortgaged Property (and all improvements thereon)
(1) prepared by a surveyor or engineer licensed to perform surveys in the state
where such Mortgaged Property is located, (2) dated not earlier than six months
prior to the date of delivery thereof, (3) certified by the surveyor to the
Collateral Agent in its capacity as such, the title company with the current
standard American Land Title Association / American Congress on Surveying and
Mapping form of certification, including such table A items as reasonably
required by the Collateral Agent, (4) complying in all respects with the minimum
detail requirements of the American Land Title Association as such requirements
are in effect on the date or preparation of such survey, and (5) sufficient for
the title company to remove all standard survey exceptions from the Mortgage
Policy relating to such Mortgaged Property and issue the endorsements required
pursuant to the provisions of Section 5.11(ii) above;

(v) to the extent obtainable on or prior to the Closing Date using commercially
reasonable efforts, fully executed landlord waivers in respect of those
Leaseholds of the Borrower or any of the Subsidiary Guarantors designated as
“Leaseholds Subject to Landlord Waivers” on Schedule 7.12, each of which
landlord waivers shall be in form and substance reasonably satisfactory to the
Collateral Agent; and

(vi) a “life of loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property, in form and substance
acceptable to the Administrative Agent (together with notice about special flood
hazard area status and flood disaster assistance, duly executed by the Borrower
and any applicable Subsidiary Guarantor and evidence of flood insurance, in the
event any improved parcel of Mortgaged Property is located in a special flood
hazard area).

5.12. Financial Statements; Pro Forma Balance Sheet; Projections. On or prior to
the Closing Date, the Administrative Agent shall have received true and correct
copies of the historical financial statements, the pro forma financial
statements and the Projections referred to in Sections 7.05(a) and (b).

5.13. Solvency Certificate; Insurance Certificates; Perfection Certificate. On
the Closing Date, the Administrative Agent shall have received:

(i) a solvency certificate, dated the Closing Date, from the Chief Financial
Officer of the Borrower in the form of Exhibit H;

(ii) certificates of insurance complying with the requirements of Section 8.03
for the business and properties of the Borrower and its Subsidiaries, in form
and substance reasonably satisfactory to the Administrative Agent and naming the
Collateral Agent as an additional insured and/or as loss payee; provided that,
with respect to the Target and its Subsidiaries, the Borrower shall only be
required to deliver evidence of insurance coverage, which evidence shall be
reasonably satisfactory to the Administrative Agent;

(iii) a perfection certificate, dated the Closing Date, executed by the Credit
Parties, and in form and substance reasonably satisfactory to the Administrative
Agent.

5.14. Fees, etc. On the Closing Date, the Borrower shall have paid to the
Administrative Agent (and its relevant affiliates) and each Lender all costs,
fees and expenses (including, without limitation, legal fees and expenses) and
other compensation contemplated hereby payable to the Administrative Agent or
such Lender to the extent then due.

 

65



--------------------------------------------------------------------------------

5.15. Patriot Act. The Administrative Agent and the Lenders shall have received,
at least five (5) Business Days prior to the Closing Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act.

In determining the satisfaction of the conditions specified in this Section 5,
(x) to the extent any item is required to be satisfactory to any Lender, such
item shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Closing Date that
the respective item or matter does not meet its satisfaction and (y) in
determining whether any Lender is aware of any fact, condition or event that has
occurred and which would reasonably be expected to have a Target Material
Adverse Effect or a Material Adverse Effect, each Lender which has not notified
the Administrative Agent in writing prior to the occurrence of the Closing Date
of such fact, condition or event shall be deemed not to be aware of any such
fact, condition or event on the Closing Date. Upon the Administrative Agent’s
good faith determination that the conditions specified in this Section 5 have
been met (after giving effect to the preceding sentence), then the Closing Date
shall have been deemed to have occurred, regardless of any subsequent
determination that one or more of the conditions thereto had not been met
(although the occurrence of the Closing Date shall not release the Borrower from
any liability for failure to satisfy one or more of the applicable conditions
contained in this Section 5).

SECTION 6. Conditions Precedent to All Incremental Term Loans after the Closing
Date.

The obligation of each Lender to make Incremental Term Loans on any date after
the Closing Date is subject, at the time of the making of each such Incremental
Term Loans, to the satisfaction of the following conditions:

6.01. No Default; Representations and Warranties. At the time of the making of
each such Incremental Term Loan and also after giving effect thereto, (i) there
shall exist no Default or Event of Default and (ii) all representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on the date of the making of such
Incremental Term Loan (it being understood and agreed that (x) any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such date and (y) any representation or warranty which by its terms is made as
of a specified date shall be required to be true and correct in all material
respects (or all respects, as the case may be) only as of such specified date).

6.02. Notice of Borrowing. Prior to the making of each Incremental Term Loan,
the Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.03(a).

The acceptance of the proceeds of each Term Loan shall constitute a
representation and warranty by the Borrower to the Administrative Agent and each
of the Lenders that all the conditions specified in Section 5 (with respect to
Term Loans made on the Closing Date) and in this Section 6 (with respect to
Incremental Term Loans made after the Closing Date) are satisfied as of that
time. All of the Term Notes, certificates, legal opinions and other documents
and papers referred to in Section 5 and in this Section 6, unless otherwise
specified, shall be delivered to the Administrative Agent at the Notice Office
for the account of each of the Lenders and, except for the Term Notes, in
sufficient counterparts or copies for each of the Lenders.

 

66



--------------------------------------------------------------------------------

SECTION 7. Representations, Warranties and Agreements.

In order to induce the Lenders to enter into this Agreement and to make the Term
Loans, the Borrower makes the following representations, warranties and
agreements, in each case after giving effect to the Transaction, all of which
shall survive the execution and delivery of this Agreement and the Term Notes
and the making of the Term Loans, with each incurrence of Term Loans on or after
the Closing Date being deemed to constitute a representation and warranty that
the matters specified in this Section 7 are true and correct in all material
respects on and as of the Closing Date and on the date of each other incurrence
of Term Loans hereunder (it being understood and agreed that (x) any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such date and (y) any representation or warranty which by its terms is made as
of a specified date shall be required to be true and correct in all material
respects (or in all respects, as the case may be) only as of such specified
date).

7.01. Company Status. Each of the Borrower and each of its Restricted
Subsidiaries (i) is a duly organized and validly existing Company in good
standing under the laws of the jurisdiction of its organization, (ii) has the
Company power and authority to own its property and assets and to transact the
business in which it is engaged and presently proposes to engage and (iii) is
duly qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualifications except for failures to be
so qualified or authorized which, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

7.02. Power and Authority. Each Credit Party has the Company power and authority
to execute, deliver and perform the terms and provisions of each of the
Documents to which it is party and has taken all necessary Company action to
authorize the execution, delivery and performance by it of each of such
Documents. Each Credit Party has duly executed and delivered each of the
Documents to which it is party, and each of such Documents constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

7.03. No Violation. Neither the execution, delivery or performance by any Credit
Party of the Documents to which it is a party, nor compliance by it with the
terms and provisions thereof, (i) will contravene any provision of any law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or Governmental Authority except, in the case of any Acquisition Document,
to the extent such contravention, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, (ii) will conflict
with or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any of the property or assets of any Credit
Party or any of its Restricted Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other agreement, contract or instrument, in each case to which any Credit Party
or any of its Restricted Subsidiaries is a party or by which it or any its
property or assets is bound or to which it may be subject, except to the extent
that any such conflict, breach or default, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
or (iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its Restricted Subsidiaries.

 

67



--------------------------------------------------------------------------------

7.04. Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Closing Date and
which remain in full force and effect on the Closing Date, (y) filings which are
necessary to perfect the security interests created under the Security Documents
and (z) those related to the Acquisition that, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect),
or exemption by, any Governmental Authority is required to be obtained or made
by, or on behalf of, any Credit Party to authorize, or is required to be
obtained or made by, or on behalf of, any Credit Party in connection with,
(i) the execution, delivery and performance of any Document or (ii) the
legality, validity, binding effect or enforceability of any such Document.

7.05. Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a)(i)(I) The audited consolidated balance sheet of the Borrower at
December 29, 2012, December 28, 2013 and January 3, 2015 and the related
consolidated statements of income and cash flows of the Borrower for the Fiscal
Years of the Borrower ended on such dates, in each case furnished to the Lenders
prior to the Closing Date, present fairly in all material respects the
consolidated financial position of the Borrower at the date of said financial
statements and the results of operations for the respective periods covered
thereby, and (II) the audited consolidated statements of financial position of
the Target at December 31, 2012, December 31, 2013 and December 31, 2014, and
the related consolidated statements of comprehensive income and cash flows of
the Target for the fiscal years of the Target ended on such dates, in each case
furnished to the Lenders prior to the Closing Date, present fairly in all
material respects the consolidated financial position of the Target at the date
of said financial statements and the results of operations for the respective
periods covered thereby. All such financial statements have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes to said financial statements.

(ii) The pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2014 and the related pro forma consolidated
statements of income of the Borrower for 12-month period ended on such date
(after giving effect to the Transaction and the financing therefor), a copy of
which has been furnished to the Lenders prior to the Closing Date, presents a
good faith estimate of the pro forma consolidated financial position of the
Borrower and its Subsidiaries as of such date. Such pro forma financial
statements have been prepared in good faith by the Borrower and are based on
reasonable assumptions, and there are no statements or conclusions in such
financial statements which are based upon or include information known to the
Borrower to be misleading in any material respect or which fail to take into
account material information known to the Borrower regarding the matters
reported therein.

(b) The Projections delivered to the Administrative Agent and the Lenders prior
to the Closing Date have been prepared in good faith and are based on
assumptions believed to be reasonable at the time prepared, and there are no
statements or conclusions in the Projections which are based upon or include
information known to the Borrower to be misleading in any material respect or
which fail to take into account material information known to the Borrower
regarding the matters reported therein. On the Closing Date, the Borrower
believes that the Projections are reasonable, it being recognized by the
Administrative Agent and the Lenders, however, that projections as to future
events are not to be viewed as facts, that the actual results during the period
or periods covered by the Projections may differ from the projected results
included in such Projections, and that such differences may be material.

(c) On and as of the Closing Date and the date of each incurrence of Incremental
Term Loans thereafter, and after giving effect to the Transaction and to all
Indebtedness (including the Term Loans) being incurred or assumed and Liens
created by the Credit Parties in connection therewith, (i) the sum of the fair
value of the assets, at a fair valuation, of the Borrower and its Restricted

 

68



--------------------------------------------------------------------------------

Subsidiaries (on a consolidated basis) will exceed their debts, (ii) the sum of
the present fair salable value of the assets of the Borrower and its Restricted
Subsidiaries (on a consolidated basis) will exceed their debts, (iii) the
Borrower and its Restricted Subsidiaries (on a consolidated basis) have not
incurred and do not intend to incur, and do not believe that they will incur,
debts beyond their ability to pay such debts as such debts mature, and (iv) the
Borrower and its Restricted Subsidiaries (on a consolidated basis) will not have
unreasonably small capital with which to conduct their businesses. For purposes
of this Section 7.05(c), “debt” means any liability on a claim, and “claim”
means (a) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (b) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

(d) Except as fully disclosed in the financial statements delivered pursuant to
Section 7.05(a), and except for the Indebtedness incurred under this Agreement,
there were as of the Closing Date no liabilities or obligations with respect to
the Borrower or any of its Restricted Subsidiaries of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either individually or in the aggregate, could reasonably be expected to
be material to the Borrower and its Restricted Subsidiaries taken as a whole. As
of the Closing Date, the Borrower does not know of any basis for the assertion
against it or any of its Restricted Subsidiaries of any liability or obligation
of any nature whatsoever that is not fully disclosed in the financial statements
delivered pursuant to Section 7.05(a) or referred to in the immediately
preceding sentence which, either individually or in the aggregate, could
reasonably be expected to be material to the Borrower and its Restricted
Subsidiaries taken as a whole.

(e) After giving effect to the Transaction (but for this purpose assuming that
the Transaction and the related financing had occurred prior to January 3,
2015), since January 3, 2015, there has been no change in the business,
operations, property, assets, liabilities or condition (financial or otherwise)
of the Borrower or any of its Restricted Subsidiaries that has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

7.06. Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened (i) with respect to the Transaction or any
Document, other than as set forth on Schedule 7.06, or (ii) that has had, or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

7.07. True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Borrower in writing to the Administrative Agent
or any Lender (including, without limitation, all information contained in the
Documents) for purposes of or in connection with the Transaction, this
Agreement, the other Credit Documents or any transaction contemplated herein or
therein is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of the Borrower in writing to the Administrative Agent
or any Lender will be, true and accurate in all material respects on the date as
of which such information is dated or certified and not incomplete by omitting
to state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided, it being understood and agreed that
for purposes of this Section 7.07, such factual information shall not include
the Projections or any pro forma financial information.

 

69



--------------------------------------------------------------------------------

7.08. Use of Proceeds; Margin Regulations. (a) All proceeds of the Term Loans
incurred by the Borrower on the Closing Date will be used to finance, in part,
the Acquisition and to pay the fees and expenses incurred in connection with the
Transactions.

(b) All proceeds of Incremental Term Loans will be used to finance Permitted
Acquisitions, to refinance existing Indebtedness of the business acquired in a
Permitted Acquisition and to pay the fees and expenses incurred in connection
therewith.

(c) All proceeds of Other Term Loans incurred pursuant to a Refinancing
Amendment under Section 2.17 will be used for the purposes described in the
applicable Refinancing Amendment.

(d) No part of any Term Loan (or the proceeds thereof) will be used to purchase
or carry any Margin Stock or to extend credit for the purpose of purchasing or
carrying any Margin Stock. Neither the making of any Term Loan nor the use of
the proceeds thereof will violate or be inconsistent with the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

7.09. Tax Returns and Payments. Each of the Borrower and each of its Restricted
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all federal and state, local, and foreign returns, statements,
forms and reports for taxes (the “Returns”) required to be filed by, or with
respect to the income, properties or operations of, the Borrower and/or any of
its Restricted Subsidiaries. The Returns accurately reflect in all material
respects all liability for taxes of the Borrower and its Restricted
Subsidiaries, as applicable, for the periods covered thereby. Each of the
Borrower and each of its Restricted Subsidiaries has paid all taxes and
assessments payable by it which have become due, other than those that are being
contested in good faith and adequately disclosed and fully provided for on the
financial statements of the Borrower and its Restricted Subsidiaries in
accordance with GAAP. From and after the Closing Date, neither the Borrower nor
any of its Subsidiaries has ever “participated” in a “reportable transaction”
within the meaning of Section 1.6011-4 of the Treasury Regulations. Neither
Borrower nor any of its Subsidiaries is a party to any tax sharing or similar
agreement.

7.10. Compliance with ERISA. (a) Schedule 7.10 sets forth each Plan as of the
Closing Date. Except as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: (i) each Plan is in
compliance in form and operation with its terms and with ERISA and the Code
(including without limitation the Code provisions compliance with which is
necessary for any intended favorable tax treatment) and all other applicable
laws and regulations; (ii) each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code covering all applicable
tax law changes or is comprised of a master or prototype plan that has received
a favorable opinion letter from the IRS, and to the knowledge of the Borrower or
any of its Restricted Subsidiaries, nothing has occurred since the date of such
determination that would reasonably be expected to adversely affect such
determination or Borrower’s or Restricted Subsidiary’s reliance thereon (or, in
the case of a Plan with no determination, to the knowledge of the Borrower or
any of its Restricted Subsidiaries, nothing has occurred that would reasonably
be expected to materially adversely affect the issuance of a favorable
determination letter or otherwise materially adversely affect such
qualification); (iii) no ERISA Event has occurred or is reasonably expected to
occur; (iv) there exists no Unfunded Pension Liability with respect to any Plan;
(v) there are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrower or
any of its Restricted Subsidiaries, which would reasonably be expected to be
asserted successfully against any Plan; (vi) the Borrower, its Restricted
Subsidiaries and any ERISA Affiliate have made all material contributions to or
under each Plan and Multiemployer Plan

 

70



--------------------------------------------------------------------------------

required by law within the applicable time limits prescribed thereby, the terms
of such Plan or Multiemployer Plan, respectively, or any contract or agreement
requiring contributions to a Plan or Multiemployer Plan; (vii) no Plan which is
subject to Section 412 of the Code or Section 302 of ERISA has applied for or
received an extension of any amortization period, within the meaning of
Section 412 of the Code or Section 303 or 304 of ERISA; (viii) the Borrower, its
Restricted Subsidiaries and any ERISA Affiliate have not ceased operations at a
facility so as to become subject to the provisions of Section 4068(a) of ERISA,
withdrawn as a substantial employer so as to become subject to the provisions of
Section 4063 of ERISA or ceased making contributions to any Plan subject to
Section 4064(a) of ERISA to which it made contributions; (ix) no lien imposed
under the Code or ERISA on the assets of the Borrower, its Restricted
Subsidiaries or any ERISA Affiliate exists on account of any Plan; (x) none of
the Borrower, its Restricted Subsidiaries or any ERISA Affiliate has any
liability under Section 4069 or 4212(c) of ERISA; (ix) each Foreign Pension Plan
has been maintained in compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities, all contributions required to be made with respect to a Foreign
Pension Plan have been timely made; (xii) neither the Borrower nor any of its
Restricted Subsidiaries has incurred any obligation in connection with the
termination of, or withdrawal from, any Foreign Pension Plan; and (xiii) the
present value of the accrued benefit liabilities (whether or not vested) under
each Foreign Pension Plan, determined as of the end of the Borrower’s most
recently ended fiscal year on the basis of actuarial assumptions, each of which
is reasonable, did not exceed the current value of the assets of such Foreign
Pension Plan allocable to such benefit liabilities.

(b) To the knowledge of the Borrower or any of its Restricted Subsidiaries, no
Multiemployer Plan is insolvent or in reorganization. None of the Borrower, any
of its Restricted Subsidiaries or any ERISA Affiliate has incurred a complete or
partial withdrawal from any Multiemployer Plan for which the Borrower, any of
its Restricted Subsidiaries or any ERISA Affiliate is subject to any liability,
and, if each of the Borrower, any of its Restricted Subsidiaries and each ERISA
Affiliate were to withdraw in a complete withdrawal as of the date this
assurance is given or deemed given, the aggregate withdrawal liability that
would be incurred could not reasonably be expected to result in a Material
Adverse Effect.

7.11. Security Documents. (a) The provisions of the Guaranty and Collateral
Agreement are effective to create in favor of the Collateral Agent for the
benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the Credit Parties in the GCA
Collateral described therein, and the Collateral Agent, for the benefit of the
Secured Creditors, has a fully perfected security interest in all right, title
and interest in all of the GCA Collateral described therein (with perfection
being subject on the Closing Date to those security interests in the GCA
Collateral that can be perfected by filing of a financing statement or delivery
to the Administrative Agent of stock certificates together with undated stock
powers endorsed in blank) (except to the extent such actions are not then
required to have been taken in accordance with the express provisions of the
Guaranty and Collateral Agreement), subject to no other Liens other than
Permitted Liens. The recordation of (x) the Grant of Security Interest in United
States Patents and (y) the Grant of Security Interest in United States
Trademarks in the respective forms attached to the Guaranty and Collateral
Agreement, in each case in the United States Patent and Trademark Office,
together with filings on Form UCC-1 made pursuant to the Guaranty and Collateral
Agreement, will create, as may be perfected by such filings and recordation, a
perfected security interest in the United States Trademarks and Patents covered
by the Guaranty and Collateral Agreement, and the recordation of the Grant of
Security Interest in United States Copyrights in the form attached to the
Guaranty and Collateral Agreement with the United States Copyright Office,
together with filings on Form UCC-1 made pursuant to the Guaranty and Collateral
Agreement, will create, as may be perfected by such filings and recordation, a
perfected security interest in the United States Copyrights covered by the
Guaranty and Collateral Agreement.

 

71



--------------------------------------------------------------------------------

(b) After the execution, delivery and filing thereof, each Mortgage creates, as
security for the obligations purported to be secured thereby, a valid and
enforceable perfected security interest in and mortgage lien on the respective
Mortgaged Property in favor of the Collateral Agent (or such other trustee as
may be required or desired under local law) for the benefit of the Secured
Creditors, superior and prior to the rights of all third Persons (except that
the security interest and mortgage lien created on such Mortgaged Property may
be subject to the Permitted Encumbrances related thereto) and subject to no
other Liens (other than Permitted Encumbrances related thereto).

7.12. Properties. All Real Property owned or leased by the Borrower or any of
its Restricted Subsidiaries as of the Closing Date, and the nature of the
interest therein, is correctly set forth in Schedule 7.12. Each of the Borrower
and each of its Restricted Subsidiaries has good and marketable fee simple title
to all material properties (and to all buildings, fixtures and improvements
located thereon) owned by it, including all material property reflected in the
most recent historical balance sheets referred to in Section 7.05(a) (except as
sold or otherwise disposed of since the date of such balance sheet in the
ordinary course of business or as permitted by the terms of this Agreement),
free and clear of all Liens, other than Permitted Liens. Each of the Borrower
and each of its Restricted Subsidiaries has a valid leasehold interest in the
material properties leased by it free and clear of all Liens other than
Permitted Liens.

7.13. [Reserved].

7.14. Subsidiaries. On and as of the Closing Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule 7.14. Schedule
7.14 sets forth, as of the Closing Date, the percentage ownership (direct and
indirect) of the Borrower in each class of capital stock or other Equity
Interests of each of its Subsidiaries and also identifies the direct owner
thereof. All outstanding shares of Equity Interests of each Restricted
Subsidiary of the Borrower have been duly and validly issued, are fully paid and
non-assessable and have been issued free of preemptive rights. No Restricted
Subsidiary of the Borrower has outstanding any securities convertible into or
exchangeable for its Equity Interests or outstanding any right to subscribe for
or to purchase, or any options or warrants for the purchase of, or any agreement
providing for the issuance (contingent or otherwise) of or any calls,
commitments or claims of any character relating to, its Equity Interests or any
stock appreciation or similar rights.

7.15. Compliance with Statutes, etc. (a) Each of the Borrower and each of its
Restricted Subsidiaries is in compliance with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property, except such non-compliances as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) No default exists under any agreement, instrument, organizational document
or other document to which the Borrower or any of its Restricted Subsidiaries is
a party or otherwise subject to that has resulted, or could reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

7.16. Investment Company Act, etc. Neither the Borrower nor any of its
Restricted Subsidiaries is (i) an “investment company” or a company “controlled”
by an “investment company,” within the meaning of the Investment Company Act of
1940, as amended or (ii) subject to regulation under any requirement of law
(other than Regulation X) that limits its ability to incur, create, assume or
permit to exist Indebtedness or grant any Contingent Obligations in respect of
other Indebtedness.

 

72



--------------------------------------------------------------------------------

7.17. Insurance. Schedule 7.17 sets forth a listing of all insurance maintained
by the Borrower and its Restricted Subsidiaries as of the Closing Date (other
than local insurance policies maintained by Foreign Subsidiaries of the Borrower
that are not material), with the amounts insured (and any deductibles) set forth
therein.

7.18. Environmental Matters. Except as could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect: (a) each of
the Borrower and each of its Restricted Subsidiaries is, and at all times has
been, in compliance with all applicable Environmental Laws and has obtained and
is in compliance with the terms of any permits, licenses or registrations
required under such Environmental Laws in connection with its products,
business, operations or facilities; (b) there are no Environmental Claims
pending or to the knowledge of the Borrower, threatened, against the Borrower or
any of its Restricted Subsidiaries; (c) no Lien, other than a Permitted Lien,
has been recorded or to the knowledge of the Borrower, threatened under any
Environmental Law with respect to any Real Property owned, leased or operated by
the Borrower or any Restricted Subsidiary; (d) neither the Borrower nor any of
its Restricted Subsidiaries has agreed to assume or accept responsibility, for
any liability of any other Person under any Environmental Law; and (e) there are
no facts, circumstances, conditions or occurrences with respect to the past or
present business, operations, products, properties or facilities of the Borrower
or any of its Restricted Subsidiaries, or any of their respective predecessors,
that could reasonably be expected to give rise to any Environmental Claim or any
liability under any Environmental Law.

7.19. Employment and Labor Relations. Neither the Borrower nor any of its
Restricted Subsidiaries is engaged in any unfair labor practice that could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect. There is (i) no unfair labor practice complaint pending
against the Borrower or any of its Restricted Subsidiaries or, to the knowledge
of the Borrower, threatened against any of them, before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against the Borrower or
any of its Restricted Subsidiaries or, to the knowledge of the Borrower,
threatened against any of them, (ii) no strike, labor dispute, slowdown or
stoppage pending against the Borrower or any of its Restricted Subsidiaries or,
to the knowledge of the Borrower, threatened against the Borrower or any of its
Restricted Subsidiaries, (iii) no union representation question exists with
respect to the employees of the Borrower or any of its Restricted Subsidiaries,
(iv) no equal employment opportunity charges or other claims of employment
discrimination are pending or, to the Borrower’s knowledge, threatened against
the Borrower or any of its Restricted Subsidiaries and (v) no wage and hour
department investigation has been made of the Borrower or any of its Restricted
Subsidiaries, except (with respect to any matter specified in clauses (i), (ii),
(iii), and (iv) above, either individually or in the aggregate) such as could
not reasonably be expected to have a Material Adverse Effect.

7.20. Intellectual Property, etc. Each of the Borrower and each of its
Subsidiaries owns or has sufficient rights to use all the IP Rights material to
its business, and has obtained all licenses thereto or other rights of whatever
nature, necessary or useful for the present conduct of its business and as
currently proposed to be conducted. The conduct and operations of the business
of the Borrower and each of its Subsidiaries as currently conducted and
currently proposed to be conducted do not infringe, misappropriate, dilute,
violate or otherwise conflict with any IP Right owned by any other Person, and
no other Person has contested any right, title or interest of the Borrower or
any of its Subsidiaries in, or relating to, any IP Right owned by the Borrower
or any of its Subsidiaries, other than, individually or in the aggregate, as
could not reasonably be expected to have a Material Adverse Effect. Except as
set forth on Schedule 7.20, (x) there are no pending or threatened actions,
investigations, suits, proceedings, audit, claims, demands, orders or disputes
affecting the Borrower or any its Subsidiaries with respect to IP Rights
material to its business, (y) no judgment or order has been rendered by any
competent Governmental Authority and no settlement agreement or similar
contractual obligation has been entered

 

73



--------------------------------------------------------------------------------

into by the Borrower or any of its Subsidiaries, with respect to any IP Rights
material to its business and (z) no Borrower or Subsidiary knows of any valid
basis for any claim based on infringement, misappropriation, dilution, violation
or impairment.

7.21. Indebtedness. Schedule 7.21 sets forth a list of all Existing Indebtedness
(including Contingent Obligations) of the Borrower and its Restricted
Subsidiaries as of the Closing Date and which is to remain outstanding after
giving effect to the Transaction (excluding the Term Loans), in each case
showing the aggregate principal amount thereof and the name of the respective
borrower and any Credit Party or any of its Restricted Subsidiaries which
directly or indirectly guarantees such Existing Indebtedness.

7.22. Anti-Terrorism Law; OFAC; FCPA. (a) Neither the Borrower nor any of its
Restricted Subsidiaries is in violation of any legal requirement relating to any
laws with respect to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing effective
September 24, 2001 (the “Executive Order”) and the Patriot Act. Neither the
Borrower nor any of its Restricted Subsidiaries and, to the knowledge of the
Borrower, no agent of the Borrower or any of its Restricted Subsidiaries acting
on behalf of the Borrower or any of its Restricted Subsidiaries, as the case may
be, is any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(b) Neither the Borrower nor any of its Restricted Subsidiaries and, to the
knowledge of the Borrower, no agent of the Borrower or any of its Restricted
Subsidiaries acting on behalf of the Borrower or any of its respective
Restricted Subsidiaries, as the case may be, (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of a Person described in Section 7.22(a), (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

(c) Neither the Borrower nor any of its Restricted Subsidiaries and, to the
knowledge of the Borrower, no agent of the Borrower or any of its Restricted
Subsidiaries acting on behalf of the Borrower or any of its respective
Restricted Subsidiaries, as the case may be, directly or indirectly, (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of

 

74



--------------------------------------------------------------------------------

the U.S. Foreign Corrupt Practices Act of 1977; or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.

SECTION 8. Affirmative Covenants. The Borrower hereby covenants and agrees that
on and after the Closing Date and until the Term Loan Commitment has terminated
and the Term Loans and Term Notes (in each case together with interest thereon),
Fees and all other Obligations (other than unasserted claims for contingent
expense reimbursement and indemnification obligations) incurred hereunder and
thereunder, are paid in full:

8.01. Information Covenants. The Borrower will furnish to the Administrative
Agent for distribution to each Lender:

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each Fiscal Year of the
Borrower, (i) the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such quarterly accounting period and the related
consolidated statements of income and retained earnings and statement of cash
flows for such quarterly accounting period and for the elapsed portion of the
Fiscal Year ended with the last day of such quarterly accounting period, in each
case setting forth comparative figures for the corresponding quarterly
accounting period in the prior Fiscal Year and comparable budgeted figures for
such quarterly accounting period as set forth in the respective budget delivered
pursuant to Section 8.01(d), all of which shall be certified by an Authorized
Officer of the Borrower that they fairly present in all material respects in
accordance with GAAP the financial condition of the Borrower and its
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes, and (ii) management’s discussion and analysis of the
important operational and financial developments during such quarterly
accounting period.

(b) Annual Financial Statements. Within 90 days after the close of each Fiscal
Year of the Borrower (commencing with its Fiscal Year ended January 3, 2015),
(i) the consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such Fiscal Year and the related consolidated statements of income
and retained earnings and statement of cash flows for such Fiscal Year setting
forth comparative figures for the preceding Fiscal Year and certified by KPMG
LLP or other independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent, reported on by such
certified public accounts without a “going concern” or like qualification or
exception and without any qualification or exception as to scope of audit, and
(ii) management’s discussion and analysis of the important operational and
financial developments during such Fiscal Year.

(c) Management Letters. Promptly after the Borrower’s or any of its Restricted
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.

(d) Budgets. No later than 45 days following the first day of each Fiscal Year
of the Borrower (commencing with its Fiscal Year ending on or around
December 31, 2016), a budget in form reasonably satisfactory to the
Administrative Agent (including budgeted statements of income, sources and uses
of cash and balance sheets for the Borrower and its Subsidiaries on a
consolidated basis) for each of the four fiscal quarters of such Fiscal Year
prepared in detail setting forth, with appropriate discussion, the principal
assumptions upon which such budget is based.

 

75



--------------------------------------------------------------------------------

(e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.01(a) and (b), a compliance certificate
from an Authorized Officer of the Borrower in the form of Exhibit I certifying
on behalf of the Borrower that, to such officer’s knowledge after due inquiry,
no Default or Event of Default has occurred and is continuing or, if any Default
or Event of Default has occurred and is continuing, specifying the nature and
extent thereof, which certificate shall (i) set forth in reasonable detail the
calculations required to establish whether the Borrower and its Restricted
Subsidiaries were in compliance with the provisions of Sections 4.02(c) and
4.02(e) and certain other provisions of this Agreement as reflected in such
Exhibit I, at the end of such fiscal quarter or Fiscal Year, as the case may be,
(ii) if delivered with the financial statements required by Section 8.01(b), set
forth in reasonable detail the amount of (and the calculations required to
establish the amount of) Excess Cash Flow for the respective Excess Cash Flow
Payment Period and the Cumulative Amount as of the last day of such Excess Cash
Flow Payment Period, and (iii) certify that there have been no changes to
Schedules 3.03 through 4.06(c), inclusive, of the Guaranty and Collateral
Agreement since the Closing Date or, if later, since the date of the most recent
certificate delivered pursuant to this Section 8.01(e), or if there have been
any such changes, a list in reasonable detail of such changes (but, in each case
with respect to this clause (iii), only to the extent that such changes are
required to be reported to the Collateral Agent pursuant to the terms of the
Guaranty and Collateral Agreement) and whether the Borrower and the other Credit
Parties have otherwise taken all actions required to be taken by them pursuant
to the Guaranty and Collateral Agreement in connections with any such changes.

(f) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within three (3) Business Days after any officer of the Borrower or
any of its Restricted Subsidiaries obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default,
(ii) any litigation or governmental investigation or proceeding pending against
the Borrower or any of its Restricted Subsidiaries (x) which, either
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect or (y) with respect to any Document, or
(iii) any other event, change or circumstance that has had, or could reasonably
be expected to have, a Material Adverse Effect.

(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
the Borrower or any of its Restricted Subsidiaries shall publicly file with the
Securities and Exchange Commission or any successor thereto (the “SEC”) or
deliver to holders (or any trustee, agent or other representative therefor) of
any Qualified Preferred Stock, or any of its material Indebtedness pursuant to
the terms of the documentation governing the same.

(h) Environmental Matters. Promptly after any Authorized Officer of the Borrower
or any of its Restricted Subsidiaries receives notice or obtains knowledge
thereof, notice of the following environmental matters to the extent that such
environmental matters, either individually or when aggregated with all other
such environmental matters, could reasonably be expected to have a Material
Adverse Effect:

(i) any pending or threatened Environmental Claim against the Borrower or any of
its Restricted Subsidiaries or any Real Property owned, leased or operated by
the Borrower or any of its Restricted Subsidiaries;

(ii) any condition or occurrence on, arising from, or related to the products,
business or operations of, or any Real Property owned, leased or operated by,
the Borrower or any of its Restricted Subsidiaries that (a) results in
noncompliance by the

 

76



--------------------------------------------------------------------------------

Borrower or any of its Restricted Subsidiaries with any applicable Environmental
Law or (b) could reasonably be expected to form the basis of an Environmental
Claim against the Borrower or any of its Restricted Subsidiaries or any such
Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Borrower or any of its Restricted Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Borrower or any of
its Restricted Subsidiaries of such Real Property, in each case, under any
Environmental Law; or

(iv) the taking of any investigatory removal, remedial or corrective action to
the extent required by any Governmental Authority or pursuant to any
Environmental Law in response to the exposure of employees, customers, or other
persons to Hazardous Materials, or the Release or threatened Release of any
Hazardous Material at, in, on, under, to or from any Real Property owned, leased
or operated by the Borrower or any of its Restricted Subsidiaries (a
“Response”).

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or investigatory removal or remedial action
and the Borrower’s or such Restricted Subsidiary’s response thereto.

(i) Patriot Act. Promptly following the Administrative Agent’s or any Lender’s
request therefor, all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under the applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

(j) Unrestricted Subsidiaries. At any time when any of the Borrower’s
Subsidiaries are Unrestricted Subsidiaries, the financial statements required by
Sections 8.01(a), (b) or (d) shall include reasonably detailed consolidating
financial information presenting the elimination of such Unrestricted
Subsidiaries from such financial presentations (it being understood that such
consolidating financial information need not be certified by the Borrower’s
independent certified public accountants).

(k) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Borrower or any of its Restricted
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

8.02. Books, Records and Inspections; Annual Lender Meetings. (a) The Borrower
will, and will cause each of its Restricted Subsidiaries to, keep proper books
of record and accounts in which full, true and correct entries in conformity
with GAAP and all requirements of law shall be made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Restricted Subsidiaries to, permit officers and
designated representatives of the Administrative Agent (who may be accompanied
by officers and designated representatives of any Lender) to visit and inspect,
during normal business hours and under guidance of officers of the Borrower or
such Restricted Subsidiary, any of the properties of the Borrower or such
Restricted Subsidiary, and to examine the books of account of the Borrower or
such Restricted Subsidiary and discuss the affairs, finances and accounts of the
Borrower or such Restricted Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants, all upon reasonable prior
notice and at such reasonable times and intervals and to such reasonable extent
as the Administrative Agent may reasonably request; provided that if no Event of
Default has occurred and is continuing, no more than one such visit or
inspection shall occur during any Fiscal Year of the Borrower.

 

77



--------------------------------------------------------------------------------

(b) At the request of the Administrative Agent, the Borrower will at a date to
be mutually agreed by the Administrative Agent and the Borrower occurring on or
prior to the day that is 120 days after the end of each Fiscal Year ending on or
after January 3, 2015, hold a meeting (which may be by way of a conference call
or teleconference), at a time selected by the Borrower and reasonably acceptable
to the Administrative Agent, with all of the Lenders that choose to participate,
to review the financial results of the previous Fiscal Year and the financial
condition of the Borrower and its Subsidiaries and the budgets presented for the
current Fiscal Year of the Borrower and its Subsidiaries.

8.03. Maintenance of Property; Insurance. (a) The Borrower will, and will cause
each of its Restricted Subsidiaries to, (i) keep all property necessary to the
business of the Borrower and its Restricted Subsidiaries in good working order
and condition, ordinary wear and tear excepted and subject to the occurrence of
casualty events, (ii) maintain with financially sound and reputable insurance
companies insurance on all such property and against all such risks as is
consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the
Borrower and its Restricted Subsidiaries, and (iii) furnish to the
Administrative Agent, upon its request therefor, full information as to the
insurance carried. The provisions of this Section 8.03 shall be deemed
supplemental to, but not duplicative of, the provisions of any Security
Documents that require the maintenance of insurance.

(b) If at any time the improvements on a Mortgaged Property are located in an
area identified as a special flood hazard area by the Federal Emergency
Management Agency or any successor thereto or other applicable agency, the
Borrower will, and will cause each of its Restricted Subsidiaries to, at all
times keep and maintain flood insurance in an amount satisfactory to the
Administrative Agent but in no event less than the amount sufficient to comply
with the rules and regulations promulgated under the National Flood Insurance
Act of 1968 and Flood Disaster Protection Act of 1973, each as amended from time
to time.

(c) The Borrower will, and will cause each of its Restricted Subsidiaries to, at
all times keep its property insured in favor of the Collateral Agent, and all
policies or certificates (or certified copies thereof) with respect to such
insurance (and any public liability insurance, third party property damage
insurance and business interruption insurance maintained by the Borrower and/or
such Restricted Subsidiaries) (i) shall be endorsed to the Collateral Agent’s
satisfaction for the benefit of the Collateral Agent (including, without
limitation, by naming the Collateral Agent as loss payee (in respect of all
property insurance) and/or additional insured) and such endorsements shall be
delivered to the Collateral Agent within 15 days of the Closing Date (as such
date may be extended by the Collateral Agent in its sole discretion), (ii) shall
provide that the respective insurers irrevocably waive any and all rights of
subrogation with respect to the Collateral Agent and the other Secured
Creditors, and (iii) shall be deposited with the Collateral Agent.

(d) If the Borrower or any of its Restricted Subsidiaries shall fail to maintain
insurance in accordance with this Section 8.03, or if the Borrower or any of its
Restricted Subsidiaries shall fail to so endorse and deposit all policies or
certificates with respect thereto, the Administrative Agent shall have the right
(but shall be under no obligation) to procure such insurance and the Borrower
agrees to reimburse the Administrative Agent for all costs and expenses of
procuring such insurance.

8.04. Existence; Franchises. The Borrower will, and will cause each of its
Restricted Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and its rights,
franchises, licenses, permits, Copyrights, Trademarks and Patents; provided,

 

78



--------------------------------------------------------------------------------

however, that nothing in this Section 8.04 shall prevent (i) sales of assets and
other transactions by the Borrower or any of its Restricted Subsidiaries in
accordance with Section 9.02 or (ii) require the Borrower or any of its
Restricted Subsidiaries to preserve and keep in full force and effect any right,
franchise, license, permit, Copyright, Trademark or Patent to the extent any
failure to do so could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

8.05. Compliance with Statutes, etc. The Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property, except such non-compliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

8.06. Compliance with Environmental Laws. (a) The Borrower will comply, and will
cause each of its Restricted Subsidiaries to comply, with all Environmental
Laws, undertake all required Responses and obtain and comply with all permits,
licenses and registrations applicable to or required in respect of the conduct
of its business or operations or the ownership, lease or use of any Real
Property now or hereafter owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries, except in each case as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Borrower and each of its Restricted Subsidiaries will keep
or cause to be kept all Real Property now or hereafter owned, leased or operated
by the Borrower or any of its Restricted Subsidiaries free and clear of any
Liens imposed pursuant to such Environmental Laws. Neither the Borrower nor any
of its Restricted Subsidiaries will Release, generate, manufacture, use, treat,
store, dispose of, recycle or permit the Release, generation, manufacture, use,
treatment, storage, disposal or recycling of Hazardous Materials on any Real
Property now or hereafter owned, leased or operated by the Borrower or any of
its Restricted Subsidiaries, or transport or permit the transportation of
Hazardous Materials to or from any such Real Property, except for Hazardous
Materials generated, used, treated, stored, disposed of, recycled or Released at
any such Real Properties in compliance in all material respects with all
applicable Environmental Laws and as required in connection with the normal
operation, use and maintenance of the business or operations of the Borrower or
any of its Restricted Subsidiaries.

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 8.01(h) or (ii) at any time that the
Borrower or any of its Restricted Subsidiaries in breach of Section 7.18 or
Section 8.06(a), the Borrower will (in each case) provide, at the sole cost and
expense of the Borrower and at the request of the Administrative Agent, an
environmental assessment in form and substance reasonably acceptable to the
Administrative Agent concerning the matter of such notice or breach, prepared by
an environmental consulting firm reasonably acceptable to the Administrative
Agent. If the Borrower fails to provide the same within 30 days after such
request was made, the Administrative Agent may order the same, the cost of which
shall be borne by the Borrower, and the Borrower shall and hereby does grant to
the Administrative Agent and the Lenders and their respective agents access to
such Real Property, and specifically grants the Administrative Agent and the
Lenders an irrevocable non-exclusive license, subject to the rights of tenants,
to undertake such an assessment at any reasonable time upon reasonable notice to
the Borrower, all at the sole expense of the Borrower.

8.07. ERISA. The Borrower shall supply to the Administrative Agent (in
sufficient copies for all Lenders, if the Administrative Agent so requests):

(a) promptly and in any event within 15 days after receiving a request from the
Administrative Agent a copy of IRS Form 5500 (including the Schedule B) with
respect to a Plan; and

 

79



--------------------------------------------------------------------------------

(b) promptly and in any event within 30 days after the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate knows or has reason to know that any
ERISA Event has occurred that would reasonably be expected to result in material
liability to the Borrower or any Restricted Subsidiaries of the Borrower, a
certificate of an Authorized Officer of the Borrower describing such ERISA Event
and the action, if any, proposed to be taken with respect to such ERISA Event
and a copy of any notice filed with the PBGC or the IRS pertaining to such ERISA
Event and any notices received by the Borrower, any Subsidiary of the Borrower
or ERISA Affiliate from the PBGC or any other governmental agency with respect
thereto; provided that, in the case of ERISA Events under clause (d) of the
definition thereof, the 30-day period set forth above shall be a 10-day period,
and, in the case of ERISA Events under clause (b) of the definition thereof, in
no event shall notice be given later than 10 days after the occurrence of the
ERISA Event.

8.08. End of Fiscal Years. The Borrower will cause its fiscal years to end on
the date described in the definition of “Fiscal Year” of each calendar year;
provided that the Borrower may permit any Subsidiary acquired on or after the
Closing Date to maintain the accounting periods of such Subsidiary in effect for
such Subsidiary immediately prior to the consummation of such acquisition for a
reasonable period thereafter.

8.09. Performance of Obligations. The Borrower will, and will cause each of its
Restricted Subsidiaries to, perform all of its obligations under the terms of
each mortgage, indenture, security agreement, loan agreement or credit agreement
and each other agreement, contract or instrument by which it is bound, except
such non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

8.10. Payment of Taxes. The Borrower will pay and discharge, and will cause each
of its Restricted Subsidiaries to pay and discharge, all Taxes imposed upon it
or upon its income or profits or upon any properties belonging to it, prior to
the date on which penalties attach thereto, and all lawful claims which, if
unpaid, might become a Lien or charge upon any properties of the Borrower or any
of its Restricted Subsidiaries not otherwise permitted under Section 9.01(i);
provided that neither the Borrower nor any of its Restricted Subsidiaries shall
be required to pay any such Tax which is being contested in good faith and by
proper proceedings if it has maintained adequate reserves with respect to such
contested Tax in accordance with GAAP.

8.11. Use of Proceeds. The Borrower will use the proceeds of the Term Loans only
as provided in Section 7.08.

8.12. Additional Security; Further Assurances; etc. (a) The Borrower will, and
will cause each other Credit Party to, grant to the Collateral Agent for the
benefit of the Secured Creditors security interests and Mortgages in such assets
and Real Property of the Borrower and such other Credit Party as are not covered
by the original Security Documents, other than Excluded Property (as defined in
the Guaranty and Collateral Agreement), and as may be reasonably requested from
time to time by the Administrative Agent or the Required Lenders (collectively,
the “Additional Security Documents”). All such security interests and Mortgages
shall be granted pursuant to documentation reasonably satisfactory in form and
substance to the Collateral Agent and shall constitute valid, enforceable and
perfected security interests, hypothecations and Mortgages superior to and prior
to the rights of all third Persons and enforceable against third parties and
subject to no other Liens except for Permitted Liens or, in the case of Real
Property, the Permitted Encumbrances related thereto. The Additional Security
Documents or instruments related thereto shall be duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Security Documents and all taxes, fees and other
charges payable in connection therewith shall have been paid in full.
Notwithstanding the foregoing, this

 

80



--------------------------------------------------------------------------------

Section 8.12(a) shall not apply to (and the Borrower and the other Credit
Parties shall not be required to grant a Mortgage in) (i) any fee-owned Real
Property the Fair Market Value of which is less than $2,500,000 or (ii) any
Leasehold (unless, in either case, a Mortgage on any such Real Property
(including Leaseholds) is granted (or required to be granted) under the
Permitted Revolving Credit Facility Documents).

(b) The Borrower will, and will cause each of the other Credit Parties to, at
the expense of the Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports,
landlord waivers and other assurances or instruments and take such further steps
relating to the Collateral covered by any of the Security Documents as the
Collateral Agent may reasonably require. Furthermore, the Borrower will, and
will cause the other Credit Parties that are Subsidiaries of the Borrower to,
deliver to the Collateral Agent such opinions of counsel, title insurance and
other related documents as may be reasonably requested by the Administrative
Agent to assure itself that this Section 8.12 has been complied with.

(c) If the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Real Property of the Borrower and the other Credit Parties
constituting Collateral, the Borrower will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, and which shall otherwise be
in form and substance reasonably satisfactory to the Administrative Agent.

(d) The Borrower agrees that each action required by clauses (a), (b), and
(c) of this Section 8.12 shall be completed as promptly as practicable, but in
no event later than 30 days (or 60 days in the case of a Mortgage on Real
Property) after such action is requested to be taken by the Administrative Agent
or the Required Lenders (or such later date as may be agreed by the
Administrative Agent in its sole discretion); provided that, in no event will
the Borrower or any of its Restricted Subsidiaries be required to take any
action, other than using its commercially reasonable efforts, to obtain consents
from third parties with respect to its compliance with this Section 8.12 (it
being understood that such commercially reasonable efforts shall not include the
payment of any amount to third parties other than the payment of reasonable fees
and disbursements of counsel to any such third party in connection therewith).

8.13. Designation of Unrestricted Subsidiaries. The Borrower may at any time
after the Closing Date designate any Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) (A) immediately before and after such designation,
no Default or Event of Default shall have occurred and be continuing, (B) in the
case of a designation of an Unrestricted Subsidiary, immediately before and
after such designation, as of the date of such designation, Consolidated EBITDA
of all Unrestricted Subsidiaries must not represent more than 10% of
Consolidated EBITDA (calculated as if all Subsidiaries are Restricted
Subsidiaries), (C) Borrower has delivered to the Administrative Agent
(x) written notice of such designation and (y) a certificate, dated the
effective date of such designation, of an Authorized Officer stating that no
Default or Event of Default has occurred and is continuing and setting forth
reasonably detailed calculations demonstrating compliance on a Pro Forma Basis
the foregoing requirement in the preceding clause (B); and (D) no Subsidiary may
be designated as an Unrestricted Subsidiary more than once. The designation of
any Subsidiary as an Unrestricted Subsidiary after the Closing Date shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the fair market value of the Borrower’s or its Subsidiary’s
(as applicable) investment therein. The designation of any Unrestricted
Subsidiary as a

 

81



--------------------------------------------------------------------------------

Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of the Borrower’s or its
Subsidiary’s (as applicable) Investment in such Subsidiary. In addition, as at
the end of each fiscal quarter of the Borrower, Borrower shall not permit the
Consolidated EBITDA of all Unrestricted Subsidiaries to exceed more than 10% of
Consolidated EBITDA (calculated as if all Subsidiaries are Restricted
Subsidiaries). In no event shall Lattice Semiconductor Limited, a company
organized under the laws of Bermuda, or Lattice SG Pte. Ltd., a company
organized under the laws of Singapore, be designated as Unrestricted
Subsidiaries.

8.14. Certain Matters Relating to Target. To the extent (i) the Target is not a
direct Wholly-Owned Domestic Subsidiary of the Borrower and a Subsidiary
Guarantor on the Closing Date or (ii) the domestic assets of the Target and its
Subsidiaries have not been contributed directly to the Borrower on Closing Date
(including by way of a merger of Target with and into the Borrower), then the
Borrower shall cause either (a) the Target to become a direct Wholly-Owned
Domestic Subsidiary of the Borrower (which Subsidiary shall be a Subsidiary
Guarantor and shall satisfy the requirements of Section 8.12) or (b) the
domestic assets of the Target and its Subsidiaries to be contributed directly to
the Borrower (including by way of a merger of Target with and into the
Borrower), in each case, no later than the date that is ten (10) Business Days
following the Closing Date.

8.15. Permitted Acquisitions. (a) Subject to the provisions of this Section 8.15
and the requirements contained in the definition of Permitted Acquisition, the
Borrower and/or one or more of its Wholly-Owned Restricted Subsidiaries may from
time to time effect Permitted Acquisitions, so long as (in each case except to
the extent the Required Lenders otherwise specifically agree in writing in the
case of a specific Permitted Acquisition): (i) no Default or Event of Default
shall have occurred and be continuing at the time of the consummation of the
proposed Permitted Acquisition or immediately after giving effect thereto;
(ii) the Borrower shall have given to the Administrative Agent at least five
Business Days’ prior written notice of any Permitted Acquisition (or such
shorter period of time as may be reasonably acceptable to the Administrative
Agent), which notice shall describe in reasonable detail the principal terms and
conditions of such Permitted Acquisition and the proposed closing date thereof;
(iii) the Total Leverage Ratio of the Borrower for the respective Calculation
Period on a Pro Forma Basis as if the respective Permitted Acquisition (as well
as all other Permitted Acquisitions theretofore consummated after the first day
of such Calculation Period) had occurred on the first day of such Calculation
Period shall not exceed 2.10:1.00; (iv) if the Aggregate Consideration payable
for the proposed Permitted Acquisition equals or exceeds $25,000,000, the
Borrower shall have delivered to the Administrative Agent (I) the historical
audited financial statements of the potential Acquired Entity or Business for
the three immediately preceding fiscal years of such Acquired Entity or Business
(or, if less, the number of years available) and unaudited financial statements
thereof for the most recent interim period that is available, (II) a due
diligence package (including quality of earnings reports, environmental reports
and similar third party reports (to the extent available)) and (III) any
executed term sheets and/or letters of intent and copies of executed acquisition
purchase documentation, and, at the request of the Administrative Agent, such
other information and documents available to the Borrower that the
Administrative Agent may reasonably request with respect to such Permitted
Acquisition; (v) all representations and warranties contained herein and in the
other Credit Documents shall be true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the date of such Permitted Acquisition (both before and after giving
effect thereto), (it being understood that (x) any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such date and (y) any
representation and warranty that which by its terms is made as of a specified
date shall be required to be true and correct in all material respects (or all
respects, as the case may be) only as of such specified date); (vi) in the case
of a Permitted Acquisition by or of a Foreign Subsidiary (or an Acquired Entity
or

 

82



--------------------------------------------------------------------------------

Business a substantial portion of whose assets are located outside the United
States), the Aggregate Consideration payable for the proposed Permitted
Acquisition, when added to the Aggregate Consideration paid or payable for all
other similar Permitted Acquisitions theretofore consummated since the Closing
Date, shall not exceed the sum of (I) $100,000,000 and (II) the Net Equity
Proceeds Amount as in effect immediately before the respective Permitted
Acquisition; and (vii) the Borrower shall have delivered to the Administrative
Agent a certificate executed by an Authorized Officer of the Borrower,
certifying to the best of such officer’s knowledge, compliance with the
requirements of preceding clauses (i), (ii), (iii), (iv), (v), (vi), and (vii),
inclusive, and containing the calculations (in reasonable detail) and
projections required by preceding clauses (iii) and (vi).

(b) Within 30 days following each Permitted Acquisition involving the creation
or acquisition of a Subsidiary (other than any Consortia Subsidiary), or the
acquisition of capital stock or other Equity Interest of any Person, the capital
stock or other Equity Interests thereof created or acquired in connection with
such Permitted Acquisition shall be pledged for the benefit of the Secured
Creditors pursuant to (to the extent required by) the Guaranty and Collateral
Agreement.

(c) The Borrower will cause each Subsidiary which is formed to effect, or is
acquired pursuant to, a Permitted Acquisition to comply with, and to execute and
deliver all of the documentation as and to the extent required by, Sections 8.12
and 9.14, to the reasonable satisfaction of the Administrative Agent.

(d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrower that the certifications pursuant to
this Section 8.15 are true and correct and that all conditions thereto have been
satisfied and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Section 7 and Section 10.

8.16. Ratings. The Borrower shall use commercially reasonable efforts to
maintain at all times (i) a monitored public corporate family rating of the
Borrower and a monitored public rating of each Tranche of the Term Loans, in
each case from Moody’s, and (ii) a monitored public corporate credit rating of
the Borrower and a monitored public rating of each Tranche of the Term Loans, in
each case from S&P (it being understood and agreed that “commercially reasonable
efforts” shall in any event include the payment by the Borrower of customary
rating agency fees and cooperation with information and data requests by Moody’s
and S&P in connection with their ratings process).

8.17. Post-Closing Obligations. Within the time periods after the Closing Date
specified on Schedule 8.17 or such later date as the Administrative Agent agrees
to in its sole discretion in writing, Borrower and each other Credit Party will
deliver the documents and take the actions specified on Schedule 8.17.

SECTION 9. Negative Covenants.

The Borrower hereby covenants and agrees that on and after the Closing Date and
until the Term Loan Commitment has terminated and the Term Loans and Term Notes
(in each case, together with interest thereon), Fees and all other Obligations
(other than unasserted claims for contingent expense reimbursement and
indemnification obligations) incurred hereunder and thereunder, are paid in
full:

9.01. Liens. The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Borrower or any of its Restricted Subsidiaries,

 

83



--------------------------------------------------------------------------------

whether now owned or hereafter acquired, or sell any such property or assets
subject to an understanding or agreement, contingent or otherwise, to repurchase
such property or assets (including sales of accounts receivable with recourse to
the Borrower or any of its Restricted Subsidiaries), or assign any right to
receive income or permit the filing of any financing statement under the UCC or
any other similar notice of Lien under any similar recording or notice statute;
provided that the provisions of this Section 9.01 shall not prevent the
creation, incurrence, assumption or existence of the following (Liens described
below are herein referred to as “Permitted Liens”):

(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;

(ii) Liens in respect of property or assets of the Borrower or any of its
Restricted Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s, repairmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and (x) which do
not in the aggregate materially detract from the value of the Borrower’s and the
Restricted Subsidiaries’ (taken as a whole) property or assets or materially
impair the use thereof in the operation of the business of the Borrower and the
Restricted Subsidiaries (taken as a whole) or (y) which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;

(iii) Liens in existence on the Closing Date which are listed, and the property
subject thereto described, in Schedule 9.01, but only to the respective date, if
any, set forth in such Schedule 9.01 for the removal, replacement and
termination of any such Liens, plus renewals, replacements and extensions of
such Liens to the extent set forth on such Schedule 9.01, provided that (x) the
aggregate principal amount of the Indebtedness, if any, secured by such Liens
does not increase from that amount outstanding at the time of any such renewal,
replacement or extension (plus accrued and unpaid interest and premium
(including tender premiums) thereon and underwriting discounts, defeasance
costs, fees, commissions and expenses related thereto) and (y) any such renewal,
replacement or extension does not encumber any additional assets or properties
of the Borrower or any of its Restricted Subsidiaries other than the proceeds
thereof;

(iv) (x) Liens created by or pursuant to this Agreement and the Security
Documents and (y) Liens securing all obligations under the Permitted First
Priority Refinancing Debt and Permitted Second Priority Refinancing Debt so long
as the aggregate amount of such resulting Refinancing Indebtedness would not
exceed the sum of the amounts otherwise permitted by the definition of “Credit
Agreement Refinancing Indebtedness”;

(v) (x) licenses, sublicenses, leases or subleases granted by the Borrower or
any of its Restricted Subsidiaries to other Persons not materially interfering
with the conduct of the business of the Borrower or any of its Restricted
Subsidiaries and (y) any interest or title of a lessor, sublessor or licensor
under any lease or license agreement not prohibited by this Agreement to which
the Borrower or any of its Restricted Subsidiaries is a party;

(vi) Liens upon assets of the Borrower or any of its Restricted Subsidiaries
subject to Capitalized Lease Obligations to the extent such Capitalized Lease
Obligations are permitted by Section 9.04(iv), provided that (x) such Liens only
serve to secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any other asset of the Borrower or any
Restricted Subsidiary of the Borrower other than the proceeds of such asset;

 

84



--------------------------------------------------------------------------------

(vii) Liens placed upon equipment or machinery acquired after the Closing Date
and used in the ordinary course of business of the Borrower or any of its
Restricted Subsidiaries and placed at the time of the acquisition thereof by the
Borrower or such Restricted Subsidiary or within 90 days thereafter to secure
Indebtedness incurred to pay all or a portion of the purchase price thereof or
to secure Indebtedness incurred solely for the purpose of financing the
acquisition of any such equipment or machinery or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount, provided
that (x) the Indebtedness secured by such Liens is permitted by Section 9.04(iv)
and (y) in all events, the Lien encumbering the equipment or machinery so
acquired does not encumber any other asset of the Borrower or such Restricted
Subsidiary other than the proceeds of such equipment or machinery;

(viii) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Borrower or any of its Restricted Subsidiaries;

(ix) Liens arising from precautionary UCC financing statement filings regarding
operating leases and consignment arrangements entered into in the ordinary
course of business or from UCC financing statement filings or any other similar
filings or notices of Lien under any notice or recording statute regarding Liens
permitted under any other clause of this Section 9.01;

(x) Liens arising out of the existence of judgments or awards not constituting
an Event of Default or securing appeal or other surety bonds related to such
judgment and in respect of which the Borrower or any of its Restricted
Subsidiaries shall in good faith be prosecuting an appeal or proceedings for
review and in respect of which there shall have been secured a subsisting stay
of execution pending such appeal or proceedings;

(xi) statutory and common law landlords’ liens under leases to which the
Borrower or any of its Restricted Subsidiaries is a party;

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practices (exclusive of obligations in respect of the payment for borrowed
money);

(xiii) Permitted Encumbrances;

(xiv) Liens on property or assets acquired by the Borrower or any of its
Restricted Subsidiaries pursuant to a Permitted Acquisition or an Investment
permitted by Section 9.05(xx) or (xxi), or on property or assets of a Restricted
Subsidiary of the Borrower in existence at the time such Restricted Subsidiary
is acquired by the Borrower or any of its Restricted Subsidiaries pursuant to a
Permitted Acquisition or an Investment permitted by Section 9.05(xx) or (xxi),
provided that (x) any Indebtedness that is secured by such Liens is permitted to
exist under Section 9.04(vii), and (y) such Liens are not incurred in connection
with, or in contemplation or anticipation of, such Permitted Acquisition or
Investment and do not attach to any other asset of the Borrower or any of its
Restricted Subsidiaries;

 

85



--------------------------------------------------------------------------------

(xv) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business to the
extent such Liens do not attach to any assets other than the goods subject to
such arrangements and the proceeds thereof;

(xvi) Liens (x) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets or in respect of letters of
credit or bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such goods or assets, and
(y) in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;

(xvii) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to (x) cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or any of its Restricted Subsidiaries, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained and securing amounts owing to such bank or
banks with respect to cash management and operating account arrangements and
(y) financial assets on deposit in one or more securities accounts maintained by
the Borrower or any of its Restricted Subsidiaries, in each case granted in the
ordinary course of business in favor of the securities intermediaries with which
such accounts are maintained and securing amounts owing to such securities
intermediaries with respect to services rendered in connection with such
securities accounts;

(xviii) Liens created by or pursuant to the Permitted Revolving Credit Facility
Documents (which Liens may rank pari passu with (but not senior to) the Liens
granted under the Security Documents), so long such Liens are limited to assets
constituting Collateral pursuant to the Security Documents and are subject to an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent (as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof, the “RCF Intercreditor
Agreement”);

(xix) (x) Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under Section 9.04 and (y) deposits in the
ordinary course of business securing liability for reimbursement obligations of
insurance carriers providing insurance to the Borrower or any of its Restricted
Subsidiaries;

(xx) Liens consisting of customary restrictions on the sale of assets of the
Borrower or any of its Restricted Subsidiaries imposed pursuant to an agreement
that has been entered into for the sale of such assets pending the closing of
such sale to the extent that such sale is permitted pursuant to Section 9.02;

(xxi) Liens on earnest money deposits made in connection with any agreement in
respect of an anticipated Permitted Acquisition; and

(xxii) additional Liens of the Borrower or any Restricted Subsidiary of the
Borrower not otherwise permitted pursuant to this Section 9.01 that do not
secure obligations in excess of $25,000,000 in the aggregate for all such Liens
at any time outstanding.

 

86



--------------------------------------------------------------------------------

In connection with the granting of Liens of the type described in clauses (iii),
(vi), (vii) and (xiv) of this Section 9.01 by the Borrower of any of its
Restricted Subsidiaries, the Administrative Agent and the Collateral Agent shall
be authorized to take any actions deemed appropriate by it in connection
therewith (including, without limitation, by executing appropriate lien releases
or lien subordination agreements in favor of the holder or holders of such
Liens, in either case solely with respect to the item or items of equipment or
other assets subject to such Liens).

9.02. Consolidation, Merger, Purchase or Sale of Assets, etc. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any partnership, joint venture,
or transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets (other than sales of
inventory and grants of licenses in the ordinary course of business), or enter
into any sale-leaseback transactions, or purchase or otherwise acquire (in one
or a series of related transactions) any part of the property or assets (other
than purchases or other acquisitions of inventory, materials, equipment, goods
and services in the ordinary course of business) of any Person (or agree to do
any of the foregoing at any future time), except that:

(i) Capital Expenditures by the Borrower and its Restricted Subsidiaries shall
be permitted;

(ii) the Borrower and its Restricted Subsidiaries may liquidate or otherwise
dispose of obsolete or worn-out property or assets or property no longer used in
the conduct of business of the Borrower and its Restricted Subsidiaries, in each
case, in the ordinary course of business;

(iii) any merger or consolidation in connection with (x) Investments to the
extent permitted by Section 9.05 (provided that (i) in the case of a transaction
the purpose of which is to designate a Subsidiary as an Unrestricted Subsidiary
or re-designate an Unrestricted Subsidiary as a Restricted Subsidiary, such
transaction must be consummated in compliance with Section 8.13 and (ii) if the
Borrower is a party thereto, the Borrower shall be the continuing or surviving
person or the continuing or surviving person shall assume the obligations of the
Borrower in a manner reasonably acceptable to the Administrative Agent),
(y) Liens to the extent permitted in Section 9.01 and (z) Dividends to the
extent permitted in Section 9.03;

(iv) the Borrower and its Restricted Subsidiaries may sell assets (other than
the capital stock or other Equity Interests of any Wholly-Owned Restricted
Subsidiary, unless all of the capital stock or other Equity Interests of such
Wholly-Owned Restricted Subsidiary are sold in accordance with this clause
(iv)), so long as (A) no Default or Event of Default then exists or would result
therefrom, (B) each such sale is in an arm’s-length transaction and the Borrower
or the respective Restricted Subsidiary receives at least Fair Market Value,
(C) the consideration received by the Borrower or such Restricted Subsidiary
consists of at least 75% cash and is paid at the time of the closing of such
sale, (D) the Net Sale Proceeds therefrom are applied and/or reinvested as (and
to the extent) required by Section 4.02(c) and (E) the aggregate amount of the
cash and non-cash proceeds received from all assets sold pursuant to this clause
(iv) shall not exceed (I) $25,000,000 in any Fiscal Year of the Borrower or (II)
$75,000,000 during the term of this Agreement;

(v) each of the Borrower and its Restricted Subsidiaries may lease (as lessee)
or license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
permitted by Section 9.04(iv));

(vi) each of the Borrower and its Restricted Subsidiaries may sell or discount,
in each case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction;

 

87



--------------------------------------------------------------------------------

(vii) each of the Borrower and its Restricted Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Borrower or any of its Restricted
Subsidiaries, in each case so long as no such grant otherwise affects the
Collateral Agent’s security interest in the asset or property subject thereto in
any material respect;

(viii) the Borrower or any Restricted Subsidiary of the Borrower may convey,
sell or otherwise transfer all or any part of its business, properties and
assets to the Borrower or to any Wholly-Owned Domestic Subsidiary of the
Borrower which is a Subsidiary Guarantor, so long as any security interests
granted to the Collateral Agent for the benefit of the Secured Creditors
pursuant to the Security Documents in the assets so transferred shall remain in
full force and effect and perfected (to at least the same extent as in effect
immediately prior to such transfer) and all actions required to maintain said
perfected status have been taken;

(ix) any Subsidiary of the Borrower may merge or consolidate with and into, or
be dissolved or liquidated into, the Borrower or any Wholly-Owned Domestic
Subsidiary of the Borrower which is a Subsidiary Guarantor, so long as (i) in
the case of any such merger, consolidation, dissolution or liquidation involving
the Borrower, the Borrower is the surviving or continuing entity of any such
merger, consolidation, dissolution or liquidation, (ii) in all other cases, a
Person that is or becomes a Wholly-Owned Domestic Subsidiary of the Borrower
which is a Subsidiary Guarantor is the surviving or continuing entity of any
such merger, consolidation, dissolution or liquidation, and (iii) any security
interests granted to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the Security Documents in the assets of such Subsidiary
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such merger, consolidation, dissolution or
liquidation) and all actions required to maintain said perfected status have
been taken;

(x) any Foreign Subsidiary of the Borrower may be merged, consolidated or
amalgamated with and into, or be dissolved or liquidated into, or transfer any
of its assets to, any Wholly-Owned Foreign Subsidiary of the Borrower, so long
as such Wholly-Owned Foreign Subsidiary of the Borrower is the surviving or
continuing entity of any such merger, consolidation, amalgamation, dissolution
or liquidation;

(xi) (x) Permitted Acquisitions may be consummated in accordance with the
requirements of Section 8.15,(y) the Borrower may dispose of Unrestricted
Subsidiaries and (z) Investments may be consummated in accordance with
Section 9.05;

(xii) the Borrower and its Restricted Subsidiaries may liquidate or otherwise
dispose of Cash Equivalents in the ordinary course of business, in each case for
cash at Fair Market Value;

(xiii) any Immaterial Subsidiary of the Borrower may be wound up, liquidated or
dissolved if the Board of Directors of such Immaterial Subsidiary shall
determine in good faith that the continued existence of such Immaterial
Subsidiary is no longer desirable in the conduct of the business of the Borrower
and its Restricted Subsidiaries, and that the winding up, liquidation or
dissolution of such Immaterial Subsidiary is not disadvantageous in any material
respect to the Credit Parties or the Lenders;

 

88



--------------------------------------------------------------------------------

(xiv) the Borrower and its Restricted Subsidiaries may convey, sell, transfer or
exchange equipment or Real Property to the extent that (x) such property is
exchanged for credit against the purchase price of similar replacement property
or (y) the proceeds of such conveyance, sale or transfer are reasonably promptly
applied to the purchase price of such replacement property;

(xv) the Borrower and its Restricted Subsidiaries may dispose of leases entered
into in the ordinary course of business to the extent such disposition does not
materially interfere with the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;

(xvi) the Acquisition shall be permitted in accordance with the terms of the
Acquisition Documents; and

(xvii) the Borrower may convey, sell, transfer or exchange the Shanghai
Property.

To the extent the Required Lenders waive the provisions of this Section 9.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 9.02 (other than to the Borrower or a Restricted
Subsidiary thereof), such Collateral shall be sold free and clear of the Liens
created by the Security Documents, and the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate in
order to effect and/or evidence the foregoing.

9.03. Dividends. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, authorize, declare or pay any Dividends with respect
to the Borrower or any of its Restricted Subsidiaries, except that:

(i) any Restricted Subsidiary of the Borrower may pay Dividends to the Borrower
or to any Wholly-Owned Domestic Subsidiary that is a Restricted Subsidiary of
the Borrower and any Foreign Subsidiary of the Borrower also may pay Dividends
to any Wholly-Owned Foreign Subsidiary that is a Restricted Subsidiary of the
Borrower;

(ii) any Non-Wholly-Owned Subsidiary that is a Restricted Subsidiary of the
Borrower may pay cash Dividends to its shareholders, members or partners
generally, so long as the Borrower or its respective Subsidiary which owns the
Equity Interest in the Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holding of the Equity
Interest in the Subsidiary paying such Dividends and taking into account the
relative preferences, if any, of the various classes of Equity Interests of such
Subsidiary);

(iii) the Borrower may redeem, repurchase or otherwise acquire for value
outstanding shares of Borrower Common Stock (or options, warrants or other
rights to acquire such Borrower Common Stock) following the death, disability,
retirement or termination of employment of officers, directors or employees of
the Borrower or any of its Restricted Subsidiaries, provided that (x) the
aggregate amount of all such redemptions and repurchases pursuant to this
Section 9.03(iii) shall not exceed $2,500,000 in any Fiscal Year of the Borrower
and (y) at the time of any such redemption or repurchase permitted to be made
pursuant to this Section 9.03(iii), no Default or Event of Default shall then
exist or result therefrom;

(iv) the Borrower may pay regularly scheduled Dividends on its Qualified
Preferred Stock pursuant to the terms thereof solely through the issuance of
additional shares of such Qualified Preferred Stock (but not in cash); provided
that in lieu of issuing additional shares of such Qualified Preferred Stock as
Dividends, the Borrower may increase the liquidation preference of the shares of
Qualified Preferred Stock in respect of which such Dividends have accrued;

 

89



--------------------------------------------------------------------------------

(v) the Borrower may pay cash Dividends in lieu of issuing fractional shares of
Equity Interests of the Borrower or as payments to dissenting stockholders
pursuant to applicable law in connection with a transaction permitted by this
Agreement, provided that the aggregate amount of all such cash Dividends and
payments pursuant to this clause (v) shall not exceed $1,500,000;

(vi) the Borrower may declare and pay Dividends consisting solely of Equity
Interests of the Borrower otherwise permitted to be issued under this Agreement,
whether in connection with a stock split of common Equity Interests issued by
the Borrower or otherwise;

(vii) the Borrower may redeem, retire, purchase or otherwise acquire for value
Equity Interests of the Borrower (a) in exchange for other Equity Interests of
the Borrower permitted to be issued under this Agreement, (b) upon the
conversion of Qualified Preferred Stock or the exercise, exchange or conversion
of stock options, warrants or other rights to acquire Equity Interests of the
Borrower and (c) tendered to the Borrower by a holder of Equity Interests of the
Borrower in settlement of indemnification or similar claims by the Borrower
against such holder, in each case so long as no cash or other consideration is
paid in connection with any such redemption, retirement, purchase or other
acquisition for value (unless otherwise independently permitted under another
clause of this Section 9.03);

(viii) the Borrower may redeem, retire, purchase or otherwise acquire for value
Equity Interests tendered by the holder thereof in payment of withholding or
other taxes relating to the vesting, delivery, exercise, exchange or conversion
of stock options, restricted stock, restricted stock units, warrants or other
Equity Interests of the Borrower;

(ix) the Borrower may purchase, redeem or otherwise acquire for cash any Equity
Interests issued by it so long as (x) no Default or Event of Default exists at
the time of such purchase, redemption or acquisition or would result therefrom
and (y) the consideration therefor consists solely of proceeds received by the
Borrower from a substantially concurrent issuance or sale of its common Equity
Interests (including an issuance or sale of shares of its common Equity
Interests in connection with the exercise of options or warrants); and

(x) the Borrower may pay or make additional cash Dividends (including to
purchase, redeem or otherwise acquire for cash any Equity Interests issued by
the Borrower), so long as (i) the aggregate amount of all cash Dividends paid or
made pursuant to this clause (x) does not exceed the Cumulative Amount as in
effect immediately before the respective Dividend, (ii) no Default or Event of
Default then exists or would result therefrom, (iii) at the time that any such
Dividend is paid or made (and immediately after giving effect thereto), the
Total Leverage Ratio of the Borrower, on a Pro Forma Basis, shall not exceed
1.50:1.00 for the respective Calculation Period, (iv) the Minimum Liquidity
Condition is satisfied at such time and immediately after giving effect to the
payment of the respective Dividend and (v) prior to the making of such Dividend,
the Borrower shall have delivered to the Administrative Agent a certificate
executed by an Authorized Officer of the Borrower, certifying to the best of
such officer’s knowledge, compliance with the requirements of preceding clauses
(i), (ii), (iii) and (iv), and containing the calculations (in reasonable
detail) required by preceding clauses (i), (iii) and (iv).

9.04. Indebtedness. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness, except:

(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

 

90



--------------------------------------------------------------------------------

(ii) Existing Indebtedness outstanding on the Closing Date and listed on
Schedule 7.21 (as reduced by any repayments of principal thereof other than with
the proceeds of Permitted Refinancing Indebtedness), without giving effect to
any subsequent extension, renewal or refinancing thereof except through one or
more issuances of Permitted Refinancing Indebtedness in respect thereof;

(iii) Indebtedness (x) of the Borrower under Interest Rate Protection Agreements
entered into with respect to other Indebtedness permitted under this
Section 9.04 and (y) of the Borrower and its Restricted Subsidiaries under Other
Hedging Agreements entered into in the ordinary course of business and providing
protection to the Borrower and its Restricted Subsidiaries against fluctuations
in currency values or commodity prices in connection with the Borrower’s or any
of its Restricted Subsidiaries’ operations, in either case so long as the
entering into of such Interest Rate Protection Agreements or Other Hedging
Agreements are bona fide hedging activities and are not for speculative
purposes;

(iv) Indebtedness of the Borrower and its Restricted Subsidiaries evidenced by
Capitalized Lease Obligations (to the extent permitted pursuant to
Section 9.01(vi)) and purchase money Indebtedness described in
Section 9.01(vii), provided that in no event shall the sum of the aggregate
principal amount of all Capitalized Lease Obligations and purchase money
Indebtedness permitted by this clause (iv) exceed $10,000,000 at any time
outstanding;

(v) Indebtedness constituting Intercompany Loans to the extent permitted by
Sections 9.05(viii), (xiv), (xx) and (xxi);

(vi) Indebtedness consisting of unsecured guaranties (x) by the Borrower and the
Wholly-Owned Domestic Subsidiaries of the Borrower that are Subsidiary
Guarantors of each other’s Indebtedness and lease and other contractual
obligations permitted under this Agreement (other than Indebtedness permitted by
clauses (vii) (except to the extent such guaranty was in effect at the time of
such Permitted Acquisition or Investment and was not entered into in
contemplation or anticipation thereof) and (xiii) of this Section 9.04), (y) by
Wholly-Owned Foreign Subsidiaries that are Restricted Subsidiaries of the
Borrower of each other’s Indebtedness and lease and other contractual
obligations permitted under this Agreement and (z) by the Borrower and the
Wholly-Owned Domestic Subsidiaries of the Borrower that are Subsidiary
Guarantors of lease obligations of any Foreign Subsidiary of the Borrower
incurred in the ordinary course of business and otherwise permitted under this
Agreement;

(vii) Indebtedness of a Subsidiary of the Borrower acquired pursuant to a
Permitted Acquisition or an Investment pursuant to Section 9.05(xx) or (xxi) (or
Indebtedness assumed at the time of a Permitted Acquisition of, or an Investment
pursuant to Section 9.05(xx) or (xxi) in, an asset securing such Indebtedness)
(any such Indebtedness, “Permitted Acquired Debt”) and any Permitted Refinancing
Indebtedness in respect thereof, provided that (x) such Indebtedness was not
incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition or other permitted Investment, (y) such Indebtedness does
not constitute debt for borrowed money, it being understood and agreed that
Capitalized Lease Obligations and purchase money Indebtedness shall not
constitute debt for borrowed money for purposes of this clause (y) and (z) the
aggregate principal amount of all Indebtedness permitted by this clause
(vii) shall not exceed $75,000,000 at any one time outstanding;

 

91



--------------------------------------------------------------------------------

(viii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within four Business Days of its incurrence;

(ix) Indebtedness of the Borrower and its Restricted Subsidiaries with respect
to performance bonds, surety bonds, appeal bonds, bid bonds, customs bonds or
other obligations of like nature required in the ordinary course of business or
in connection with the enforcement of rights or claims of the Borrower or any of
its Restricted Subsidiaries or in connection with judgments that do not result
in a Default or an Event of Default;

(x) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to the Borrower or any of its Restricted Subsidiaries, so long
as the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of such insurance for the
period in which such Indebtedness is incurred and such Indebtedness is
outstanding only for a period not exceeding twelve months;

(xi) Indebtedness of the Borrower or any of its Restricted Subsidiaries which
may be deemed to exist in connection with agreements providing for
indemnification, purchase price adjustments and similar obligations in
connection with the acquisition or disposition of assets in accordance with the
requirements of this Agreement, so long as any such obligations are those of the
Person making the respective acquisition or sale, and are not guaranteed by any
other Person except as permitted by Section 9.04(vi);

(xii) customary obligations of the Borrower and its Restricted Subsidiaries to
banks in respect of netting services, overdraft protections and similar
arrangements in each case in connection with maintaining deposit accounts in the
ordinary course of business;

(xiii) Indebtedness of the Borrower (which may be guaranteed by the Subsidiary
Guarantors) incurred pursuant to the Permitted Revolving Credit Facility
Documents in an aggregate principal amount not to exceed $25,000,000 at any time
outstanding;

(xiv) unsecured Indebtedness incurred by the Borrower, which may be guaranteed
on an unsecured basis by the Subsidiary Guarantors, constituting Specified
Permitted Indebtedness so long as (i) no Default or Event of Default exists at
the time of incurrence thereof or would result therefrom, (ii) the Borrower’s
Total Leverage Ratio, on a Pro Forma Basis after giving effect to the incurrence
thereof, shall not exceed 2.00:1.00 for the respective Calculation Period,
(iii) such Indebtedness is not subject to any scheduled amortization, mandatory
redemption, mandatory repayment or mandatory prepayment, sinking fund or similar
payment (other than, in each case, customary offers to repurchase upon a change
of control or asset sale and acceleration rights after an event of default) or
have a final maturity date, in either case prior to the date occurring one year
following the latest Maturity Date then in effect, (iv) the indenture or other
applicable agreement governing such Indebtedness (including any related
guaranties and any other related Specified Permitted Debt Document) shall not
include any financial performance “maintenance” covenants (whether stated as a
covenant, default or otherwise, although “incurrence-based” financial tests may
be included) or cross-defaults (but may include cross-defaults at final stated
maturity and cross-acceleration), (v) the terms of such Indebtedness (including,
without limitation, all covenants, defaults, guaranties, and remedies, but
excluding as to interest rate, call protection and redemption premium), taken as
a whole, are no more restrictive or onerous in any material respect than the
terms applicable to the Borrower and its Restricted Subsidiaries under this
Agreement and the other Credit Documents, provided that a

 

92



--------------------------------------------------------------------------------

certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent in good faith at least five (5) Business Days (or such
shorter period as the Administrative Agent may reasonably agree) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or the then most
current drafts of the documentation relating thereto, certifying that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement of this subclause (v) shall be conclusive evidence that
such terms and conditions satisfy such foregoing requirement, and (vi) prior to
the incurrence of such Indebtedness, the Borrower shall have delivered to the
Administrative Agent a certificate from an Authorized Officer of the Borrower
certifying as to compliance with the requirements of preceding clauses (i),
(ii), (iii), (iv), and (v) and containing the calculations (in reasonable
detail) required by preceding clause (ii);

(xv) to the extent constituting Indebtedness, Earn-Out Obligations;

(xvi) so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness incurred by the Borrower and its Restricted
Subsidiaries in an aggregate principal amount not to exceed $25,000,000 at any
one time outstanding, which Indebtedness shall be unsecured unless incurred by a
Foreign Subsidiary of the Borrower and the Lien is permitted at such time
pursuant to Section 9.01(xxii); and

(xvii) Indebtedness of the Borrower constituting Permitted First Priority
Refinancing Debt, Permitted Second Priority Refinancing Debt and/or Permitted
Unsecured Refinancing Debt so long as the aggregate amount of such resulting
Refinancing Indebtedness would not exceed the sum of the amounts otherwise
permitted by the definition of “Credit Agreement Refinancing Indebtedness”.

9.05. Advances, Investments and Loans. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, lend money
or credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other Equity Interest in, or make any
capital contribution to, any other Person, or purchase or own a futures contract
or otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or hold any
cash or Cash Equivalents or make a designation of a Restricted Subsidiary as an
Unrestricted Subsidiary (each of the foregoing an “Investment” and,
collectively, “Investments”), except that the following shall be permitted:

(i) the Borrower and its Restricted Subsidiaries may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of the Borrower or such Restricted Subsidiary;

(ii) the Borrower and its Restricted Subsidiaries may acquire and hold cash and
Cash Equivalents;

(iii) the Borrower and its Restricted Subsidiaries may hold the Investments held
by them on the Closing Date or made pursuant to a legally binding commitment in
existence on the Closing Date and, in each case, described on Schedule 9.05,
provided that any additional Investments made with respect thereto shall be
permitted only if permitted under the other provisions of this Section 9.05;

(iv) the Borrower and its Restricted Subsidiaries may acquire and own
investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

 

93



--------------------------------------------------------------------------------

(v) the Borrower and its Restricted Subsidiaries may make loans and advances to
their officers, directors and employees for moving, relocation and travel
expenses and other similar expenditures in an aggregate amount not to exceed
$2,000,000 at any time (determined without regard to any write-downs or
write-offs of such loans and advances);

(vi) the Borrower and its Restricted Subsidiaries may acquire and hold
obligations of their officers, and employees in connection with such officers’
and employees’ acquisition of shares of the Borrower Common Stock (so long as no
cash is actually advanced by the Borrower or any of its Restricted Subsidiaries
in connection with the acquisition of such obligations);

(vii) the Borrower and its Restricted Subsidiaries may enter into Interest Rate
Protection Agreements and Other Hedging Agreements to the extent permitted by
Section 9.04(iii);

(viii) (I) any Credit Party may make intercompany loans and advances to any
other Credit Party, (II) the Borrower and its Domestic Subsidiaries that are
Restricted Subsidiaries may make intercompany loans and advances to any
Wholly-Owned Foreign Subsidiary that is a Restricted Subsidiary, (III) any
Subsidiary which is not a Credit Party may make intercompany loans and advances
to any Credit Party, (IV) any Foreign Subsidiary may make intercompany loans and
advances to any other Foreign Subsidiary that is a Wholly-Owned Restricted
Subsidiary, and (V) until the first anniversary of this Agreement, the Borrower
and any Domestic Subsidiary that is a Restricted Subsidiary may make
intercompany loans and advances to any Wholly-Owned Foreign Subsidiary that is a
Restricted Subsidiary in an amount not to exceed at any time $15,000,000 when
added to all of other intercompany loans and advances under this clause (V), in
each case in connection with the consolidation, integration and operational
purposes in connection the Acquisition and strategic plans of the Borrower, and
any capital contributions and acquisitions made pursuant to Section 9.05(ix)(IV)
(such intercompany loans and advances referred to in preceding clauses (I),
(II), (III), (IV) and (V) and intercompany loans and advances made pursuant to
succeeding clauses (xiv), (xx) and (xxi) of this Section 9.05, collectively, the
“Intercompany Loans”), provided that (u) at no time shall the aggregate
outstanding principal amount of all Intercompany Loans made pursuant to
preceding subclause (II) of this clause (viii), when added to the amount of
contributions, acquisitions of Equity Interests, capitalizations and
forgivenesses theretofore made pursuant to subclause (II) of Section 9.05(ix)
(for this purpose, taking the Fair Market Value of any property (other than
cash) so contributed at the time of such contribution), exceed $25,000,000 at
any time outstanding (determined without regard to any write-downs or write-offs
of such loans and advances and net of any returns on any such Investment in the
form of a principal repayment, distribution, dividend or redemption, as
applicable), (v) no Intercompany Loan may be made pursuant to subclause (II)
above at any time that a Default or an Event of Default has occurred and its
continuing, (w) each Intercompany Loan in excess of $500,000 shall be evidenced
by an Intercompany Note, (x) each such Intercompany Note owned or held by a
Credit Party shall be pledged to the Collateral Agent pursuant to the Guaranty
and Collateral Agreement, (y) each Intercompany Loan made by any Subsidiary of
the Borrower that is not a Credit Party to a Credit Party shall be subject to
the subordination provisions contained in the respective Intercompany Note and
(z) any Intercompany Loans made to any Subsidiary Guarantor or any Wholly-Owned
Foreign Subsidiary that is a Restricted Subsidiary pursuant to this clause
(viii) shall cease to be permitted by this clause (viii) if such Subsidiary
Guarantor or Wholly-Owned Foreign Subsidiary that is a Restricted Subsidiary, as
the case may be, ceases to constitute a Subsidiary Guarantor that is a
Wholly-Owned Domestic Subsidiary or a Wholly-Owned Foreign Subsidiary that is a
Restricted Subsidiary, as the case may be;

 

94



--------------------------------------------------------------------------------

(ix) (I) the Borrower and any Subsidiary Guarantor may make capital
contributions to or acquire Equity Interests of any Subsidiary Guarantor which
is a Wholly-Owned Domestic Subsidiary, (II) the Borrower and its Domestic
Subsidiaries may make capital contributions to or acquire Equity Interests of
Wholly-Owned Foreign Subsidiaries that are Restricted Subsidiaries, and may
capitalize or forgive any Indebtedness owed to them by a Wholly-Owned Foreign
Subsidiary that is a Restricted Subsidiary and outstanding under clause
(viii) of this Section 9.05, (III) any Wholly-Owned Foreign Subsidiary that is a
Restricted Subsidiary may make capital contributions to or acquire Equity
Interests of any other Wholly-Owned Foreign Subsidiary that is a Restricted
Subsidiary, and may capitalize or forgive any Indebtedness owed to it by a
Wholly-Owned Foreign Subsidiary that is a Restricted Subsidiary, and (IV) until
the first anniversary of this Agreement, the Borrower and any Domestic
Subsidiary that is a Restricted Subsidiary may make capital contributions to or
acquire Equity Interests of any Wholly-Owned Foreign Subsidiary that is a
Restricted Subsidiary, in each case, in connection with the consolidation,
severance and synergistic matters set forth on Schedule 9.05(ix), in an amount
not to exceed $15,000,000 when added to all of other capital contributions and
acquisitions under this clause (IV) and any intercompany loans and advances made
pursuant to Section 9.05(viii)(V); provided that (w) the aggregate amount of
contributions, acquisitions of Equity Interests, capitalizations and forgiveness
on and after the Closing Date made pursuant to preceding subclause (II) (other
than contributions of Equity Interests of a Foreign Subsidiary to a Wholly-Owned
Foreign Subsidiary) (for this purpose, taking the Fair Market Value of any
property (other than cash) so contributed at the time of such contribution),
when added to the aggregate outstanding principal amount of Intercompany Loans
made to Wholly-Owned Foreign Subsidiaries pursuant to subclause (II) of
Section 9.05(viii) (determined without regard to any write-downs or write-offs
thereof and net of any returns on any such Investment in the form of a principal
repayment, distribution, dividend or redemption, as applicable), shall not
exceed $25,000,000 at any time outstanding, (x) no contribution, acquisition,
capitalization or forgiveness may be made pursuant to preceding subclause (II)
at any time that a Default or an Event of Default has occurred and its
continuing, (y) in the case of any contribution or acquisition pursuant to
preceding subclause (I), any security interest granted to the Collateral Agent
for the benefit of the Secured Creditors pursuant to the Security Documents in
any assets so contributed or acquired shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
contribution or acquisition) and all actions required to maintain said perfected
status have been taken and (z) any Investment made in or to any Subsidiary
Guarantor or any Wholly-Owned Foreign Subsidiary that is a Restricted Subsidiary
pursuant to this clause (ix) shall cease to be permitted hereunder if such
Subsidiary Guarantor or Wholly-Owned Foreign Subsidiary that is a Restricted
Subsidiary, as the case may be, ceases to constitute a Subsidiary Guarantor that
is a Wholly-Owned Domestic Subsidiary or a Wholly-Owned Foreign Subsidiary that
is a Restricted Subsidiary, as the case may be;

(x) the Borrower and its Restricted Subsidiaries may own the Equity Interests of
their respective Subsidiaries created or acquired in accordance with the terms
of this Agreement (so long as all amounts invested in such Subsidiaries are
independently justified under another provision of this Section 9.05);

(xi) the Borrower and its Restricted Subsidiaries may incur Contingent
Obligations permitted by Section 9.04, to the extent constituting Investments;

 

95



--------------------------------------------------------------------------------

(xii) the Borrower and its Restricted Subsidiaries may make Investments in the
ordinary course of business consisting of endorsements for collection or deposit
or lease, utility and other similar deposits and deposits with suppliers in the
ordinary course of business;

(xiii) the Borrower and its Restricted Subsidiaries may make investments in
negotiable instruments held for collection;

(xiv) (A) Permitted Acquisitions shall be permitted in accordance with the
requirements of Section 8.15 and (B) the Credit Parties may make additional
Intercompany Loans and cash capital contributions to a Wholly-Owned Foreign
Subsidiary that is a Restricted Subsidiary of the Borrower solely with (x) the
Net Cash Proceeds received by the Borrower from the incurrence of Specified
Permitted Indebtedness, (y) the net cash proceeds received by the Borrower from
the incurrence of Incremental Term Loans or (z) Net Equity Proceeds utilizing
the Net Equity Proceeds Amount as in effect immediately prior to the respective
Investment, in each case, so long as (i) no Default or Event of Default then
exists or would result therefrom, (ii) the proceeds of such additional
Intercompany Loans and cash capital contributions are promptly used by such
Wholly-Owned Foreign Subsidiary to consummate a Permitted Acquisition permitted
to be made hereunder by Wholly-Owned Foreign Subsidiaries and (iii) any such Net
Equity Proceeds utilized pursuant to this clause (xiv) to make such Intercompany
Loans and/or cash capital contributions shall not otherwise be included in the
Cumulative Amount;

(xv) the Borrower and its Restricted Subsidiaries may receive and hold
promissory notes and other non-cash consideration received in connection with
any asset sale permitted by Section 9.02(iv);

(xvi) the Borrower and its Restricted Subsidiaries may make advances in the form
of a prepayment of expenses to vendors, suppliers and trade creditors consistent
with their past practices, so long as such expenses were incurred in the
ordinary course of business of the Borrower or such Restricted Subsidiary;

(xvii) [Reserved];

(xviii) [Reserved];

(xix) [Reserved];

(xx) in addition to Investments permitted by clauses (i) through (xix) of this
Section 9.05, so long as no Default or Event of Default then exists or would
result therefrom, the Borrower and its Restricted Subsidiaries may make
additional loans, advances and other Investments to or in a Person in an
aggregate amount for all loans, advances and other Investments made pursuant to
this clause (xx) (determined without regard to any write-downs or write-offs
thereof), net of cash repayments of principal in the case of loans, sale
proceeds in the case of Investments in the form of debt instruments and cash
equity returns (whether as a distribution, dividend, redemption or sale) in the
case of equity investments, not to exceed $50,000,000; and

(xxi) in addition to Investments permitted by clauses (i) through (xx) of this
Section 9.05, the Borrower and its Restricted Subsidiaries may make additional
loans, advances and other Investments to or in a Person so long as (i) the
aggregate amount for all loans, advances and other Investments made pursuant to
this clause (xxi) (determined without regard to any write-downs or write-offs
thereof), net of cash repayments of principal in the case of loans, sale

 

96



--------------------------------------------------------------------------------

proceeds in the case of Investments in the form of debt instruments and cash
equity returns (whether as a distribution, dividend, redemption or sale) in the
case of equity investments, does not exceed the Cumulative Amount as in effect
immediately before the respective Investment, (ii) no Default or Event of
Default then exists or would result therefrom, (iii) the Minimum Liquidity
Condition is satisfied at such time and immediately after giving effect to the
making of the respective Investment and (iv) prior to the making of such
Investment, the Borrower shall have delivered to the Administrative Agent a
certificate executed by an Authorized Officer of the Borrower, certifying to the
best of such officer’s knowledge, compliance with the requirements of preceding
clauses (i), (ii) and (iii), and containing the calculations (in reasonable
detail) required by preceding clauses (i) and (iii).

9.06. Transactions with Affiliates. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of the Borrower or any of its Restricted
Subsidiaries, other than in the ordinary course of business and on terms and
conditions substantially as favorable to the Borrower or such Restricted
Subsidiary as would reasonably be obtained by the Borrower or such Restricted
Subsidiary at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate, except that the following in any event shall be
permitted:

(i) Dividends may be paid to the extent provided in Section 9.03;

(ii) loans may be made and other transactions may be entered into by the
Borrower and its Restricted Subsidiaries to the extent permitted by Sections
9.02, 9.04 and 9.05;

(iii) customary fees, indemnities and reimbursements may be paid to non-officer
directors of the Borrower and its Restricted Subsidiaries;

(iv) the Borrower and its Restricted Subsidiaries may issue Equity Interests
permitted to be issued under this Agreement;

(v) the Borrower and its Restricted Subsidiaries may enter into, and may make
payments (in cash or awards of Equity Interests of the Borrower permitted to be
issued under this Agreement) under, employment agreements, employee benefits
plans, stock option plans, indemnification provisions and other similar
compensatory arrangements with officers, employees, consultants and directors of
the Borrower and its Restricted Subsidiaries in the ordinary course of business;

(vi) any Credit Party may enter into any intercompany transaction with any other
Credit Party to the extent otherwise permitted by this Agreement; and

(vii) Restricted Subsidiaries of the Borrower may pay management fees, licensing
fees and similar fees to the Borrower or to any Wholly-Owned Domestic Subsidiary
of the Borrower that is a Subsidiary Guarantor.

9.07. [Reserved].

9.08. [Reserved].

9.09. [Reserved].

 

97



--------------------------------------------------------------------------------

9.10. Modifications of Acquisition Documents, Certificate of Incorporation,
By-Laws and Certain Other Agreements; Limitations on Voluntary Payments, etc..
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to:

(i) amend, modify, change or waive any term or provision of any Acquisition
Document unless such amendment, modification, change or waiver would otherwise
have been permitted by Section 5.07(b);

(ii) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its capital
stock or other Equity Interests (including any Qualified Preferred Stock), or
enter into any new agreement with respect to its capital stock or other Equity
Interests, unless such amendment, modification, change or other action
contemplated by this clause (ii) could not reasonably be expected to be adverse
to the interests of the Lenders in any material respect;

(iii) on and after the execution and delivery of any Specified Permitted Debt
Document or any document governing any Indebtedness incurred under
Section 9.04(xvii) (other than Permitted First Priority Refinancing Debt)
(collectively, “Junior Financing Documents”), amend, modify or change, or permit
the amendment, modification or change of, any provision of such Junior Financing
Document to the extent that the Junior Financing Document in the amended,
modified or changed form would not be able to be incurred at such time (i) in
accordance with Section 9.04(xiv) and the definitions of Specified Permitted
Indebtedness and Specified Permitted Debt Documents or (ii) in accordance with
Section 9.04(xvii) and the definitions of Credit Agreement Refinancing Debt,
Permitted Second Lien Refinancing Debt and Permitted Unsecured Refinancing Debt,
as applicable.

(iv) on and after the execution and delivery of any Junior Financing Document,
make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption, repurchase or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of (including, in each case without limitation, by way of
depositing with the trustee with respect thereto or any other Person money or
securities before due for the purpose of paying when due), any Specified
Permitted Indebtedness, any Permitted Second Lien Refinancing Debt or any
Permitted Unsecured Refinancing Debt; provided, however, the Borrower may make
voluntary or optional payments, prepayments, redemptions, repurchases or
acquisitions of or with respect to any Specified Permitted Indebtedness, any
Permitted Second Lien Refinancing Debt or any Permitted Unsecured Refinancing
Debt so long as (i) the aggregate amount of all such payments, prepayments,
redemptions, repurchases and acquisitions does not to exceed the Cumulative
Amount as in effect immediately before the respective payment, prepayment,
redemption, repurchase or acquisition, (ii) no Default or Event of Default then
exists or would result therefrom, (iii) at the time that any such payment,
prepayment, redemption, repurchase or acquisition is paid or made (and
immediately after giving effect thereto), the Total Leverage Ratio of the
Borrower, on a Pro Forma Basis, shall not exceed 1.50:1.00 for the respective
Calculation Period, (iv) the Minimum Liquidity Condition is satisfied at such
time and immediately after giving effect to the payment of the respective
payment, prepayment, redemption, repurchase or acquisition and (v) prior to the
payment or making of such payment, prepayment, redemption, repurchase or
acquisition the Borrower shall have delivered to the Administrative Agent a
certificate executed by an Authorized Officer of the Borrower, certifying to the
best of such officer’s knowledge, compliance with the requirements of preceding
clauses (i), (ii) (iii) and (iv) and containing the calculations (in reasonable
detail) required by preceding clauses (i), (iii) and (iv);

 

98



--------------------------------------------------------------------------------

(v) on and after the execution and delivery of any Permitted Revolving Credit
Facility Document, amend, modify or change, or permit the amendment,
modification or change of, any provision of any Permitted Revolving Credit
Facility Document to the extent that the Permitted Revolving Credit Facility
Document in the amended, modified or changed form would not be able to be
entered into or incurred at such time in accordance with Sections 9.01(xviii)
and 9.04(xiii) and the definitions of Permitted Revolving Credit Facility and
Permitted Revolving Credit Facility Documents; and

(vi) on and after the execution and delivery of any Permitted Revolving Credit
Facility Document, make (or give any notice in respect of) of any voluntary or
optional prepayment thereunder at any time that a Default or an Event of Default
exists hereunder or would result from any such payment.

9.11. Limitation on Certain Restrictions on Subsidiaries. The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Restricted Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other Equity Interest or participation in its profits owned by the Borrower or
any of its Restricted Subsidiaries, or pay any Indebtedness owed to the Borrower
or any of its Restricted Subsidiaries, (b) make loans or advances to the
Borrower or any of its Restricted Subsidiaries or (c) transfer any of its
properties or assets to the Borrower or any of its Restricted Subsidiaries,
except for such encumbrances or restrictions existing under agreements in effect
on the Closing Date (and any extensions, refinancings, renewals, amendments,
modifications or replacements of such agreements that are not less favorable to
the Lenders in any material respect than the agreements in effect on the Closing
Date) and encumbrances or restrictions existing by reason of (i) applicable law,
(ii) this Agreement and the other Credit Documents, (iii) customary restrictions
in leases, licenses and other contracts into the ordinary course of business
restricting the assignment, sublicensing or subletting thereof,
(iv) restrictions on the transfer of any asset pending the close of the sale of
such asset, (v) Liens permitted by Section 9.01 that limit the right of the
Borrower or any of its Restricted Subsidiaries to transfer the assets (including
Equity Interests) subject to such Liens, (vi) restrictions existing with respect
to any Person or the property or assets of such Person acquired by the Borrower
or any of its Restricted Subsidiaries in compliance with this Agreement and
existing at the time of such acquisition and not incurred in contemplation
thereof, which encumbrances or restrictions are not applicable to any Person or
the property or assets of any Person other than such Person or the property or
assets of such Person so acquired, (vii) restrictions applicable to any joint
venture that is a Restricted Subsidiary existing at the time of the acquisition
thereof as a result of an Investment pursuant to Section 9.05 or a Permitted
Acquisition effected in accordance with Section 8.15; provided that the
restrictions applicable to such joint venture are not made more burdensome, from
the perspective of the Borrower and its Restricted Subsidiaries, than those as
in effect immediately before giving effect to the consummation of the respective
Investment or Permitted Acquisition, (viii) the Permitted Revolving Credit
Facility Documents, (ix) encumbrances or restrictions on cash or other deposits
or net worth imposed by customers under agreements entered into in the ordinary
course of business, (x) restrictions with respect to any Restricted Subsidiary
of a Borrower and imposed pursuant to an agreement that has been entered into
for the sale or disposition of 100% of the outstanding Equity Interests or all
or substantially all of the assets of such Restricted Subsidiary to the extent
not prohibited by this Agreement, (xi) restrictions contained in the terms of
purchase money obligations or Capitalized Lease Obligations not incurred in
violation of this Agreement, provided that such restrictions relate only to the
property or assets financed with such Indebtedness, (xii) any other customary
provisions arising or agreed to in the ordinary course of business not relating
to Indebtedness or Equity Interests that do not individually or in

 

99



--------------------------------------------------------------------------------

the aggregate (x) detract in any material respect from the value of the assets
of the Borrower or any of its Restricted Subsidiaries or (y) otherwise impair
the ability of the Borrower or any of its Restricted Subsidiaries to perform
their obligations under the Credit Documents, (xiii) any restrictions set forth
in any agreement governing any Specified Permitted Indebtedness so long as the
restrictions set forth therein are not more restrictive in any material respect
than the corresponding provisions in the Credit Documents, and (xiv) an
agreement effecting a refinancing, replacement or substitution of Indebtedness
issued, assumed or incurred pursuant to an agreement or instrument referred to
in clause (vi) above, provided that the provisions relating to such encumbrance
or restriction contained in any such refinancing, replacement or substitution
agreement are no less favorable to the Borrower or the Lenders in any material
respect than the provisions relating to such encumbrance or restriction
contained in the agreements or instruments referred to in such clause (vi).

9.12. Limitation on Issuance of Equity Interests. (a) The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, issue (i) any Preferred
Equity (other than (x) Qualified Preferred Stock issued by the Borrower and
(y) Preferred Equity issued by a Wholly-Owned Restricted Subsidiary of the
Borrower to its direct parent company or companies) or (ii) any redeemable
common stock or other redeemable common Equity Interests other than common stock
or other redeemable common Equity Interests that is or are redeemable at the
sole option of the Borrower or such Restricted Subsidiary, as the case may be.

(b) The Borrower will not permit any of its Restricted Subsidiaries to issue any
capital stock or other Equity Interests (including by way of sales of treasury
stock) or any options or warrants to purchase, or securities convertible into,
capital stock or other Equity Interests, except (i) for transfers and
replacements of then outstanding shares of capital stock or other Equity
Interests, (ii) for stock splits, stock dividends and other issuances which do
not decrease the percentage ownership of the Borrower and its Restricted
Subsidiaries in any class of the capital stock or other Equity Interests of such
Subsidiary, (iii) in the case of Foreign Subsidiaries of the Borrower, to
qualify directors to the extent required by applicable law and for other nominal
share issuances to Persons other than the Borrower and its Restricted
Subsidiaries to the extent required under applicable law, (iv) for issuances by
Restricted Subsidiaries of the Borrower which are newly created or acquired in
accordance with the terms of this Agreement, (v) in connection with any
transaction permitted under Section 9.02(viii), 9.02(ix), 9.02(x) or 9.05(ix)
which does not decrease the percentage ownership of the Borrower and its
Restricted Subsidiaries in any class of capital stock or other Equity Interests
of its Restricted Subsidiaries and (vi) as permitted by subclause (y) of the
parenthetical contained in Section 9.12(a)(i).

9.13. Business; etc. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, engage directly or indirectly in any business other
than the businesses engaged in by the Borrower and its Restricted Subsidiaries
as of the Closing Date and reasonable extensions thereof and businesses
ancillary or complimentary thereto.

9.14. Limitation on Creation of Subsidiaries. (a) The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, establish, create or
acquire after the Closing Date any Subsidiary (other than Non-Wholly Owned
Subsidiaries permitted to be established, created or acquired in accordance with
the requirements of Section 9.14(b)); provided that the Borrower and its
Wholly-Owned Restricted Subsidiaries shall be permitted to establish, create
and, to the extent permitted by this Agreement, acquire Wholly-Owned
Subsidiaries, so long as, in each case, (i) at least ten (10) days’ prior
written notice thereof is given to the Administrative Agent (or such shorter
period of time as is acceptable to the Administrative Agent in any given case)
and (ii) within 30 days (or such later date as may be agreed to by the
Administrative Agent in its sole discretion) following the establishment,
creation or acquisition thereof (x) the capital stock or other Equity Interests
of such new Subsidiary are promptly pledged pursuant to, to the extent required
by, this Agreement and the Guaranty and Collateral Agreement

 

100



--------------------------------------------------------------------------------

and the related certificates, if any, representing such stock or other Equity
Interests, together with stock or other appropriate powers duly executed in
blank, are delivered to the Collateral Agent, (y) such new Wholly-Owned Domestic
Subsidiary that is a Restricted Subsidiary (other than any Domestic Subsidiary
of a Controlled Foreign Corporation) executes a counterpart of the Guaranty and
Collateral Agreement and (z) such new Wholly-Owned Domestic Subsidiary that is a
Restricted Subsidiary (other than any Domestic Subsidiary of a Controlled
Foreign Corporation), to the extent requested by the Administrative Agent or the
Required Lenders, takes all actions required pursuant to Section 8.12. In
addition, each new Wholly-Owned Restricted Subsidiary that is required to
execute any Credit Document shall execute and deliver, or cause to be executed
and delivered, all other relevant documentation (including opinions of counsel)
of the type described in Section 5 as such new Restricted Subsidiary would have
had to deliver if such new Restricted Subsidiary were a Credit Party on the
Closing Date.

(b) In addition to Subsidiaries of the Borrower created pursuant to preceding
clause (a), the Borrower and its Restricted Subsidiaries may establish, acquire
or create, and make Investments in, Non-Wholly Owned Subsidiaries after the
Closing Date as a result Permitted Acquisitions pursuant to the definition
thereof and Investments expressly permitted to be made pursuant to Section 9.05,
provided that (i) all of the capital stock or other Equity Interests of each
such Non-Wholly Owned Subsidiary shall be pledged by any Credit Party which owns
same as, and to the extent, required by the Guaranty and Collateral Agreement,
and (ii) each such Non-Wholly-Owned Subsidiary that is a Domestic Subsidiary
(other than any Domestic Subsidiary of a Controlled Foreign Corporation) shall
take the actions specified in Section 9.14(a) to the same extent that such
Non-Wholly-Owned Subsidiary would have been required to take if it were a Wholly
Owned Domestic Subsidiary of the Borrower.

9.15. Anti-Terrorism Law; Anti-Money Laundering; Embargoed Person. (a) The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, (i) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in Section 7.22(a), (ii) knowingly deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order or any other Anti-Terrorism Law, or
(iii) knowingly engage in or conspire to engage in any transaction that
violates, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law (and the Borrower shall deliver to the Lenders any
certification or other evidence reasonably requested from time to time by any
Lender, confirming the Borrower’s and its Restricted Subsidiaries’ compliance
with this Section 9.15).

(b) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, cause or permit any of the funds of the Borrower or any of its
Restricted Subsidiaries that are used to repay the Term Loans to be derived from
any unlawful activity with the result that the making of the Term Loans would be
in violation of any applicable law.

(c) (i) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, cause or permit (x) any of the funds or properties of the
Borrower or any of its Restricted Subsidiaries that are used to repay the Term
Loans to constitute property of, or be beneficially owned directly or indirectly
by any Person subject to sanctions or trade restrictions enforced by OFAC, the
U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury or the Hong Kong Monetary Authority (“Embargoed
Person”), including but not limited to any Person that is identified on (1) the
“List of Specially Designated Nationals and Blocked Persons” maintained by OFAC
and/or on any other similar list maintained by OFAC pursuant to any authorizing
statute including, but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any Executive Order or any applicable law promulgated
thereunder, with the result that the investment in the Borrower or any of its
Restricted Subsidiaries (whether directly or indirectly) is prohibited by any
applicable law, or the Term Loans made

 

101



--------------------------------------------------------------------------------

by the Lenders would be in violation of any applicable law or (2) the Executive
Order, any related enabling legislation or any other similar Executive Orders or
(y) any Embargoed Person to have any direct or indirect interest, in the
Borrower or any of its Restricted Subsidiaries, with the result that the
investment in the Borrower or any of its Restricted Subsidiaries (whether
directly or indirectly) is prohibited by any applicable law or the Term Loans
are in violation of any applicable law.

(ii) The Borrower will not, directly or indirectly, use the proceeds of the Term
Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, (x) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of any sanctions
administered or enforced by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, “Sanctions”), or (y) in any other
manner that would result in a violation of Sanctions by any Person (including
any Person participating in the Term Loans, whether as underwriter, advisor,
investor, or otherwise).

(d) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, (i) use any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) make any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violate any provision of the U.S. Foreign Corrupt Practices Act of 1977;
or (iv) make any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

SECTION 10. Events of Default.

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):

10.01. Payments. The Borrower shall (i) default in the payment when due of any
principal of any Term Loan or any Term Note or (ii) default, and such default
shall continue unremedied for three (3) Business Days, in the payment when due
of any interest on any Term Loan or Term Note or any Fees or any other amounts
owing hereunder or under any other Credit Document; or

10.02. Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect (or in any respect
to the extent qualified by “materiality,” “Material Adverse Effect” or similar
language) on the date as of which made or deemed made; or

10.03. Covenants. The Borrower or any of its Restricted Subsidiaries shall
(i) default in the due performance or observance by it of any term, covenant or
agreement contained in Sections 8.01(f)(i), 8.04 (as it relates to the
Borrower), 8.08, 8.11, 8.14, 8.15 or Section 9 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement (other than those set forth in Sections 10.01 and
10.02) and, in the case of a default under this clause (ii), such default shall
continue unremedied for a period of 30 days after the earlier of (x) the date on
which such Default shall first become known to any Authorized Officer of the
Borrower or (y) the date on which written notice thereof is given to the
defaulting party by the Administrative Agent or the Required Lenders; or

 

102



--------------------------------------------------------------------------------

10.04. Default Under Other Agreements. (i) The Borrower or any of its Restricted
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (ii) any Indebtedness (other than
the Obligations) of the Borrower or any of its Restricted Subsidiaries shall be
declared to be (or shall become) due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof, provided that it shall not be a Default or an Event of Default
under this Section 10.04 unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (i) and (ii) is at least
$15,000,000; or

10.05. Bankruptcy, etc. The Borrower or any of its Restricted Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Restricted Subsidiaries, and the petition is not timely
controverted within the time specified under applicable law, or is not dismissed
within 60 days after the filing thereof, provided, however, that during the
pendency of such period, each Lender shall be relieved of its obligation to
extend credit hereunder; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
the Borrower or any of its Restricted Subsidiaries, to operate all or any
substantial portion of the business of the Borrower or any of its Restricted
Subsidiaries, or the Borrower or any of its Restricted Subsidiaries commences
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or any
of its Restricted Subsidiaries, or there is commenced against the Borrower or
any of its Restricted Subsidiaries any such proceeding which remains undismissed
for a period of 60 days after the filing thereof, or the Borrower or any of its
Restricted Subsidiaries is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Borrower or any of its Restricted Subsidiaries makes a general assignment for
the benefit of creditors; or any Company action is taken by the Borrower or any
of its Restricted Subsidiaries for the purpose of effecting any of the
foregoing; provided however that all references in this Section 10.05 to
Restricted Subsidiaries shall be deemed not to include any Immaterial
Subsidiary; or

10.06. ERISA.

(a) One or more ERISA Events shall have occurred, or

(b) there is or arises an Unfunded Pension Liability (taking into account only
Plans with existing Unfunded Pension Liability); or

(c) there is or arises any potential withdrawal liability under Section 4201 of
ERISA, if the Borrower, any Subsidiary of the Borrower or the ERISA Affiliates
were to withdraw completely from any and all Multiemployer Plans;

and the liability of any or all of the Borrower, any Restricted Subsidiary of
the Borrower and the ERISA Affiliates contemplated by the foregoing clauses (a),
(b) and (c), either individually or in the aggregate, has had or could be
reasonably expected to have, a Material Adverse Effect; or

 

103



--------------------------------------------------------------------------------

10.07. Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral, in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 9.01), and subject to no other Liens (except as
permitted by Section 9.01)), or any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any such Security Document and such default
shall continue beyond the period of grace, if any, specifically applicable
thereto pursuant to the terms of such Security Document; provided that the
failure to have a perfected and enforceable Lien on Collateral in favor of the
Collateral Agent shall not give rise to an Event of Default under this
Section 10.07, unless the aggregate Fair Market Value of all Collateral over
which the Collateral Agent fails to have a perfected and enforceable Lien equals
or exceeds $15,000,000; or

10.08. Guaranty. The Guaranty or any provision thereof shall cease to be in full
force or effect as to the Borrower or any Subsidiary Guarantor (except as a
result of a release of any Subsidiary Guarantor in accordance with the terms
thereof), or the Borrower or any Subsidiary Guarantor or any Person acting for
or on behalf of the Borrower or such Subsidiary Guarantor shall deny or
disaffirm the Borrower or such Subsidiary Guarantor’s obligations under the
Guaranty or the Borrower or any Subsidiary Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the Guaranty to which it is a party; or

10.09. Judgments. One or more judgments or decrees shall be entered against the
Borrower or any Restricted Subsidiary of the Borrower involving in the aggregate
for the Borrower and its Restricted Subsidiaries a liability (not paid or to the
extent not covered by a reputable and solvent insurance company) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of 30
consecutive days, and the aggregate amount of all such judgments equals or
exceeds $15,000,000; or

10.10. Change of Control. A Change of Control shall occur; or

10.11. RCF Intercreditor Agreement. After the execution and delivery thereof,
the RCF Intercreditor Agreement or any provision thereof shall cease to be in
full force and effect (other than (x) in accordance with the terms of the RCF
Intercreditor Agreement or (y) as a result of any action or inaction on the part
of the Administrative Agent or any Lender) and such ceasing of the effectiveness
of any such provision could reasonably be expected to be adverse to the
interests of the Lenders in any material respect;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Term Note to enforce its claims against
any Credit Party (provided that, if an Event of Default specified in
Section 10.05 shall occur with respect to the Borrower, the result which would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (i) and (ii) below shall occur automatically without the giving of
any such notice): (i) declare the Term Loan Commitment terminated, whereupon all
Term Loan Commitments of each Lender shall forthwith terminate immediately
without any other notice of any kind; (ii) declare the principal of and any
accrued interest in respect of all Term Loans and the Term Notes and all
Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party;
(iii) enforce, as Collateral Agent, all of the Liens and security interests
created pursuant to the Security Documents; and (iv) enforce each Guaranty.

 

104



--------------------------------------------------------------------------------

SECTION 11. The Administrative Agent.

11.01. Appointment. (a) The Lenders hereby irrevocably designate and appoint
Jefferies Finance LLC as Administrative Agent (for purposes of this Section 11
and Section 12.01, the term “Administrative Agent” also shall include Jefferies
Finance LLC in its capacity as Collateral Agent pursuant to the Security
Documents) to act as specified herein and in the other Credit Documents and
Jefferies Finance LLC hereby accepts such appointment on the Closing Date. Each
Lender hereby irrevocably authorizes, and each holder of any Term Note by the
acceptance of such Term Note shall be deemed irrevocably to authorize, the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its respective duties hereunder by or through its officers,
directors, agents, employees or affiliates.

(b) Each Lender irrevocably appoints each other Lender as its agent and bailee
for the purpose of perfecting Liens (whether pursuant to Section 8-301(a)(2) of
the applicable UCC or otherwise), for the benefit of the Secured Creditors, in
assets in which, in accordance with the applicable UCC or any other applicable
legal requirement a security interest can be perfected by possession or control.
Should any Lender (other than the Collateral Agent) obtain possession or control
of any such Collateral, such Lender shall notify the Collateral Agent thereof,
and, promptly following the Collateral Agent’s request therefor, shall deliver
such Collateral to the Collateral Agent or otherwise deal with such Collateral
in accordance with the Collateral Agent’s instructions.

11.02. Nature of Duties. (a) The Administrative Agent shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Term Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein. It is
understood and agreed that the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Lead Arrangers, syndication agent and
documentation agent are named as such for recognition purposes only, and in
their respective capacities as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby; it being
understood and agreed that the Lead Arrangers, syndication agent and
documentation agent shall be entitled to all indemnification and reimbursement

 

105



--------------------------------------------------------------------------------

rights in favor of the Administrative Agent as, and to the extent, provided for
under Sections 11.06 and 12.01. Without limitation of the foregoing, none of the
Lead Arrangers, syndication agent and documentation shall, solely by reason of
this Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender or any other Person.

11.03. Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Term
Note, to the extent it deems appropriate, has made and shall continue to make
(i) its own independent investigation of the financial condition and affairs of
the Borrower and its Subsidiaries in connection with the making and the
continuance of the Term Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Term Note with any credit or other information with respect thereto,
whether coming into its possession before the making of the Term Loans or at any
time or times thereafter. The Administrative Agent shall not be responsible to
any Lender or the holder of any Term Note for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document, any Collateral or the financial condition of the Borrower or any of
its Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the
Borrower or any of its Subsidiaries or the existence or possible existence of
any Default or Event of Default.

11.04. Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Term Note shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting hereunder or under
any other Credit Document in accordance with the instructions of the Required
Lenders.

11.05. Reliance. The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower or any of its Subsidiaries), independent accountants and other advisors
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or advisors.

11.06. Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrower, the Lenders will
reimburse and indemnify the Administrative Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in determining the Required
Lenders (determined as if there were no Defaulting Lenders) for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent (or
any affiliate thereof) in performing its duties hereunder or under any other
Credit Document or in any way relating to or arising out of this Agreement or
any other Credit Document; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages,

 

106



--------------------------------------------------------------------------------

penalties, claims, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s (or such affiliate’s) gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). The agreements in this Section 11.06 shall
survive the payment of the Term Loans and all other amounts payable hereunder.
This Section 11.06 shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

11.07. The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Term Loans under this Agreement, the Administrative Agent
shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lender,” “Required Lenders,” “Holder of Term
Notes” or any similar terms shall, unless the context clearly indicates
otherwise, include the Administrative Agent in its respective individual
capacities. The Administrative Agent and its affiliates may accept deposits
from, lend money to, and generally engage in any kind of banking, investment
banking, trust or other business with, or provide debt financing, equity capital
or other services (including financial advisory services) to any Credit Party or
any Affiliate of any Credit Party (or any Person engaged in a similar business
with any Credit Party or any Affiliate thereof) as if they were not performing
the duties specified herein, and may accept fees and other consideration from
any Credit Party or any Affiliate of any Credit Party for services in connection
with this Agreement and otherwise without having to account for the same to the
Lenders.

11.08. Holders. The Administrative Agent may deem and treat the payee of any
Term Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Term Note shall be
conclusive and binding on any subsequent holder, transferee, assignee or
endorsee, as the case may be, of such Term Note or of any Term Note or Term
Notes issued in exchange therefor.

11.09. Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all its respective functions and duties hereunder
and/or under the other Credit Documents at any time by giving 15 Business Days’
prior written notice to the Lenders and, unless a Default or an Event of Default
under Section 10.05 then exists, the Borrower. Such resignation shall take
effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 30th day after the date such notice of resignation was
given by the Administrative

 

107



--------------------------------------------------------------------------------

Agent, the Administrative Agent’s resignation shall become effective and the
Required Lenders shall thereafter perform all the duties of the Administrative
Agent hereunder and/or under any other Credit Document until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided
above.

(e) Upon a resignation of the Administrative Agent pursuant to this
Section 11.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 11 (and the analogous provisions of the other Credit Documents)
shall continue in effect for the benefit of the Administrative Agent for all of
its actions and inactions while serving as the Administrative Agent.

11.10. Collateral Matters. (a) Each Lender authorizes and directs the Collateral
Agent to enter into the Security Documents for the benefit of the Lenders and
the other Secured Creditors. Each Lender hereby agrees, and each holder of any
Term Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Security Documents, and
the exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Collateral Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time prior to an Event of
Default, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.

(b) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Term Loan Commitments and payment and
satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Credit Documents or the transactions contemplated hereby or thereby,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than the Borrower and its Subsidiaries) upon the sale or other disposition
thereof in compliance with Section 9.02, (iii) if approved, authorized or
ratified in writing by the Required Lenders (or all of the Lenders hereunder, to
the extent required by Section 12.12) or (iv) as otherwise may be expressly
provided in the relevant Security Documents or the last sentence of each of
Sections 9.01 and 9.02. Upon request by the Administrative Agent at any time,
the Lenders will confirm in writing the Collateral Agent’s authority to release
particular types or items of Collateral pursuant to this Section 11.10.

(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 11.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

11.11. Delivery of Information. The Administrative Agent shall not be required
to deliver to any Lender originals or copies of any documents, instruments,
notices, communications or

 

108



--------------------------------------------------------------------------------

other information received by the Administrative Agent from any Credit Party,
any Subsidiary, the Required Lenders, any Lender or any other Person under or in
connection with this Agreement or any other Credit Document except (i) as
specifically provided in this Agreement or any other Credit Document and (ii) as
specifically requested from time to time in writing by any Lender with respect
to a specific document, instrument, notice or other written communication
received by and in the possession of the Administrative Agent at the time of
receipt of such request and then only in accordance with such specific request.

11.12. Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment. If the IRS or any
other Governmental Authority asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
for any other reason, or the Administrative Agent has paid over to the IRS
applicable withholding tax relating to a payment to a Lender but no deduction
has been made from such payment, such Lender shall indemnify the Administrative
Agent fully for all amounts paid, directly or indirectly, by the Administrative
Agent as tax or otherwise, including any penalties or interest and together with
any and all expenses incurred, unless such amounts have been indemnified by any
Borrower, Subsidiary Guarantor or the relevant Lender.

11.13. The Administrative Agent May File Proof of Claims. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Term Loan shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under the Credit Documents) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Administrative Agent the Loan
Documents.

SECTION 12. Miscellaneous.

12.01. Payment of Expenses, etc. (a) The Borrower hereby agrees to: (i) whether
or not the transactions herein contemplated are consummated, pay all reasonable
documented out-of-pocket costs and expenses of the Administrative Agent, the
Collateral Agent and the Lead Arrangers (including, without limitation, the
reasonable fees and disbursements of Proskauer Rose LLP and the Administrative
Agent’s other counsel and consultants) in connection with the preparation,
execution, delivery and

 

109



--------------------------------------------------------------------------------

administration of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto, of the Administrative Agent and
its Affiliates in connection with its or their syndication efforts with respect
to this Agreement and of the Administrative Agent and, after the occurrence of
an Event of Default, each of the Lenders in connection with the enforcement of
this Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case without limitation, the reasonable fees and
disbursements of counsel and consultants for the Administrative Agent and, after
the occurrence of an Event of Default, counsel for each of the Lenders); and
(ii) indemnify the Administrative Agent and each Lender, and each of their
respective officers, directors, partners, employees, shareholders,
representatives, agents, affiliates, trustees, controlling persons, attorneys-in
fact and advisors (each, an “Indemnified Person”) from and hold each of them
harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements (but limited to one counsel for all
Indemnified Persons as a whole and, in the case of an actual or perceived
conflict of interest, one additional counsel to the affected Indemnified Persons
as a whole, and if necessary one regulatory counsel, and one local counsel in
any relevant material jurisdiction)) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (a) any investigation, litigation or other proceeding (whether or not
the Administrative Agent or any Lender is a party thereto and whether or not
such investigation, litigation or other proceeding is brought by or on behalf of
any Credit Party) related to the entering into and/or performance of this
Agreement or any other Credit Document or the proceeds of any Term Loans
hereunder or the consummation of the Transaction or any other transactions
contemplated herein or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, or
(b) the actual or alleged presence of Hazardous Materials in the products of the
Borrower or any of its Restricted Subsidiaries or at, in, on, under, or from any
Real Property at any time owned, leased or operated by the Borrower or any of
its Subsidiaries, the generation, storage, transportation, handling or disposal
of Hazardous Materials by the Borrower or any of its Subsidiaries at any
location, whether or not owned, leased or operated by the Borrower or any of its
Subsidiaries, the non-compliance by the Borrower or any of its Subsidiaries with
any Environmental Law (including applicable permits thereunder), or any
Environmental Claim asserted against the Borrower, any of its Subsidiaries or
any Real Property at any time owned, leased or operated by the Borrower or any
of its Subsidiaries, including, in each case, without limitation, the reasonable
fees and disbursements of counsel (but limited to one counsel for all
Indemnified Persons as a whole and, in the case of an actual or perceived
conflict of interest, one additional counsel to the affected Indemnified Persons
as a whole, and if necessary one regulatory counsel, and one local counsel in
any relevant material jurisdiction) and other consultants incurred in connection
with any related investigation, litigation or other proceeding; provided that no
Indemnified person will be entitled to any indemnity under this Section 12.01 to
the extent any losses, liabilities, claims, damages or expenses (i) resulted
from the gross negligence or willful misconduct of an Indemnified Person,
(ii) arose from a material breach of the obligations of an Indemnified Person
hereunder (in the case of each of preceding clauses (i) and (ii), as determined
by a court of competent jurisdiction in a final and non-appealable judgment) or
(iii) arose out of any claim that did not involve an act or omission by the
Borrower or its Subsidiaries and that is brought by an Indemnified Person
against another Indemnified Person, provided that the Administrative Agent, the
Collateral Agent, the Lead Arrangers and any other agents or arrangers will
remain indemnified in such cases to the extent acting in such capacities so long
as they are otherwise entitled to indemnification hereunder. To the extent that
the undertaking to indemnify, pay or hold harmless the Administrative Agent or
any Lender set forth in the preceding sentence may be unenforceable because it
is violative of any law or public policy, the Borrower shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.

 

110



--------------------------------------------------------------------------------

(b) To the full extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for special, indirect, consequential or incidental damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Documents or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Term Loan or the use of the proceeds thereof. No Indemnified
Person shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby, except to the extent the liability of such
Indemnified Person results from such Indemnified Person’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

12.02. Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent and each Lender is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by the
Administrative Agent or such Lender (including, without limitation, by branches
and agencies of the Administrative Agent or such Lender wherever located) to or
for the credit or the account of the Borrower or any of its Subsidiaries against
and on account of the Obligations and liabilities of the Credit Parties to the
Administrative Agent or such Lender under this Agreement or under any of the
other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 12.04(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured. To the extent permitted by law, each participant also
shall be entitled to the benefits of this Section 12.02 as though it were a
Lender; provided that such participant agrees to be subject to Section 12.06(b)
as though it were a Lender.

12.03. Notices. (a) Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telecopier) and mailed, telecopied or delivered: if to Borrower or any other
Credit Party, at the Borrower’s address specified opposite its signature below
or in the other relevant Credit Documents; and if to the Administrative Agent,
at the Notice Office; or, as to any Credit Party or the Administrative Agent, at
such other address as shall be designated by such party in a written notice to
the other parties hereto and, as to each Lender, at such other address as shall
be designated by such Lender in a written notice to the Borrower and the
Administrative Agent. All such notices and communications shall, when mailed,
telegraphed, telecopied, or cabled or sent by overnight courier, be effective
when deposited in the mails, delivered to the telegraph company, cable company
or overnight courier, as the case may be, or sent by telecopier, except that
notices and communications to the Administrative Agent and the Borrower shall
not be effective until received by the Administrative Agent or the Borrower, as
the case may be.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent and the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

 

111



--------------------------------------------------------------------------------

12.04. Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, the
Borrower may not assign or transfer any of its rights, obligations or interest
hereunder without the prior written consent of the Lenders; provided further
that, although any Lender may grant participations to Eligible Transferees in
its rights hereunder, such Lender shall remain a “Lender” for all purposes
hereunder (and may not transfer or assign all or any portion of its Term Loan
Commitments hereunder except as provided in Sections 2.13 and 12.04(b)) and the
participant shall not constitute a “Lender” hereunder; provided further that any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and any other Credit Document and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Agreement; provided further that such agreement or instrument may provide that
such Lender will not, without the consent of the participant, agree to any
amendment, modification or waiver to the extent such amendment, modification or
waiver would (i) (A) extend the final scheduled maturity of any Term Loan or
Term Note in which such participant is participating, (B) reduce the rate or
extend the time of payment of interest or Fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates),
(C) reduce the principal amount thereof or (D) increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Term Loan Commitment or a mandatory prepayment of the Term
Loans shall not constitute a change in the terms of such participation, and that
an increase in any Term Loan Commitment (or the available portion thereof) or
Term Loan shall be permitted without the consent of any participant if the
participant’s participation is not increased as a result thereof), (ii) consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement or (iii) release all or substantially all of
the Collateral under all of the Security Documents (except as expressly provided
in the Credit Documents) supporting the Term Loans hereunder in which such
participant is participating. In the case of any such participation, except as
otherwise set forth in Section 12.04(e), the participant shall not have any
rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) without the consent of the Administrative Agent
or the Borrower assign all or a portion of its Term Loan Commitments and related
outstanding Obligations (or, if the Term Loan Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to (i) one
or more other Lenders, (ii) any Affiliate of a Lender or (iii) an Approved Fund;
provided that no such assignment may be made to any such Person that is, or
would at such time constitute, a Defaulting Lender or (y) assign all, or if less
than all, a portion equal to at least $1,000,000 (or such lesser amount as the
Administrative Agent and, so long as no Event of Default under Section 10.01 or
10.05 then exists and is continuing, the Borrower may otherwise agree) in the
aggregate for the assigning Lender or assigning Lenders, of such Term Loan
Commitments and related outstanding Obligations (or, if the Term Loan
Commitments with respect to the relevant Tranche have terminated, outstanding
Obligations) hereunder to one or more Eligible Transferees (treating any fund
that invests in loans and any other fund that invests in loans and is managed or
advised by the same investment advisor of such fund or by an Affiliate of such
investment advisor as a single assignor or Eligible Transferee (as applicable)
(if any)), each of which assignees shall, subject to Section 12.15, become a
party to this Agreement as a Lender by execution of an Assignment and Acceptance
Agreement; provided that (i) upon the surrender of the relevant Term Notes by
the assigning Lender (or, upon such assigning Lender’s indemnifying the

 

112



--------------------------------------------------------------------------------

Borrower for any lost Term Note pursuant to a customary indemnification
agreement) new Term Notes will be issued, at the Borrower’s expense, to such new
Lender and to the assigning Lender upon the request of such new Lender or
assigning Lender, such new Term Notes to be in conformity with the requirements
of Section 2.05 (with appropriate modifications) to the extent needed to reflect
the revised Term Loan Commitments and/or outstanding Term Loans, as the case may
be; (ii) the consent of the Administrative Agent and, so long as no Event of
Default under Sections 10.01 or 10.05 then exists (and, with respect to
assignments by Jefferies Finance LLC or any of its Affiliates in connection with
the primary syndication of the Term Loans, the Syndication Date has theretofore
occurred), the Borrower, shall be required in connection with any such
assignment pursuant to clause (y) above (such consent, in any case, not to be
unreasonably withheld, delayed or conditioned); provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; (iii) the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500 (provided that
only one such fee shall be payable in the case of one or more concurrent
assignments by or to investment funds managed or advised by the same investment
advisor or an affiliated investment advisor); and (iv) no such transfer or
assignment will be effective until recorded by the Administrative Agent on the
Register pursuant to Section 12.15. To the extent of any assignment pursuant to
this Section 12.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Term Loan Commitments and outstanding
Term Loans. To the extent that an assignment of all or any portion of a Lender’s
Term Loan Commitments and related outstanding Obligations pursuant to
Section 2.13 or this Section 12.04(b) would, at the time of such assignment,
result in increased costs under Section 2.10 from those being charged by the
respective assigning Lender prior to such assignment, then the Borrower shall
not be obligated to pay such increased costs (although the Borrower, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective assignment).

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Term Loans and Term Notes hereunder to a Federal Reserve Bank or any other
central bank in support of borrowings made by such Lender from such Federal
Reserve Bank or such other central bank, and any Lender which is a fund may
pledge all or any portion of its Term Loans and Term Notes to its trustee or to
a collateral agent providing credit or credit support to such Lender in support
of its obligations to such trustee, such collateral agent or a holder of such
obligations, as the case may be. No pledge pursuant to this clause (c) shall
release the transferor Lender from any of its obligations hereunder.

(d) Any Lender which assigns all of its Term Loan Commitments and/or Term Loans
hereunder in accordance with Section 12.04(b) shall cease to constitute a
“Lender” hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 4.04, 11.06,
12.01 and 12.06), which shall survive as to such assigning Lender.

(e) The Borrower agrees that each participant of a Term Loan under
Section 12.04(a) shall be entitled to the benefits of Sections 2.10 and 4.04
(subject to the requirements and limitations therein, including the requirements
under Section 4.04(f) (it being understood that the documentation required under
Section 4.04(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment;
provided that such participant (A) agrees to be subject to the provisions of
Section 2.13 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.10 or
4.04, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a change in law that occurs after the participant
acquired the applicable participation. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each

 

113



--------------------------------------------------------------------------------

participant and the principal amounts (and stated interest) of each
participant’s interest in the Term Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. No sale or other
transfer of any participation or other beneficial ownership interest in the Term
Loans shall be effective until such sale or transfer is recorded on the
applicable Participant Register and prior to such recordation all amounts owing
to the selling Lender with respect to such Term Loans shall remain owing to the
selling Lender. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(f) Notwithstanding anything to the contrary contained in this Agreement, the
Loans are registered obligations, the right, title and interest of the Lenders
and their assignees in and to such Loans, shall be transferable only upon
notation of such transfer in the Register or Participant Register, as
applicable, and no assignment thereof shall be effective until recorded therein.
Sections 12.04(e) and 12.15 shall be construed so that the Loans are at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the IRC.

12.05. No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.

12.06. Payments Pro Rata. (a) Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Term Loans,
of a sum which with respect to the related sum or sums received by other Lenders
is in a greater proportion than the total of such Obligation then owed and due
to such Lender bears to the total of such Obligation then owed and due to all of
the Lenders immediately prior to such receipt, then such Lender

 

114



--------------------------------------------------------------------------------

receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the respective
Credit Party to such Lenders in such amount as shall result in a proportional
participation by all the Lenders in such amount; provided that if all or any
portion of such excess amount is thereafter recovered from such Lenders, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 12.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

12.07. Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders); provided that (i) notwithstanding anything to the contrary contained
herein, all such financial statements shall be prepared, and all financial
covenants contained herein or in any other Credit Document shall be calculated,
in each case, without giving effect to any election under FASB ASC 825 (or any
similar accounting principle) permitting a Person to value its financial
liabilities at the fair value thereof and (ii) to the extent expressly provided
herein, certain calculations shall be made on a Pro Forma Basis.

(b) All computations of interest and other Fees hereunder shall be made on the
basis of a year of 360 days (except for interest calculated by reference to the
Prime Lending Rate, which shall be based on a year of 365 or 366 days, as
applicable) for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or Fees are
payable.

12.08. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, BOROUGH OF MANHATTAN, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, THE
BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS. THE BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH
COURTS LACK PERSONAL JURISDICTION OVER THE BORROWER, AND AGREES NOT TO PLEAD OR
CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER THE BORROWER. THE BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER AT ITS ADDRESS
SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY

 

115



--------------------------------------------------------------------------------

ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN,
HOWEVER, SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
HOLDER OF ANY TERM NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER IN ANY
OTHER JURISDICTION.

(b) THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

12.09. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

12.10. [Reserved].

12.11. Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

12.12. Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Lenders (although additional parties may be added to (and annexes may be
modified to reflect such additions), and Subsidiaries of the Borrower may be
released from, the Guaranty and the Security Documents in accordance with the
provisions hereof and thereof without the consent of the other Credit Parties
party thereto or the Required Lenders) (except that the Administrative Agent and
the Borrower may enter into any amendment of any Credit Document in order to
correct any immaterial technical error therein without the consent of the Credit
Parties or the Required Lenders); provided that no such change, waiver,
discharge or termination shall, without the consent of each Lender (other than,
except with respect to following clause (i), a Defaulting Lender) (with
Obligations being directly affected in the case of following clauses (i)(z),
(vi) and (vii) or whose Obligations are being extended in the case of following
clauses (i)(x) and (y)), (i)(x) extend the final scheduled maturity of any Term
Loan or Term Note, (y) reduce the amount of, or extend the date of, any
Scheduled Term Loan Repayment or (z) reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with the waiver of
applicability of any post-default increase in interest rates), or reduce (or
forgive) the principal amount thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement or to
Section 12.07(a) shall not constitute a reduction in the rate of interest or
Fees for the

 

116



--------------------------------------------------------------------------------

purposes of this clause (i)(z)), (ii) release all or substantially all of the
Collateral (except as expressly provided in the Credit Documents) under all the
Security Documents or all or substantially all of the value of the Subsidiary
Guarantors from the Guaranty (except as expressly provided in the Credit
Documents), (iii) amend, modify or waive any provision of this Section 12.12(a)
(except for technical amendments with respect to additional extensions of credit
pursuant to this Agreement which afford the protections to such additional
extensions of credit of the type provided to the Term Loans on the Closing
Date), (iv) reduce the “majority” voting threshold specified in the definition
of Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Term Loans are included on the Closing Date),
(v) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement, (vi) amend, modify or waive any provision
of Section 12.06, except in connection with an amendment that provides for a
prepayment of Term Loans by the Borrower (offered ratably to all Lenders with
Term Loans under the applicable Tranche) at a discount to par on terms and
conditions approved by the Administrative Agent and the Required Lenders,
(vii) amend, modify or waive any provision of Section 12.04(b) that further
restricts assignments thereunder or (viii) have the effect of subordinating the
Obligations or Liens created under the Security Documents to any other
Indebtedness or Lien; provided further that no such change, waiver, discharge or
termination shall (1) increase the Term Loan Commitments of any Lender over the
amount thereof then in effect without the consent of such Lender (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the Term Loan
Commitment or a mandatory repayment of Term Loans shall not constitute an
increase of the Term Loan Commitment of any Lender), (2) without the consent of
the Administrative Agent, amend, modify or waive any provision of Section 11 or
any other provision as same relates to the rights or obligations of the
Administrative Agent, (3) without the consent of Collateral Agent, amend, modify
or waive any provision relating to the rights or obligations of the Collateral
Agent, (4) except in cases where additional extensions of term loans are being
afforded substantially the same treatment afforded to the Term Loans pursuant to
this Agreement on the Closing Date, without the consent of the Majority Lenders
of each Tranche which is being allocated a lesser prepayment, repayment or
commitment reduction as a result of the actions described below, alter the
required application of any prepayments or repayments (or commitment reduction),
as between the various Tranches, pursuant to Sections 4.01(a) or 4.02(f) (it
being understood, however, that (x) the Required Lenders may waive, in whole or
in part, any such prepayment, repayment or commitment reduction, so long as the
application, as amongst the various Tranches, of any such prepayment, repayment
or commitment reduction which is still required to be made is not altered and
(y) any conversion of any Tranche of Term Loans into another Tranche of Term
Loans hereunder in like principal amount shall not be considered a “prepayment”
or “repayment” for purposes of this clause (4)), or (5) without the consent of
the Majority Lenders of the respective Tranche affected thereby, amend the
definition of Majority Lenders (it being understood that, with the consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Majority Lenders on substantially
the same basis as the extensions of Term Loans are included on the Closing
Date).

(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses (i),
(ii), (iii), (iv), (v), (vi), and (vii), inclusive, of the first proviso to
Section 12.12(a), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then the Borrower shall have the right, so long as all non-consenting
Lenders whose individual consent is required are treated as described in either
clause (A) or (B) below, to either (A) replace each such non-consenting Lender
or Lenders with one or more Replacement Lenders pursuant to Section 2.13 so long
as at the time of such replacement, each such Replacement Lender consents to the
proposed change, waiver, discharge or termination or (B) repay all outstanding
Term Loans of such Lender, in accordance with Section 4.01(b); provided that,
unless the Term Loans which are repaid pursuant to preceding clause (B)

 

117



--------------------------------------------------------------------------------

are immediately replaced in full at such time through the addition of new
Lenders or the increase of the outstanding Term Loans of existing Lenders (who
in each case must specifically consent thereto), then in the case of any action
pursuant to preceding clause (B), the Required Lenders (determined after giving
effect to the proposed action) shall specifically consent thereto; provided
further that the Borrower shall not have the right to replace a Lender or repay
its Term Loans solely as a result of the exercise of such Lender’s rights (and
the withholding of any required consent by such Lender) pursuant to the second
proviso to Section 12.12(a).

(c) Notwithstanding the foregoing, (x) any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent if (i) by the terms of such agreement the
Term Loan Commitments of each Lender not consenting to the amendment provided
for therein shall terminate upon the effectiveness of such amendment (to the
extent not theretofore terminated) and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment (including
pursuant to an assignment to a replacement Lender in accordance with
Section 12.04) in full of this principal of and interest accrued on each Term
Loan made by it and all other amounts owing to it or accrued for its account
under this Agreement and (y) this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Credit Documents
with the Term Loans and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

(d) Notwithstanding anything to the contrary contained in this Section 12.12,
(x) Security Documents (including any Additional Security Documents) and related
documents executed by Subsidiary Guarantors in connection with this Agreement
may be in a form reasonably determined by the Administrative Agent and may be
amended, supplemented and waived with the consent of the Administrative Agent
and the Borrower without the need to obtain the consent of any other Person if
such amendment, supplement or waiver is delivered in order (i) to comply with
local law or advice of local counsel, (ii) to cure ambiguities, omissions,
mistakes or defects or (iii) to cause such Security Document or other document
to be consistent with this Agreement and the other Credit Documents and (y) if
following the Closing Date, the Administrative Agent and any Credit Party shall
have jointly identified an ambiguity, inconsistency, obvious error or any error
or omission of a technical or immaterial nature, in each case, in any provision
of the Credit Documents (other than the Security Documents), then the
Administrative Agent and the Credit Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Credit Documents if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.

(e) Notwithstanding anything to the contrary contained in this Section 12.12,
(i) the Borrower, the Administrative Agent and each Incremental Term Loan Lender
may, in accordance with the provisions of Section 2.14, enter into an
Incremental Term Loan Commitment Agreement and make any necessary conforming
changes to this Agreement and the other Credit Documents consistent therewith,
(ii) the Borrower and the Administrative Agent may enter into amendments to this
Agreement and the other Credit Documents in accordance with the provisions of
Section 2.15(c) and (iii) the Borrower, the Administrative Agent and each Other
Term Loan Lender may, in accordance with the provisions of Section 2.17, enter
into a Refinancing Amendment.

 

118



--------------------------------------------------------------------------------

12.13. Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 4.04, 11.06 and 12.01 shall survive the execution,
delivery and termination of this Agreement and the Term Notes and the making and
repayment of the Obligations.

12.14. Domicile of Term Loans. Each Lender may transfer and carry its Term Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Term Loans pursuant to this Section 12.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11 or 4.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).

12.15. Register. The Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 12.15, to maintain a
register (the “Register”) on which it will record the Term Loan Commitments from
time to time of each of the Lenders, the Term Loans made by each of the Lenders
and each payment of interest on and repayment in respect of the principal amount
of the Term Loans of each Lender. Failure to make any such recordation, or any
error in such recordation, shall not affect the Borrower’s obligations in
respect of such Term Loans. With respect to any Lender, the transfer of the Term
Loan Commitments of such Lender and the rights to the principal of, and interest
on, any Term Loan made pursuant to such Term Loan Commitments shall not be
effective until such transfer is recorded on the Register maintained by the
Administrative Agent with respect to ownership of such Term Loan Commitments and
Term Loans and prior to such recordation all amounts owing to the transferor
with respect to such Term Loan Commitments and Term Loans shall remain owing to
the transferor. The registration of assignment or transfer of all or part of any
Term Loan Commitments and Term Loans shall be recorded by the Administrative
Agent on the Register upon and only upon the acceptance by the Administrative
Agent of a properly executed and delivered Assignment and Acceptance Agreement
pursuant to Section 12.04(b). Upon such acceptance and recordation, the assignee
specified therein shall be treated as a Lender for all purposes of this
Agreement. Coincident with the delivery of such an Assignment and Acceptance
Agreement to the Administrative Agent for acceptance and registration of
assignment or transfer of all or part of a Term Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Term Note
(if any) evidencing such Term Loan, and thereupon one or more new Term Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender. The
Borrower agrees to indemnify the Administrative Agent from and against any and
all losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 12.15. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

12.16. Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 12.16, each of the Administrative Agent, Collateral Agent and each
Lender agrees that it will keep confidential any non-public information with
respect to the Borrower or any of its Subsidiaries which is now or in the future
furnished pursuant to this Agreement or any other Credit Document, in accordance
with the customary procedures of the Administrative Agent, the Collateral Agent
or such Lender, as applicable, for handling its own confidential information;
provided that the Administrative Agent, the Collateral Agent or any Lender may
disclose any such information (i) as has become generally available to the
public other than by virtue of a breach of this Section 12.16(a) by the
Administrative Agent, the Collateral Agent or the respective Lender, (ii) as may
be required or appropriate in any report, statement or testimony submitted to
any municipal, state or Federal regulatory body having or claiming to have
jurisdiction over the Administrative Agent, the Collateral Agent or such Lender
or to the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or

 

119



--------------------------------------------------------------------------------

elsewhere) or their successors, (iii) as may be required or appropriate in
respect to any summons or subpoena or in connection with any litigation, (iv) in
order to comply with any law, order, regulation or ruling applicable to such
Lender, (v) in the case of any Lender, to the Administrative Agent or the
Collateral Agent, (vi) to any direct or indirect contractual counterparty in any
swap, hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this
Section 12.16, (vii) in connection with the enforcement of its rights or
remedies under any of the Credit Documents, (viii) to the extent that such
information is received by the Administrative Agent, the Collateral Agent or
such Lender from a third party that is not, to the knowledge of the
Administrative Agent, the Collateral Agent or such Lender, as applicable,
subject to confidentiality obligations owing to the Borrower, (ix) to the extent
that such information is independently developed by the Administrative Agent,
the Collateral Agent or such Lender, (x) for purposes of establishing a “due
diligence” defense, (xi) in the case of any Lender, to any prospective or actual
transferee, participant or pledgee in connection with any contemplated transfer,
participation or pledge of any of the Term Notes, Term Loans or Term Loan
Commitments or any interest therein by such Lender, it being understood that no
written confidentiality acknowledgment shall be required from such transferee,
participant or pledgee, provided that such prospective transferee agrees to be
bound by the confidentiality provisions contained in this Section 12.16,
(xii) with the prior consent of the Borrower, (xiii) to the Affiliates,
officers, directors, employees, auditors, advisors, experts, professionals or
counsel of the Administrative Agent, the Collateral Agent or such Lender, as
applicable, or to another Lender if the Administrative Agent, the Collateral
Agent or such Lender, as applicable, or the holding or parent company of the
Administrative Agent, the Collateral Agent or such Lender, as applicable, in its
sole discretion determines that any such party should have access to such
information; provided such Persons shall be subject to the provisions of this
Section 12.16 to the same extent as the Administrative Agent, the Collateral
Agent or such Lender, as applicable, and (xiv) to ratings agencies.

(b) The Borrower hereby acknowledges and agrees that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to the Borrower or any of its Subsidiaries (including,
without limitation, any non-public customer information regarding the
creditworthiness of the Borrower and its Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 12.16 to the same extent as
such Lender.

12.17. [Reserved].

12.18. Patriot Act. USA PATRIOT Improvement and Reauthorization Act, Pub. L.
109-177 (signed into law March 9, 2006) (as amended from time to time, the
“Patriot Act”) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties and other information that
will allow such Lender to identify the Borrower and the other Credit Parties in
accordance with the Patriot Act.

12.19. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Term Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

120



--------------------------------------------------------------------------------

12.20. Lender Action. Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Credit Party or any other obligor under any of the Credit Documents
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Credit Party, unless
expressly provided for herein or in any other Credit Document, without the prior
written consent of the Administrative Agent. The provisions of this
Section 12.20 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Credit Party.

12.21. Absence of Fiduciary Duties. The Borrower agrees (on behalf of itself and
its Subsidiaries) that in connection with all aspects of the transactions
contemplated hereby or by the other Credit Documents and any communications in
connection therewith, the Credit Parties and their respective Affiliates, on the
one hand, and each Lender, the Administrative Agent, the Collateral Agent and
the Lead Arrangers, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
any Lender, the Administrative Agent, the Collateral Agent, the Lead Arrangers
or any of their respective Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications.

12.22. OTHER LIENS ON COLLATERAL; TERMS OF RCF INTERCREDITOR AGREEMENT; ETC.
(a) EACH LENDER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS RANKING PARI
PASSU WITH (BUT NOT SENIOR TO) THE LIENS CREATED BY OR PURSUANT TO THE SECURITY
DOCUMENTS MAY BE CREATED ON THE COLLATERAL PURSUANT TO THE PERMITTED REVOLVING
CREDIT FACILITY DOCUMENTS, WHICH LIENS SHALL BE SUBJECT TO TERMS AND CONDITIONS
OF THE RCF INTERCREDITOR AGREEMENT. THE EXPRESS TERMS OF THE RCF INTERCREDITOR
AGREEMENT MAY PROVIDE, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE RCF
INTERCREDITOR AGREEMENT AND ANY OF THE CREDIT DOCUMENTS, THE PROVISIONS OF THE
RCF INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

(b) IN THE EVENT THAT THE PERMITTED REVOLVING CREDIT FACILITY IS ENTERED INTO ON
A SECURED BASIS, EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT
AND THE COLLATERAL AGENT TO ENTER INTO THE RCF INTERCREDITOR AGREEMENT ON BEHALF
OF THE LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR
DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE RCF INTERCREDITOR
AGREEMENT AND EACH LENDER AGREES TO BE BOUND BY THE TERMS AND PROVISIONS OF THE
RCF INTERCREDITOR AGREEMENT.

(c) THE PROVISIONS OF THIS SECTION 12.22 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS THAT MAY BE CONTAINED IN THE RCF INTERCREDITOR AGREEMENT.
UPON ITS EXECUTION AND DELIVERY, REFERENCE MUST BE MADE TO RCF INTERCREDITOR
AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF. NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS TO BE CONTAINED
IN THE RCF INTERCREDITOR AGREEMENT. EACH LENDER IS FURTHER AWARE THAT THE
ADMINISTRATIVE AGENT (OR AN AFFILIATE THEREOF) MAY ALSO ACT IN AN

 

121



--------------------------------------------------------------------------------

ADMINISTRATIVE AND COLLATERAL AGENCY CAPACITY UNDER THE PERMITTED REVOLVING
CREDIT FACILITY DOCUMENTS, AND EACH LENDER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION THERETO OR CAUSE OF ACTION ARISING THEREFROM.]

*    *    *

 

122



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

Address: Lattice Semiconductor Corporation

LATTICE SEMICONDUCTOR CORPORATION, as the Borrower

5555 N.E. Moore Ct. Hillsboro, Oregon 97124 By:

/s/ Joe Bedewi

Attention: Joe Bedewi, Chief Financial Officer Name: Joe Bedewi Telephone:
(503) 268-8000 Title: Chief Financial Officer Facsimile: (503) 268-8077 Email:
joe.bedewi@latticesemi.com SILICON IMAGE, INC., as Subsidiary Guarantor By:

/s/ Joe Bedewi

Name: Joe Bedewi Title: Chief Financial Officer SIMPLAY LABS, LLC, as Subsidiary
Guarantor By:

/s/ Joe Bedewi

Name: Joe Bedewi Title: Chief Financial Officer SPMT, LLC, as Subsidiary
Guarantor By:

/s/ Joe Bedewi

Name: Joe Bedewi Title: Chief Financial Officer DVDO, INC., as Subsidiary
Guarantor By:

/s/ Joe Bedewi

Name: Joe Bedewi Title: Chief Financial Officer



--------------------------------------------------------------------------------

SIBEAM, INC., as Subsidiary Guarantor By:

/s/ Joe Bedewi

Name: Joe Bedewi Title: Chief Financial Officer QTERICS, INC., as Subsidiary
Guarantor By:

/s/ Joe Bedewi

Name: Joe Bedewi Title: Chief Financial Officer UPDATELOGIC, INC., as Subsidiary
Guarantor By:

/s/ Joe Bedewi

Name: Joe Bedewi Title: Chief Financial Officer



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as Administrative Agent By:

/s/ Brian Buoye

Name: Brian Buoye Title: Managing Director JEFFERIES FINANCE LLC, as Lender By:

/s/ Brian Buoye

Name: Brian Buoye Title: Managing Director ING CAPITAL LLC, as Lender By:

/s/ Bill James

Name: Bill James Title: Managing Director By:

/s/ Valtin Gallani

Name: Valtin Gallani Title: Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.01

TERM LOAN COMMITMENTS

 

Lender

   Term Loan Commitment  

Jefferies Finance LLC

   $ 334,000,000.00   

ING Capital LLC

   $ 16,000,000.00      

 

 

 

Total:

$ 350,000,000.00      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 7.14

SUBSIDIARIES

 

Subsidiary (Jurisdiction)

  

Direct Owner

  

% Ownership of

Borrower (direct or

indirect)

Lattice Semiconductor (Shanghai) Co., Ltd. (China)    Lattice Semiconductor
Corporation (DE)    100 Lattice Semiconductor Limited (Bermuda)    Lattice
Semiconductor Corporation (DE)    100 Lattice Semiconductor (PH) Corporation
(Philippines)    Lattice Semiconductor Corporation (DE)    100 Lattice SG Pte.
Ltd. (Singapore)    Lattice Semiconductor Limited (Bermuda)    100 Lattice
Semiconductor Canada Corporation (Nova Scotia ULC)    Lattice SG Pte. Ltd.
(Singapore)    100 Lattice Semiconductor International LLC (DE)    Lattice SG
Pte. Ltd. (Singapore)    100 Lattice Semiconductor GK (Japan)    Lattice SG Pte.
Ltd. (Singapore)    100 Lattice Semiconductor Asia Limited (Hong Kong)   
Lattice SG Pte. Ltd. (Singapore)    100 Lattice Semiconductor UK Limited (UK)   
Lattice SG Pte. Ltd. (Singapore)    100 Lattice Semiconductor GmbH (Germany)   
Lattice SG Pte. Ltd. (Singapore)    100 Lattice Semiconducteurs SARL (France)   
Lattice SG Pte. Ltd. (Singapore)    100 Lattice Semiconductor SRL (Italy)   
Lattice SG Pte. Ltd. (Singapore)    100 Lattice Semiconductor Korea Co., Ltd.
(South Korea)    Lattice SG Pte. Ltd. (Singapore)    100



--------------------------------------------------------------------------------

SCHEDULE 7.14

 

Lattice Semiconductor (India) Pvt. Ltd. (India) 80% Lattice SG Pte. Ltd.
(Singapore); 20% Lattice Semiconductor Limited (Bermuda) 100 Silicon Image, Inc.
(DE)* Lattice Semiconductor Corporation (DE) 100 SiliconBlue Technologies (Hong
Kong) Ltd. (Hong Kong) Lattice Semiconductor Limited (Bermuda) 100 Lattice
Semiconductor AB (Sweden)1 Lattice SG Pte. Ltd. (Singapore) 100 Simplay Labs,
LLC (DE)* Silicon Image, Inc. (DE) 100 SPMT, LLC (DE)* Silicon Image, Inc. (DE)
100 DVDO, Inc. (DE)* Silicon Image, Inc. (DE) 100 UpdateLogic, Inc. (DE)*
Qterics, Inc. (DE) 100 HDMI Licensing, LLC (DE) Silicon Image, Inc. (DE) 100
MHL, LLC (DE) Silicon Image, Inc. (DE) 100 SiBEAM, Inc. (DE)* Silicon Image,
Inc. (DE) 100 Fairview, LLC (DE) Silicon Image, Inc. (DE) 100 Qterics, Inc.
(DE)* 93% Silicon Image, Inc. (DE); 7% Qualcomm Technologies, Inc. (DE) 93
WirelessHD, LLC (DE) SiBEAM, Inc. (DE) 100 Silicon Image Cayman Islands Limited
(Cayman Islands) Silicon Image, Inc. (DE) 100 Silicon Image International B.V.
(Netherlands) Silicon Image, Inc. (DE) 100 Silicon Image Electronics Technology
(Shanghai) Co., Ltd. (China) Silicon Image Cayman Islands Limited (Cayman
Islands) 100

 

1  Liquidation of this entity is underway.



--------------------------------------------------------------------------------

SCHEDULE 7.14

 

Silicon Image Cooperatie U.A. (Netherlands) 1% Silicon Image, Inc. (DE); 99%
Silicon Image Cayman Islands Limited (Cayman Islands) 100 Silicon Image UK
Limited (UK) Silicon Image Cooperatie U.A. (Netherlands) 100 Silicon Image Japan
KK (Japan) Silicon Image Cooperatie U.A. (Netherlands) 100 Silicon Image
International LLC (DE) Silicon Image Cooperatie U.A. (Netherlands) 100 Silicon
Image India Research and Development Private Ltd. (India) 99.99% Silicon Image
International LLC (DE); 00.01% Silicon Image Cayman Islands Limited (Cayman
Islands) 100

 

* Subsidiary Guarantor